 

Exhibit 10.27

 

EXECUTION VERSION

 

DATED 14 December 2015

 

HC GLASGOW S.À R.L.

 

as Borrower

 

arranged by

 

LLOYDS BANK PLC

 

with

 

LLOYDS BANK PLC

acting as Agent

 

and

 

LLOYDS BANK PLC

acting as Security Agent

 

  £28,075,000 FACILITY AGREEMENT  

 

K&L Gates LLP

One New Change London EC4M 9AF

Tel: +44 (0)20 7648 9000

Fax: +44 (0)20 7648 9001

Ref: 6014270/00002

 

 

 

 

CONTENTS

 

Clause   Page       1. DEFINITIONS AND INTERPRETATION 1       2. THE FACILITY 30
      3. PURPOSE 31       4. CONDITIONS OF UTILISATION 32       5. UTILISATION
34       6. REPAYMENT 35       7. PREPAYMENT AND CANCELLATION 35       8.
INTEREST 41       9. INTEREST PERIODS 46       10. CHANGES TO THE CALCULATION OF
INTEREST 46       11. FEES 48       12. TAX GROSS UP AND INDEMNITIES 49      
13. INCREASED COSTS 59       14. OTHER INDEMNITIES 61       15. MITIGATION BY
THE LENDERS 63       16. COSTS AND EXPENSES 64       17. BANK ACCOUNTS 66      
18. REPRESENTATIONS 72       19. INFORMATION UNDERTAKINGS 83       20. FINANCIAL
COVENANTS 89       21. GENERAL UNDERTAKINGS 90       22. PROPERTY UNDERTAKINGS
99       23. EVENTS OF DEFAULT 108       24. CHANGES TO THE LENDERS AND HEDGE
COUNTERPARTIES 114       25. CHANGES TO THE BORROWER 120       26. ROLE OF THE
AGENT, THE SECURITY AGENT AND THE ARRANGER AND THE REFERENCE BANKS 122

 

 

 

 

27. APPLICATION OF PROCEEDS 139       28. CONDUCT OF BUSINESS BY THE FINANCE
PARTIES 141       29. SHARING AMONG THE FINANCE PARTIES 141       30. PAYMENT
MECHANICS 143       31. SET-OFF 146       32. NOTICES 147       33. CALCULATIONS
AND CERTIFICATES 149       34. PARTIAL INVALIDITY 150       35. REMEDIES AND
WAIVERS 150       36. AMENDMENTS AND WAIVERS 150       37. CONFIDENTIALITY 152  
    38. CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS 158      
39. COUNTERPARTS 159       40. GOVERNING LAW 160       41. ENFORCEMENT 160      
SCHEDULE 1 162         The Original Parties and the Property 162         Part I
162         The Original Lender 162         Part II 163         The Original
Hedge Counterparty 163         Part IV 164         Property 164       SCHEDULE 2
165         Conditions Precedent 165       SCHEDULE 3 171         Utilisation
Request 171

 

 

 

 

SCHEDULE 4 173         Form of Transfer Certificate 173       SCHEDULE 5 177    
    Form of Assignment Agreement 177       SCHEDULE 6 181         Form of Hedge
Counterparty Accession Letter 181       SCHEDULE 7 182         Form of
Compliance Certificate 182       SCHEDULE 8 184         Timetables 184

 

 

 

 

THIS AGREEMENT is dated 14 December 2015 and made between:

 

(1)HC GLASGOW S.À R.L. a private limited liability company (société à
responsabilité limitée) organised and established under the laws of Luxembourg,
having its registered office at 9A, Boulevard Prince Henri, L-1724 Luxembourg,
with a share capital of GBP 15,132.19 and registered with the Luxembourg
Companies Register under number B199341 (the "Borrower");

 

(2)LLOYDS BANK PLC as mandated lead arranger (the "Arranger");

 

(3)THE FINANCIAL INSTITUTION listed in ‎Part I of ‎Schedule 1 (The Original
Parties and the Property) as lender (the "Original Lender");

 

(4)THE FINANCIAL INSTITUTION listed in ‎Part II of ‎Schedule 1 (The Original
Parties and the Property) as hedge counterparty (the "Original Hedge
Counterparty");

 

(5)LLOYDS BANK PLC as agent of the other Finance Parties (the "Agent"); and

 

(6)LLOYDS BANK PLC as security trustee for the Secured Parties (the "Security
Agent").

 

IT IS AGREED as follows:

 

SECTION 1
INTERPRETATION

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement:

 

"1992 ISDA Master Agreement" means the Master Agreement (Multicurrency – Cross
Border) as published by the International Swaps and Derivatives Association,
Inc.

 

"2002 ISDA Master Agreement" means the 2002 Master Agreement as published by the
International Swaps and Derivatives Association, Inc.

 

"Account" means the General Account, the Deposit Account, the Disposals Account
or the Rent Account.

 

"Account Bank" means Lloyds Bank PLC or any other bank approved by the Agent to
which an Account is moved pursuant to Clause 17.2 (Account Bank).

 

"Acquisition Document" means each agreement pursuant to which an Obligor
acquired the Property, any interest in the Property or any shares in the
Borrower.

 

"Additional Hedge Counterparty" means a bank or financial institution which
becomes a Hedge Counterparty in accordance with Clause ‎24.8 (Additional Hedge
Counterparties).

 

1

 

 

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

"Agreement for Lease" means an agreement to grant an Occupational Lease for all
or part of the Property.

 

"Assignation of Rent" means an assignation of rent derived from the Property
entered into or to be entered into by the Borrower in favour of the Security
Agent in an agreed form.

 

"Assignment Agreement" means an agreement substantially in the form set out in
‎Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

"Availability Period" means the period from and including the date of this
Agreement to and including the date falling 20 Business Days after the date of
this Agreement.

 

"Available Commitment" means a Lender's Commitment minus:

 

(a)the amount of its participation in any outstanding Loans; and

 

(b)in relation to any proposed Utilisation, the amount of its participation in
any Loans that are due to be made on or before the proposed Utilisation Date.

 

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.

 

"Balance Sheet Management Transaction" means:

 

(a)a Securitisation;

 

(b)a syndication, loan tranching, bifurcation or any form of distribution of
credit exposure (including synthetic or off balance sheet distribution of credit
exposure) of the whole or any part of the Facility;

 

(c)any other transaction intended to have a similar effect.

 

"Break Costs" means the amount (if any) by which:

 

(a)the interest (prior to a Securitisation, excluding Margin, and, on and after
a Securitisation, including Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 

2

 

 

exceeds:

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 

"Break Gains" means the amount (if any) by which:

 

(a)a Lender would be able to obtain by placing an amount equal to the principal
amount or Unpaid Sum received by it on deposit with a leading bank in the
Relevant Interbank Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the then current Interest
Period;

 

exceeds:

 

(b)the interest (excluding the Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the then current Interest Period in
respect of the Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period.

 

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and in Luxembourg.

 

"Cash Trap Event" means the occurrence of any of the following:

 

(a)Three Month Projected Interest Cover on any Interest Payment Date is 400 per
cent. or less;

 

(b)Twelve Month Projected Interest Cover on any Interest Payment Date is 400 per
cent. or less;

 

(c)Loan to Value is at any time equal to or greater than 55 per cent.; or

 

(d)Loan to Vacant Possession Value is at any time equal to or greater than 102.5
per cent.

 

"CMBS Confirmation Letter" means the letter dated on or about the date of this
Agreement between the Arranger and the Borrower relating to the possibility of
the Original Lender entering into a Balance Sheet Management Transaction in
relation to the Loans.

 

"Code" means the US Internal Revenue Code of 1986 as amended.

 

"Company" means ARC Global II (UK) Holdings S.à r.l.

 

"Commitment" means:

 

(a)in relation to the Original Lender, the amount set opposite its name under
the heading "Commitment" in Part I of Schedule 1 (The Original Parties and the
Property) and the amount of any other Commitment transferred to it under this
Agreement; and

 

3

 

 

(b)in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

"Compensation Prepayment Proceeds" means the proceeds of all compensation and
damages for the compulsory purchase of, or any blight or disturbance affecting,
the Property.

 

"Compliance Certificate" means a certificate substantially in the form set out
in ‎Schedule 7 (Form of Compliance Certificate).

 

"Confidential Information" means all information relating to any Obligor, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:

 

(a)any Obligor or any of its advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Obligor or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

(i)information that:

 

(A)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 37.1 (Confidential Information); or

 

(B)is identified in writing at the time of delivery as non-confidential by any
Obligor or any of its advisers; or

 

(C)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs ‎(a) or ‎(b) above or is lawfully obtained
by that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Obligors and which, in either case,
as far as that Finance Party is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality; and

 

(ii)any Funding Rate or Reference Bank Quotation.

 

4

 

 

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Agent.

 

"Contaminative Use" means any use of land which is specified as being
contaminative by any Environmental Law or regulation or any use of or activity
on land which requires an Environmental Permit or which could result in an
Environmental Claim.

 

"Credit Participation" means, in relation to a Lender or a Hedge Counterparty,
the aggregate of:

 

(a)its aggregate Commitments, if any (or if the Total Commitments have been
reduced to zero, its aggregate Commitments immediately prior to the reduction);
and

 

(b)to the extent that any hedging transaction of that Hedge Counterparty under
any Hedging Agreement has, as of the date the calculation is made, been
terminated or closed out in accordance with the terms of this Agreement, the
amount, if any, payable to that Hedge Counterparty under that Hedging Agreement
in respect of that termination or close-out as of the date of termination or
close-out (and before taking into account any interest accrued on that amount
since the date of termination or close-out) to the extent that that amount is
unpaid (that amount to be certified by that Hedge Counterparty and calculated in
accordance with the relevant Hedging Agreement).

 

"CTA" means the Corporation Tax Act 2009.

 

"Dangerous Substance" means any natural or artificial substance (whether in the
form of a solid, liquid, gas, vapour or any other form, and whether alone or in
combination with any other substance) capable of causing harm to the Environment
or damaging the Environment or public health or welfare including any noxious,
hazardous, toxic, radioactive, dangerous, special or controlled waste or other
polluting substance or matter.

 

"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:

 

(a)purchases by way of assignment or transfer;

 

(b)enters into any sub-participation in respect of; or

 

(c)enters into any other agreement or arrangement having an economic effect
substantially similar to an assignment, transfer or sub-participation in respect
of,

 

any Commitment or amount outstanding under this Agreement.

 

"Default" means an Event of Default or any event or circumstance specified in
Clause ‎23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

5

 

 

"Delegate" means any delegate, sub-delegate, agent, attorney or co-trustee
appointed by the Security Agent.

 

"Deposit Account" means any account designated as such under Clause ‎17.1
(Designation of Accounts) and includes any replacement of that account.

 

"Disposal Proceeds" means the gross disposal proceeds derived from the disposal
of the Property or the shares in the Borrower in accordance with paragraph (c)
of Clause 21.4 (Disposals) less an amount determined by the Agent as the
reasonable costs and expenses associated with that disposal.

 

"Disposals Account" means any account designated as such under Clause ‎17.1
(Designation of Accounts) and includes any replacement of that account.

 

"Disruption Event" means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

"Duty of Care Agreement" means a duty of care agreement entered into or to be
entered into by a Managing Agent, the Borrower and the Security Agent in an
agreed form.

 

"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

(a)air (including air within natural or man-made structures, whether above or
below ground);

 

(b)water (including territorial, coastal and inland waters, water under or
within land and water in drains and sewers); and

 

(c)land (including land under water).

 

6

 

 

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

 

"Environmental Law" means any applicable law or regulation which relates to:

 

(a)the pollution or protection of the Environment;

 

(b)the conditions of the workplace; or

 

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including any waste.

 

"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of the Borrower conducted on or from the
property owned or used by the Borrower.

 

"Event of Default" means any event or circumstance specified as such in Clause
‎23 (Events of Default).

 

"Excluded Recovery Proceeds" means any proceeds of a Recovery Claim which the
Borrower notifies the Agent are, or are to be, applied:

 

(a)to satisfy (or reimburse an Obligor which has discharged) any liability,
charge or claim upon an Obligor by a person which is not an Obligor or an
Affiliate of an Obligor; or

 

(b)in the replacement, reinstatement and/or repair of assets of an Obligor which
have been lost, destroyed or damaged,

 

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as reasonably
practicable after receipt (but in any event not later than 90 days after
receipt).

 

"Existing Account" means an account or accounts held by the Borrower in
Luxembourg subject to Security constituted by a Luxembourg Security Document.

 

"Extended Termination Date" means the date falling four years and 6 Months after
the first Interest Payment Date falling after the date of this Agreement (being,
for the avoidance of any doubt, 15 April 2016).

 

"Facility" means the term loan facility made available under this Agreement as
described in Clause 2.1.

 

"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

7

 

 

"FATCA" means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b)any treaty, law, regulation or other official guidance of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law, regulation or other official guidance referred to in paragraph (a)
above; or

 

(c)any agreement pursuant to the implementation of any treaty, law, regulation
or other official guidance referred to in paragraphs (a) or (b) above with the
US Internal Revenue Service, the US government or any governmental or taxation
authority in any other jurisdiction.

 

"FATCA Application Date" means:

 

(a)in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

(b)in relation to a "withholdable payment" described in section 1473(1)(A)(ii)
of the Code (which relates to "gross proceeds" from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2017;
or

 

(c)in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

"FATCA FFI" means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Finance Party is not a FATCA Exempt Party,
could be required to make a FATCA Deduction.

 

"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between any of the Arranger, the Agent or the Security Agent and the
Borrower setting out any of the fees referred to in Clause ‎11 (Fees).

 

"Finance Document" means this Agreement, any Security Document, any Hedging
Agreement, each Transfer Certificate, each Assignment Agreement, the Margin
Letter, the CMBS Confirmation Letter, the Duty of Care Agreement, any Fee
Letter, any Hedge Counterparty Accession Letter, the Subordination Agreement or
any other document designated as such by the Agent and the Borrower.

 

8

 

 

"Finance Party" means the Agent, the Security Agent, the Arranger, a Hedge
Counterparty, a Servicer (if any) or a Lender.

 

"Financial Indebtedness" means any indebtedness for or in respect of:

 

(a)moneys borrowed;

 

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing;

 

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

 

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

(i)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs ‎(a) to ‎(h) above.

 

"Fitch" means Fitch Ratings Limited and any successor or successors thereto.

 

"Floating Charge" means the bond and floating charge entered into or to be
entered into by the Borrower in favour of the Security Agent in an agreed form.

 

"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 10.4 (Cost of funds).

 

"GAAP" means generally accepted accounting principles in the jurisdiction of
incorporation of the Borrower.

 

"General Account" means the account designated as such under Clause ‎17.1
(Designation of Accounts) and includes any replacement of that Account.

 

9

 

 

"Group" means the Parent and each of its subsidiaries including the Company and
the Borrower.

 

"Hedge Counterparty" means the Original Hedge Counterparty or any Additional
Hedge Counterparty.

 

"Hedge Counterparty Accession Letter" means a document substantially in the form
set out in ‎Schedule 6 (Form of Hedge Counterparty Accession Letter).

 

"Hedging Agreement" means any master agreement, confirmation, transaction,
schedule or other agreement in agreed form entered into or to be entered into by
the Borrower for the purpose of hedging interest payable under this Agreement.

 

"Hedging Prepayment Proceeds" means any amount payable to the Borrower as a
result of termination or closing out under a Hedging Agreement.

 

"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

"Initial Valuation" means the Valuation of the Property supplied to the Agent as
a condition precedent under this Agreement on or before the Utilisation Date.

 

"Insurance Prepayment Proceeds" means any proceeds of Insurances required to be
paid into the Deposit Account in accordance with paragraph ‎(i) of Clause ‎22.10
(Insurances).

 

"Insurances" means any contract of insurance required under Clause ‎22.10
(Insurances).

 

"Intellectual Property" means:

 

(a)any patents, trademarks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

 

(b)the benefit of all applications and rights to use such assets of the Borrower
(which may now or in the future subsist).

 

"Interest Payment Date" means 15 January, 15 April, 15 July and 15 October in
each year and the Termination Date, with the first Interest Payment Date being
15 April 2016. If, however, any such day is not a Business Day, the Interest
Payment Date will instead be the next Business Day in that calendar month (if
there is one) or the preceding Business Day (if there is not).

 

"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause ‎9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause ‎8.4 (Default interest).

 

"ISDA Master Agreement" means a 1992 ISDA Master Agreement or a 2002 ISDA Master
Agreement.

 

10

 

 

"ITA" means the Income Tax Act 2007.

 

"Lease Document" means:

 

(a)an Agreement for Lease;

 

(b)an Occupational Lease; or

 

(c)any other document designated as such by the Agent and the Borrower.

 

"Lease Prepayment Proceeds" means any premium or other amount paid to the
Borrower in respect of any agreement to amend, supplement, extend, waive,
surrender, renounce or release a Lease Document.

 

"Legal Reservations" means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

(c)the limitation of the enforcement of the terms of leases of real property by
laws of general application to those leases;

 

(d)similar principles, rights and remedies under the laws of any Relevant
Jurisdiction; and

 

(e)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions supplied to the
Agent as a condition precedent under this Agreement on or before the Utilisation
Date.

 

"Lender" means:

 

(a)the Original Lender; and

 

(b)any other person which has become a Lender in accordance with Clause ‎24
(Changes to the Lenders and Hedge Counterparties),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

"LIBOR" means, in relation to any Loan:

 

(a)the applicable Screen Rate as of the Specified Time for sterling and for a
period equal in length to the Interest Period of that Loan; or

 

11

 

 

(b)as otherwise determined pursuant to Clause 10.1 (Unavailability of Screen
Rate),

 

and if in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.

 

"Limitation Acts" means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

 

"LMA" means the Loan Market Association.

 

"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 

"Loan to Vacant Possession Value" means, at any time, the Loans, less (i) so
much of the amount standing to the credit of the Disposals Account as is
required to be applied in prepayment of the Loans and (ii) any amount standing
to the credit of the Deposit Account other than for the purposes of (A)
determining whether a Cash Trap Event has been continuing for purposes of
paragraphs (d) and (e) of Clause 17.4 (Deposit Account) and/or (B) paragraphs
(b) and (c) of Clause 20.4 (Remediation), as a percentage of the aggregate
market value of the Property with vacant possession (determined in accordance
with the most recent Valuation of the Property at that time).

 

"Loan to Value" means, at any time, the Loans (for the avoidance of doubt taking
into account any previous repayment or prepayment of the Loans), less (i) so
much of the amount standing to the credit of the Disposals Account as is
required to be applied in prepayment of the Loans and (ii) any amount standing
to the credit of the Deposit Account other than for the purposes of (A)
determining whether a Cash Trap Event has been continuing for purposes of
paragraphs (d) and (e) of Clause 17.4 (Deposit Account) and/or (B) paragraphs
(b) and (c) of Clause 20.4 (Remediation), as a percentage of the aggregate
market value of the Property (determined in accordance with the most recent
Valuation of the Property at that time).

 

"Luxembourg" means the Grand Duchy of Luxembourg.

 

"Luxembourg Companies Register" means the Luxembourg Register of Commerce and
Companies.

 

"Luxembourg Security Document" means:

 

(a)a Luxembourg share pledge over the Company’s shares in the Borrower in favour
of the Security Agent pursuant to a share pledge agreement dated on or about the
Utilisation Date;

 

(b)a Luxembourg claims pledge granted by the Company over all intra-group loans
made by the Company to the Borrower in favour of the Security Agent pursuant to
a claims pledge agreement dated on or about the Utilisation Date;

 

(c)a pledge over all Existing Accounts located in Luxembourg governed by
Luxembourg law executed by the Borrower as pledgor and the Security Agent; and

 

12

 

 

(d)any other document designated a "Luxembourg Security Document" by the
Security Agent and the Borrower.

 

"Majority Lenders" means:

 

(a)a Lender or Lenders whose Commitments aggregate more than 66 2/3% of the
Total Commitments or, if the Total Commitments have been reduced to zero,
aggregated more than 66 2/3% of the Total Commitments immediately prior to the
reduction; and

 

(b)at any time following the Agent taking any action under Clause 23.18
(Acceleration), those Lenders and/or Hedge Counterparties whose Credit
Participations at that time aggregate more than 66 2/3% of the aggregate Credit
Participations at that time.

 

"Managing Agent" means Moor Park Capital Global II Advisors Limited or any other
managing agent appointed by the Borrower in respect of the Property in
accordance with Clause 22.9 (Managing Agents).

 

"Managing Agent Agreement" means any agreement, in form and substance
satisfactory to the Agent, between a Managing Agent and the Borrower in relation
to the Management of the Property.

 

"Margin" has the meaning given to that term in the Margin Letter.

 

"Margin Letter" means the letter dated on or about the date of this Agreement
between the Agent and the Borrower relating to the interest rate to be applied
to the Loan.

 

"Material Adverse Effect" means a material adverse effect on:

 

(a)the business, assets or condition of the Borrower; or

 

(b)the ownership, condition or use of the Property; or

 

(c)the ability of any Obligor to perform any of its obligations under the
Finance Documents; or

 

(d)the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purported to be granted pursuant to any of the Security
Documents; or

 

(e)the rights or remedies of any Finance Party under any of the Finance
Documents.

 

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)(subject to paragraph ‎(c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

13

 

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

 

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

"Moody’s" means Moody’s Investors Service Ltd, and any successor or successors
thereto.

 

"Moor Park" means Moor Park Capital Partners LLP (a limited liability
partnership registered in England and Wales with registered number OC322290).

 

"Net Rental Income" means Rental Income other than Tenant Contributions.

 

"New Lender" has the meaning given to that term in Clause ‎24 (Changes to the
Lenders and Hedge Counterparties).

 

"Obligor" means the Company or the Borrower.

 

"Occupational Lease" means any lease or licence or other right of occupation or
right to receive rent to which the Property may at any time be subject and
includes any guarantee of a tenant's obligations under the same.

 

"Original Financial Statements" means in respect of the Borrower a balance sheet
for the Borrower as at 5.30 pm on the Utilisation Date.

 

"Original Jurisdiction" means, in relation to any Obligor, the jurisdiction
under whose laws that Obligor is incorporated as at the date of this Agreement.

 

"Original Termination Date" means the date falling three years and 6 Months
after the first Interest Payment Date falling after the date of this Agreement
(being, for the avoidance of any doubt, 15 April 2016).

 

"Parent" means American Realty Capital Global Trust II, Inc., a Maryland
corporation.

 

"Party" means a party to this Agreement.

 

"Permitted Payment" means a payment by the Borrower to the Company or any
Subordinated Creditor out of moneys standing to the credit of the General
Account in circumstances where no Default is continuing and no Default would
result from the payment.

 

"Projected Interest Cover" means, as at any date both:

 

(a)three month passing rental as a percentage of three month finance costs at
that date ("Three Month Projected Interest Cover"); and

 

14

 

 

(b)twelve month passing rental as a percentage of twelve month finance costs at
that date ("Twelve Month Projected Interest Cover").

 

For the purposes of this definition:

 

(i)"three month calculation period" means a period of 3 months or, if less, the
period from the date as at which the relevant calculation is made to the
Termination Date;

 

(ii)"twelve month calculation period" means a period of 12 months or, if less,
the period from the date as at which the relevant calculation is made to the
Termination Date;

 

(iii)"three month finance costs" means the aggregate amount of interest and
periodic fees payable to the Finance Parties under the Finance Documents during
any three month calculation period in respect of which passing rental has been
calculated;

 

(iv)"twelve month finance costs" means the aggregate amount of interest and
periodic fees payable to the Finance Parties under the Finance Documents during
any twelve month calculation period in respect of which passing rental has been
calculated;

 

(v)"three month passing rental" means, as at any date, the passing net rental
income that will be received on a regular periodical basis by the Borrower under
the Lease Documents during each three month calculation period commencing on
that date;

 

(vi)"twelve month passing rental" means, as at any date, the passing net rental
income that will be received on a regular periodical basis by the Borrower under
the Lease Documents during each twelve month calculation period commencing on
that date;

 

(vii)in calculating three month finance costs and twelve month finance costs any
amount payable or receivable by the Borrower during the relevant three month
calculation period or twelve month calculation period, as the case may be, under
any Hedging Agreements will be taken into account;

 

(viii)other than for the purposes of paragraphs (b) and (c) of Clause 20.4
(Remediation) and/or determining whether a Cash Trap Event is continuing for the
purposes of paragraphs (d) and (e) of Clause 17.4 (Deposit Account), in
calculating three month finance costs and twelve month finance costs, any amount
standing to the credit of the Deposit Account and/or so much of the amount
standing to the credit of the Disposals Account as is required to be applied in
prepayment of the Loans during the relevant three month calculation period or
twelve month calculation period, as the case may be, will be deemed to have been
applied in prepayment of the Loans at the start of that calculation period;

 

15

 

 

(ix)in calculating three month passing rental and twelve month passing rental:

 

(A)a break clause under any Lease Document will be deemed to be exercised at the
earliest date available to the relevant tenant;

 

(B)net rental income for the whole of the relevant period will be ignored:

 

(1)if payable by a tenant that is the Borrower or related to the Borrower;

 

(2)if not payable under an unconditional and binding Lease Document; and

 

(3)if payable by a tenant that is the subject of any corporate action, legal
proceeding or other procedure or step described in paragraph (a) of Clause 23.7
(Insolvency proceedings);

 

(C)potential net rental income increases as a result of rent reviews will be
ignored until unconditionally ascertained;

 

(D)net rental income for the whole of the relevant period payable by a tenant
that is more than one month in arrears on any of its rental payments will be
ignored;

 

(E)net rental income for the whole of the relevant period will be reduced by the
amount of any deduction or withholding for or on account of Tax from that net
rental income; and

 

(F)net rental income for the whole of the relevant period will be reduced by the
amounts (together with any related VAT) payable during the whole of the relevant
period:

 

(1)of sums payable under rates and insurance premia;

 

(2)in respect of costs and expenses incurred in complying with applicable laws
and regulations relating to the Property;

 

(3)in respect of management, maintenance, repair or similar fees, costs and
expenses in relation to the Property; and

 

(4)in respect of the provision of services relating to the Property,

 

16

 

 

to the extent that any of those items are not funded by the tenant (or any
guarantor thereof), by way of Tenant Contributions or otherwise, under the Lease
Documents provided that if any tenant is obliged to fund such items but the net
rental income of that tenant is excluded from the calculation of passing rental
as a result of the operation of any provisions of this Agreement, net rental
income shall be reduced by such amounts; and

 

(x)the Borrower shall, at the request of the Agent, calculate Three Month
Projected Interest Cover and Twelve Month Projected Interest Cover but if the
Borrower does not provide a calculation when requested by the Agent or the Agent
disagrees with the calculation or any amounts projected to be received or paid
during the relevant period then the Agent may calculate such Three Month
Projected Interest Cover and/or Twelve Month Projected Interest Cover (and the
Agent may instruct such professional advisers or other experts as it may deem
necessary or advisable for this purpose) and that calculation of the Agent shall
prevail over any calculation of the Borrower.

 

"Property" means the property listed in ‎Part III of ‎Schedule 1 (The Original
Parties and the Property) as described in a Security Document and, where the
context so requires, includes the buildings on the Property.

 

"Property Protection Loan" means a loan made by a Lender to the Borrower to
finance:

 

(c)the payment of any premium for insurance, or any cost or expense required to
keep any insurance in force, in accordance with this Agreement;

 

(d)the payment of any amount under any Hedging Agreement;

 

(e)the payment of any amount which, in the opinion of the Lender concerned, is
required to preserve or protect any Security Asset,

 

in circumstances where the Borrower is obliged under a Finance Document but has
failed to pay the relevant amount.

 

"Property Report" means, in respect of the Property, any certificate of or
report on title (including any Certificate of Title in the form of the City of
London Law Society (Seventh Edition 2012) Wrapper) and any other environmental
report, insurance report or any other report or survey relating to the Property
supplied to the Agent under this Agreement.

 

"Qualifying Lender" has the meaning given to it in Clause ‎12 (Tax gross up and
indemnities).

 

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, the first day of that period unless market practice differs in
the Relevant Market in which case the Quotation Day will be determined by the
Agent in accordance with market practice in the Relevant Market (and if
quotations would normally be given on more than one day, the Quotation Day will
be the last of those days).

 

17

 

 

"Rating Agency" means:

 

(a)Fitch, Moody's or S&P (or, in each case, its successor rating business); and

 

(b)any other rating agency or any other person engaged by any Finance Party to
provide a rating of any debt instrument to be issued in connection with any
Balance Sheet Management Transaction.

 

"Rating Criteria" means:

 

(a)in relation to a bank (other than the Agent) at which an Account or a
Managing Agent's account is held:

 

(i)ratings of at least F1 by Fitch, P-1 by Moody's and A-1 by S&P (or, in each
case, its successor rating business) in respect of its short term instruments;
and

 

(ii)ratings of at least A- by Fitch and A3 by Moody's and A- by S&P (or, in each
case, its successor rating business) in respect of its long term instruments in
each case with a stable outlook or better;

 

(b)in relation to any insurance company or underwriter, a financial strength
rating of at least A- by S&P or at least A- by Fitch or at least A3 by Moody's
(or, in each case, its successor rating business) with, in each case, a stable
outlook or better; and

 

(c)in relation to a Hedge Counterparty:

 

(i)ratings of at least F1 by Fitch, P-1 by Moody's and A-1 by S&P (or, in each
case, its successor rating business) in respect of its short term instruments;
and

 

(ii)ratings of at least A- by S&P, A3 by Moody's and A- by Fitch (or its
successor rating business) in respect of long term instruments with a stable
outlook or better,

 

and in each case where such long or short term instruments are unsecured debt
instruments which are neither subordinated nor guaranteed.

 

"Receiver" means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Security Assets.

 

"Recovery Prepayment Proceeds" means the proceeds of a claim (a "Recovery
Claim") against:

 

(a)the vendor (or any of its Affiliates (or any employee, officer or adviser))
of the Property or the shares in the Borrower; or

 

(b)the provider of any Property Report or the provider of any other due
diligence report (in its capacity as provider of the same) in connection with
the acquisition, development, financing or refinancing of the Property or the
shares in the Borrower,

 

18

 

 

except for Excluded Recovery Proceeds, and after deducting:

 

(i)any reasonable expenses incurred by an Obligor to a person who is not an
Obligor or Affiliate of an Obligor;

 

(ii)any Tax incurred and required to be paid by an Obligor (as reasonably
determined by that Obligor on the basis of existing rates and taking into
account any available credit, deduction or allowance),

 

in each case in relation to that Recovery Claim.

 

"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.

 

"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:

 

(a)(other than where paragraph (b) below applies) as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in
sterling for the relevant period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or

 

(b)if different, as the rate (if any and applied to the relevant Reference Bank
and the relevant currency and period) which contributors to the Screen Rate are
asked to submit to the relevant administrator.

 

"Reference Banks" means the principal London offices of Barclays Bank PLC, HSBC
Bank plc and The Royal Bank of Scotland plc or such other entities as may be
appointed by the Agent in consultation with the Borrower.

 

"Regulation" means The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

 

"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

"Relevant Legal Matters" means matters of law set out in any legal opinion
delivered to the Agent under Clause 4.1 (Initial conditions precedent).

 

"Relevant Market" means the London interbank market.

 

19

 

 

"Relevant Jurisdiction" means, in relation to the Borrower:

 

(a)its Original Jurisdiction;

 

(b)any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

 

(c)any jurisdiction where it conducts its business; and

 

(d)the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

 

"Rent Account" means any account designated as such under Clause ‎17.1
(Designation of Accounts) and includes any replacement of that Account.

 

"Rental Income" means the aggregate of all amounts paid or payable to or for the
account of the Borrower in connection with the letting, licence or grant of
other rights of use or occupation of any part of the Property, including each of
the following amounts:

 

(a)rent, licence fees and equivalent amounts paid or payable;

 

(b)any sum received or receivable from any deposit held as security for
performance of a tenant's obligations;

 

(c)a sum equal to any apportionment of rent allowed in favour of the Borrower;

 

(d)any other moneys paid or payable in respect of occupation and/or usage of the
Property and any fixture and fitting on the Property including any fixture or
fitting on the Property for display or advertisement, on licence or otherwise;

 

(e)any sum paid or payable under any policy of insurance in respect of loss of
rent or interest on rent;

 

(f)any sum paid or payable, or the value of any consideration given, for the
grant, surrender, amendment, supplement , waiver, extension or release of any
Lease Document;

 

(g)any sum paid or payable in respect of a breach of covenant or dilapidations
under any Lease Document;

 

(h)any sum paid or payable by or distribution received or receivable from any
guarantor of any occupational tenant under any Lease Document;

 

(i)any Tenant Contributions; and

 

(j)any interest paid or payable on, and any damages, compensation or settlement
paid or payable in respect of, any sum referred to above less any related fees
and expenses incurred (which have not been reimbursed by another person) by the
Borrower.

 

20

 

 

"Repeating Representations" means each of the representations set out in Clause
‎18.1 (Status) to Clause ‎18.6 (Governing law and enforcement) and Clause ‎18.10
(VAT) to Clause ‎18.23 (Ownership) and Clause 18.33 (Domiciliation).

 

"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

"Restricted Affiliate" means each Obligor and their respective Affiliates, any
trust of which an Obligor or any of their Affiliates is a trustee, any
partnership of which an Obligor or any of their Affiliates is a partner and any
trust, fund or other entity which is managed by, or is under the control of, an
Obligor or any of their Affiliates and any person with whom any Obligor or their
respective Affiliates is or are acting in concert (as defined in Clause 7.2
(Change of Control)).

 

"S&P" means Standard & Poor’s Credit Market Services Europe Limited and any
successor or successors thereto.

 

"Sanctioned Person" means a person that is listed on, or owned or controlled by,
or acting on behalf of, a person listed on any Sanctions List, or who is
otherwise the target of Sanctions.

 

"Sanctions" means any laws or regulations relating to economic or financial
sanctions or trade embargoes or related restrictive measures imposed,
administered or enforced from time to time by a Sanctions Authority.

 

"Sanctions Authority" means (i) the United Nations Security Council; (ii) the
United States government; (iii) the European Union; (iv) the United Kingdom
government; (iv) the respective governmental institutions and agencies of any of
the foregoing, including the Office of Foreign Assets Control of the US
Department of Treasury ("OFAC"), the United States Department of State and
Department of Commerce, and Her Majesty’s Treasury; and (v) any other
governmental institution or agency with responsibility for imposing,
administering or enforcing Sanctions with jurisdiction over any Finance Party or
any member of the Group (together, "Sanctions Authorities").

 

"Sanctions List" means the Specially Designated Nationals and Blocked Persons
list maintained by OFAC, the Denied Persons List maintained by the US Department
of Commerce, the Consolidated List of Financial Sanctions Targets maintained by
Her Majesty’s Treasury or any other list issued or maintained by any Sanctions
Authorities of persons subject to Sanctions (including investment or related
restrictions), each as amended, supplemented or substituted from time to time.

 

"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for sterling for the relevant period, displayed
(before any correction, recalculation or republication by the administrator) on
page LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters. If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower.

 

21

 

 

"Secured Liabilities" means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Obligor to any Secured Party under each
Finance Document.

 

"Secured Party" means a Finance Party, a Receiver or any Delegate.

 

"Securitisation" means any securitisation or transaction of broadly equivalent
economic effect relating to, or using as a reference, the whole or part of the
Loans (whether alone or in conjunction with other loans) through the issue of
notes on the capital markets or privately.

 

"Security" means a mortgage, standard security, charge (fixed or floating),
pledge, lien, assignment, assignation or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.

 

"Security Agreement" means a Security over the assets of an Obligor entered into
or to be entered into by that Obligor in favour of the Security Agent in an
agreed form.

 

"Security Asset" means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security.

 

"Security Document" means:

 

(a)a Security Agreement, the Standard Security, the Assignation of Rent, the
Floating Charge or any Luxembourg Security Document;

 

(b)any other document evidencing or creating Security over any asset to secure
any obligation of any Obligor to a Secured Party under the Finance Documents; or

 

(c)any other document designated as such by the Agent and the Borrower.

 

"Security Property" means:

 

(a)the Transaction Security expressed to be granted in favour of the Security
Agent as trustee for the Secured Parties and all proceeds of that Transaction
Security;

 

(b)all obligations expressed to be undertaken by an Obligor to pay amounts in
respect of the Secured Liabilities to the Security Agent as trustee for the
Secured Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by an Obligor or any other
person in favour of the Security Agent as trustee for the Secured Parties; and

 

(c)any other amounts or property, whether rights, entitlements, choses in action
or otherwise, actual or contingent, which the Security Agent is required by the
terms of the Finance Documents to hold as trustee on trust for the Secured
Parties.

 

22

 

 

"Servicer" means any servicer or special servicer appointed by a Lender,
including an issuer of any notes relating to a Securitisation.

 

"Specified Time" means a time determined in accordance with ‎Schedule 8
(Timetables).

 

"Standard Security" means a standard security over the Property entered into or
to be entered into by the Borrower in favour of the Security Agent in an agreed
form.

 

"Subordinated Creditor" has the meaning given to it in the Subordination
Agreement.

 

"Subordinated Liabilities" has the meaning given to it in the Subordination
Agreement.

 

"Subordination Agreement" means the subordination agreement dated on or about
the date of this Agreement between the Company, the Borrower, the Agent and the
Security Agent.

 

"Subsidiary" means in relation to any partnership, company, corporation, unit
trust or an unincorporated corporation (in this definition, an "entity"), an
entity:

 

(a)which is controlled, directly or indirectly, by the first mentioned entity;

 

(b)more than half of the issued shares of which is beneficially owned, directly
or indirectly by the first mentioned entity; or

 

(c)which is a Subsidiary of another Subsidiary of the first mentioned entity,

 

and for this purpose, an entity shall be treated as being controlled by another
if that other entity is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body.

 

"Tax" means any tax, levy, impost, duty, deduction, withholding, assessments,
fees or other charges of a similar nature (including any penalty or interest
payable in connection with any failure to pay or any delay in paying any of the
same). For the avoidance of doubt, 'tax' includes the community infrastructure
levy under the Planning Act 2008 and related legislation.

 

"Tenant Contributions" means any amount paid or payable to the Borrower by any
tenant under a Lease Document or any other occupier of the Property, by way of:

 

(a)contribution to:

 

(i)ground rent;

 

(ii)insurance premia;

 

(iii)the cost of an insurance valuation;

 

23

 

 

(iv)a service or other charge in respect of the Borrower's costs in connection
with any management, repair, maintenance or similar obligation or in providing
services to a tenant of, or with respect to, the Property; or

 

(v)a reserve or sinking fund; or

 

(b)VAT.

 

"Termination Date" means the Original Termination Date or, if the Agent has
notified Moor Park of any extension pursuant to Clause 6.2 (Extension), the
Extended Termination Date.

 

"Total Commitments" means the aggregate of the Total Commitments, being
£28,075,000 at the date of this Agreement.

 

"Transaction Document" means:

 

(a)a Finance Document;

 

(b)a Lease Document;

 

(c)an Acquisition Document;

 

(d)a Managing Agent Agreement;

 

(e)any document evidencing or under which Subordinated Liabilities are made
available; or

 

(f)any other document designated as such by the Agent and the Borrower.

 

"Transaction Security" means the Security created or evidenced or expressed to
be created or evidenced under the Security Documents.

 

"Transfer Certificate" means a certificate substantially in the form set out in
‎Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

 

"Transfer Date" means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 

"Transferee" means any person with which a Finance Party enters into, or may
enter into, any arrangement in respect of a Balance Sheet Management
Transaction.

 

24

 

 

"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

"US" means the United States of America.

 

"US Tax Obligor" means:

 

(a)the Borrower if resident for tax purposes in the US; or

 

(b)an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

 

"Utilisation" means a utilisation of the Facility.

 

"Utilisation Date" means the date of the Utilisation, being the date on which
the Loan is to be made.

 

"Utilisation Request" means a notice substantially in the form set out in
‎Schedule 3 (Utilisation Request).

 

"Valuation" means a valuation of the Property, or as the context requires, the
Property by the Valuer, supplied at the request of the Agent, addressed to the
Finance Parties and prepared on the basis of the market value as that term is
defined in the then current Statements of Asset Valuation Practice and Guidance
Notes issued by the Royal Institution of Chartered Surveyors and on the basis of
both an open market value and market value with vacant possession.

 

"Valuer" means Colliers International Property Advisors UK LLP or any other
surveyor or valuer appointed by the Agent.

 

"VAT" means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 

1.2Construction

 

(a)Unless a contrary indication appears, a reference in this Agreement to:

 

(i)the "Agent", the "Arranger", any "Finance Party", any "Hedge Counterparty",
any "Servicer", any "Lender", any "Obligor", any "Party", any "Secured Party",
the "Security Agent" or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees to, or of, its
rights and/or obligations under the Finance Documents and, in the case of the
Security Agent, any person for the time being appointed as Security Agent or
Security Agents in accordance with the Finance Documents;

 

25

 

 

(ii)a document in "agreed form" is a document which is previously agreed in
writing by or on behalf of the Borrower and the Agent or, if not so agreed, is
in the form specified by the Agent;

 

(iii)"assets" includes present and future properties, revenues and rights of
every description;

 

(iv)"disposal" includes a sale, transfer, assignment, assignation, grant, lease,
licence, declaration of trust or other disposal, whether voluntary or
involuntary, and "dispose" will be construed accordingly;

 

(v)references to "the Lenders" in "acting on the instructions of the Lenders",
"consent of the Lenders", "approved by the Lenders", "as the Lenders may agree",
"discretion of the Lenders" and "directed by the Lenders" means, for the
avoidance of doubt but subject to the application of Clause 24.11(b)(ii)
(Prohibition on debt purchase transactions) (A) all the Lenders or (B) at any
time following the Agent taking any action under Clause 23.18 (Acceleration),
all of the Lenders and all of the Hedge Counterparties;

 

(vi)a "Finance Document" or "Transaction Document" or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;

 

(vii)"guarantee" means any guarantee, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

 

(viii)"indebtedness" includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

(ix)a "person" includes any individual, firm, company, corporation, government,
intergovernmental or supranational body, department, state or agency of a state,
regulatory, self-regulatory or other authority or organisation or any
association, trust, joint venture, consortium or partnership or other entity
(whether or not having separate legal personality);

 

(x)a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

26

 

 

(xi)a provision of law is a reference to that provision as amended or
re-enacted;

 

(xii)a time of day is a reference to London time; and

 

(xiii)"including" shall mean "including, without prejudice to the foregoing"

 

(xiv)"repay" (or any derivative form thereof) shall, subject to any contrary
indication, be construed to include "prepay" (or as the case maybe, the
corresponding derivative form thereof.

 

(b)Where a provision of a Finance Document provides that a Finance Party must
act reasonably and/or without delay in considering a request for consent from an
Obligor, the requirement to act reasonably and/or without delay shall not apply
after an Event of Default which is continuing.

 

(c)The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

(d)Section, Clause and Schedule headings are for ease of reference only.

 

(e)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice or certificate given under or in connection with any
Finance Document has the same meaning in that Finance Document or notice or
certificate as in this Agreement.

 

(f)A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

 

(g)If a moratorium occurs in respect of an Obligor, the ending of that
moratorium will not remedy any Event of Default caused by the moratorium and,
notwithstanding any other term of the Finance Documents, that Event of Default
will continue to be outstanding unless and until it is expressly waived by the
Agent (acting on the instructions of the Majority Lenders).

 

(h)Any reference in a Finance Document to the Agent or the Security Agent
providing approval or consent or making a request, or to an item or a person
being acceptable or satisfactory to, to the satisfaction of, or approved by the
Agent or the Security Agent, are to be construed, unless otherwise specified, as
references to the Agent or the Security Agent (as applicable) taking such action
or refraining from acting on the instructions of the Majority Lenders, and
reference in the Finance Documents to:

 

(i)the Agent or the Security Agent acting reasonably;

 

(ii)a matter being in the reasonable opinion of the Agent or the Security Agent;

 

27

 

 

(iii)the Agent's or the Security Agent’s approval or consent not being
unreasonably withheld or delayed; or

 

(iv)any document, report, confirmation or evidence being required to be
reasonably satisfactory to the Agent or the Security Agent,

 

shall be construed, unless otherwise specified in the relevant Finance Document,
as the Agent or the Security Agent (as applicable) acting on the instructions of
the Majority Lenders (and each Lender shall act reasonably in circumstances
where the Agent or the Security Agent (as applicable) would otherwise be
required to act reasonably if this Clause 1.2(h) did not apply, and for this
purpose any action taken or instruction given by any Lender (or any action taken
or discretion exercised by the Agent or Security Agent) in order to enhance the
prospects of successfully implementing a Balance Sheet Management Transaction
shall for the purposes of the Finance Documents be deemed to be reasonable). 
Where the Agent or the Security Agent is obliged to consult under the terms of
the Finance Documents, unless otherwise specified each Lender shall instruct the
Agent or the Security Agent (as applicable) to consult in accordance with the
terms of the relevant Finance Document and the Agent or the Security Agent (as
applicable) shall carry out that consultation in accordance with the
instructions it receives from the Lenders. The Agent or the Security (as
applicable) shall be under no obligation to determine the reasonableness or
otherwise of such circumstances or whether in giving any instruction the Lenders
or the Majority Lenders (as applicable) are acting in a reasonable manner.

 

(i)Without prejudice to paragraph (h) above and without limitation to any other
powers or discretions of any Finance Party or to the generality of any powers or
discretions of any Finance Party under the Finance Documents or otherwise, any
reference in a Finance Document to any Finance Party providing approval or
consent or exercising any discretion, or to an item or a person being acceptable
or satisfactory to, to the satisfaction of, or approved by, any Finance Party
shall be construed as expressly permitting such Finance Party to exercise such
power or discretion in a manner solely for the purpose of enhancing, and in
order to enhance, the prospects of successfully achieving a Balance Sheet
Management Transaction and without regard to any other consideration.

 

1.3Currency symbols and definitions

 

"£", "GBP" and "sterling" denote the lawful currency of the United Kingdom.

 

1.4Third Party Rights

 

(a)Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the "Third Parties Act") to enforce or to enjoy the benefit of any term of
this Agreement.

 

(b)Notwithstanding any term of any Finance Document the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

 

28

 

 

(c)Any Receiver, Delegate, Servicer or any person described in paragraph (b) of
Clause 26.11 (Exclusion of liability) may, subject to this Clause ‎1.4 and the
Third Parties Act, rely on any Clause of this Agreement which expressly confers
rights on it.

 

1.5Luxembourg terms

 

Without prejudice to the generality of any provision of this Agreement, in this
Agreement where it relates to an Obligor, a reference to:

 

(a)a "winding-up", "administration" or "dissolution" includes, without
limitation, bankruptcy (faillite), insolvency, voluntary dissolution or
liquidation (dissolution ou liquidation volontaire), court ordered liquidation
(liquidation judiciare) or reorganisation, arrangement with creditors (concordat
préventif de faillite), suspension of payments (sursis de paiement), controlled
management (gestion contrôlée), general settlement with creditors,
reorganisation or similar laws affecting the rights of creditors generally;

 

(b)a "receiver", "administrative receiver", "administrator", "trustee",
"custodian", or similar officer includes, without limitation, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur;

 

(c)a "lien" or "security interest" includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

 

(d)a person being "unable to pay its debts" includes that person being in a
state of cessation de paiements; and

 

(e)"by-laws" or "constitutional documents" includes its up-to-date (restated)
articles of association (statuts coordonnés).

 

29

 

 

SECTION 2

THE FACILITY

 

2.THE FACILITY

 

2.1The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower, a sterling term loan facility in an aggregate amount equal to the
Total Commitments.

 

2.2Property Protection Loans

 

(a)A Lender may, with the consent of the Majority Lenders, make a Property
Protection Loan whether requested by the Borrower or not.

 

(b)Each Property Protection Loan shall:

 

(i)be repayable on demand made by the relevant Lender with the consent of the
Agent (acting on the instructions of the Majority Lenders) and in any event
shall be repayable on the Termination Date; and

 

(ii)bear interest in accordance with Clause ‎8.4 (Default interest) as if it
were an overdue amount.

 

2.3Finance Parties' rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Agent on its behalf) is a debt owing to that Finance Party by
that Obligor.

 

(c)A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents.

 

30

 

 

2.4Borrower's Agent

 

(a)The Borrower by its execution of this Agreement irrevocably appoints Moor
Park to act on its behalf as its agent in relation to the Finance Documents and
irrevocably authorises:

 

(i)Moor Park on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including the Utilisation Request), to make such agreements
and to effect the relevant amendments, supplements and variations capable of
being given, made or effected by the Borrower notwithstanding that they may
affect the Borrower, without further reference to or the consent of the
Borrower; and

 

(ii)each Finance Party to give any notice, demand or other communication to the
Borrower pursuant to the Finance Documents to Moor Park,

 

and in each case the Borrower shall be bound as though the Borrower itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.

 

(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by Moor Park
or given to Moor Park under any Finance Document on behalf of the Borrower or in
connection with any Finance Document (whether or not known to the Borrower)
shall be binding for all purposes on the Borrower as if the Borrower had
expressly made, given or concurred with it. In the event of any conflict between
any notices or other communications of Moor Park and the Borrower, those of Moor
Park shall prevail.

 

(c)The respective liabilities of the Borrower under the Finance Documents shall
not be in any way affected by:

 

(i)any irregularity (or purported irregularity) in any act done by or any
failure (or purported failure) by Moor Park in the exercise of the rights
granted by paragraph (a)(i) above;

 

(ii)Moor Park acting (or purporting to act) in any respect outside any authority
conferred upon it by the Borrower by paragraph (a)(i) above; or

 

(iii)the failure (or purported failure) by or inability (or purported inability)
of, Moor Park to inform the Borrower of receipt by it of any notification under
the Finance Documents.

 

3.PURPOSE

 

3.1Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards

 

31

 

 

(a)the cost of acquisition of the Property; and

 

(b)payment of any fees, costs and expenses, stamp registration and other Taxes
(other than VAT) incurred by the Borrower in connection with the acquisition of
its Property and approved by the Majority Lenders,

 

in each case as set out in the funds flow statement referred to in paragraph 2.6
of Schedule 2 (Conditions Precedent).

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.CONDITIONS OF UTILISATION

 

4.1Initial conditions precedent

 

(a)The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date, the Agent has received all of the documents and other evidence listed in
‎Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Agent. The Agent shall notify the Borrower and the Lenders promptly upon being
so satisfied.

 

(b)Other than to the extent that the Majority Lenders notify the Agent in
writing to the contrary before the Agent gives the notification described in
paragraph (a) above, the Lenders authorise (but do not require) the Agent to
give that notification. The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

 

(c)The Agent may refuse to accept a Utilisation Request if the Agent believes
that the notification described in paragraph (a) above will not be capable of
being given on or before the Utilisation Date.

 

4.2Further conditions precedent

 

The Lenders will only be obliged to comply with Clause ‎5.4 (Lenders'
participation) if:

 

(a)on the date of the Utilisation Request and on the proposed Utilisation Date:

 

(i)no Default is continuing or would result from the proposed Loan; and

 

(ii)the Repeating Representations to be made by the Borrower are true in all
material respects provided that where any representation or statement is
qualified by reference to "materiality" or to "Material Adverse Effect" or to
"the best of the knowledge and belief" of the person making (or deemed to have
made) such representation, then the words "in all material respects" in this
paragraph (ii) shall be disapplied; and

 

32

 

 

(b)immediately following the making of the Loan:

 

(i)Three Month Projected Interest Cover will be not less than 460 per cent.;

 

(ii)Twelve Month Projected Interest Cover will be not less than 460 per cent.;

 

(iii)Loan to Value will not exceed 50 per cent.;

 

(iv)Loan to Vacant Possession Value will not exceed 102.1 per cent.; and

 

(v)the amount of the Loan will not exceed 50% of the cost of the acquisition of
the Property.

 

4.3Maximum number of Loans

 

The Borrower may borrow only one Loan.

 

33

 

 

SECTION 3

UTILISATION

 

5.UTILISATION

 

5.1Delivery of the Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.

 

5.2Completion of the Utilisation Request

 

(a)A Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

(i)it specifies the purpose of the Loan;

 

(ii)the proposed Utilisation Date is a Business Day within the Availability
Period; and

 

(iii)the currency and amount of the Utilisation comply with Clause ‎5.3
(Currency and amount).

 

(b)Only one Loan may be requested in a Utilisation Request and only one
Utilisation Request may be issued in connection with a Loan proposed to be made
under the Facility.

 

5.3Currency and amount

 

(a)The currency specified in the Utilisation Request must be sterling.

 

(b)The amount of the proposed Loan must not exceed the Total Commitments.

 

5.4Lenders' participation

 

(a)If the conditions set out in this Agreement have been met, each Lender shall
make its participation in the Loan available by the Utilisation Date through its
Facility Office.

 

(b)The amount of each Lender's participation in the Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

(c)The Agent shall notify each Lender of the amount of the Loan and the amount
of its participation in the Loan by the Specified Time.

 

5.5Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

34

 

 

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.REPAYMENT

 

6.1Repayment of Loans

 

The Borrower shall repay the Loans in full on the Termination Date.

 

6.2Extension

 

(a)The Lenders unanimously may at any time on or prior to 6 Months prior to the
Original Termination Date and in their sole discretion extend the Original
Termination Date to the Extended Termination Date.

 

(b)In the event the whole or part of the Loans is placed in a Securitisation,
the Original Termination Date shall automatically be extended to the Extended
Termination Date on such date.

 

(c)The Agent shall on or prior to 6 Months prior to the Original Termination
Date confirm in writing to Moor Park whether or not the Lenders will grant an
extension of the Termination Date in accordance with this Clause 6.2.

 

6.3Reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid.

 

7.PREPAYMENT AND CANCELLATION

 

7.1Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so:

 

(a)that Lender shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Borrower, the Available Commitment of that
Lender will be immediately cancelled; and

 

(c)the Borrower shall repay that Lender's participation in the Loans made to on
the last day of the Interest Period for the Loan occurring after the Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law) and that Lender's corresponding
Commitment shall be cancelled in the amount of the participation repaid.

 

35

 

 

7.2Change of control

 

(a)Upon the occurrence of a Change of Control:

 

(i)the Borrower shall promptly notify the Agent upon becoming aware of that
event;

 

(ii)a Lender shall not be obliged to fund the Utilisation; and

 

(iii)if a Lender so requires and notifies the Agent the Agent shall, by notice
to the Borrower, cancel the Commitment of that Lender and declare the
participation of that Lender in all outstanding Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents immediately
due and payable, whereupon the Commitment of that Lender will be cancelled and
all such outstanding Loans and amounts will become immediately due and payable.

 

(b)For the purpose of paragraph (a) above "Change of Control" means:

 

(i)any person or group of persons acting in concert gains direct or indirect
control of the Borrower or the Company;

 

(ii)the Borrower ceases to be legally and beneficially wholly owned and
controlled by the Company;

 

(iii)the Company ceases to be legally and beneficially wholly owned and
controlled by ARC Global II (Midco) S.à r.l.;

 

(iv)ARC Global II (Midco) S.à r.l. ceases to be legally and beneficially wholly
owned and controlled by ARC Global II S.à r.l.;

 

(v)ARC Global II S.à r.l. ceases to be legally and beneficially wholly owned and
controlled by ARC Global II Holdco, LLC;

 

(vi)ARC Global II Holding, LLC ceases to be legally and beneficially wholly
owned and controlled by American Realty Capital Global II Operating Partnership,
L.P.;

 

(vii)American Realty Capital Global II Operating Partnership, L.P. ceases to be
legally and beneficially wholly owned and controlled by the Parent;

 

(viii)any person or group of persons acting in concert gains direct or indirect
control of the Parent,

 

provided that if with the prior written consent of the Agent (not to be
unreasonably withheld or delayed):

 

(A)the Company ceases to be legally and beneficially wholly owned and controlled
by ARC Global II (Midco) S.à r.l.; or

 

36

 

 

(B)American Realty Capital Global II Operating Partnership L.P. ceases to be
legally and beneficially wholly owned and controlled by the Parent,

 

in each case as part of a solvent group re-organisation which does not cause the
Company or the Borrower to cease to be (directly or indirectly) wholly owned and
controlled by the Parent then a Change of Control shall not have occurred.

 

For the purposes of this definition:

 

(C)"control" of any entity means:

 

(1)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise, and whether directly or indirectly) to:

 

(a)cast, or control the casting of, more than one half of the maximum number of
votes that might be cast at a general meeting of that entity;

 

(b)appoint or remove all, or the majority, of the directors or other equivalent
officers of that entity; or

 

(c)give directions with respect to the operating and financial policies of that
entity with which the directors or other equivalent officers of that entity are
obliged to comply; or

 

(2)the holding (directly or indirectly) beneficially of more than one half of
the issued share capital of that entity (excluding any part of that issued share
capital that carries no right to participate beyond a specified amount in a
distribution of either profits or capital); and

 

(D)"acting in concert" means, a group of persons who, pursuant to an agreement
or understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of shares in that entity by any of them,
directly or indirectly, to obtain or consolidate control of that entity.

 

(c)The Borrower shall promptly notify the Agent if any person (directly or
indirectly) holds or controls more than 10% of the total ownership interests in
the Parent. If as a result of any person so holding or controlling more than 10%
of the total ownership interests in the Parent a Lender is unable to comply with
its “know your customer” or similar identification procedures as that Lender
reasonably considers necessary under applicable law or regulation:

  

37

 

 

(i)that Lender shall not be obliged to fund the Utilisation; and

 

(ii)if that Lender so requires and notifies the Agent the Agent shall, by notice
to the Borrower, cancel the Commitment of that Lender and declare the
participation of that Lender in all outstanding Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents immediately
due and payable, whereupon the Commitment of that Lender will be cancelled and
all such outstanding Loans and amounts will become immediately due and payable.

 

7.3Mandatory prepayment

 

The Borrower must apply the following amounts in prepayment of the Loans, and in
payment of prepayment fees, amounts under the Hedging Agreements and other
amounts referred to in paragraph ‎(b) of Clause ‎7.8 (Restrictions) at the time
and in the order of application contemplated by Clause 7.4 (Application of
mandatory prepayments):

 

(a)the amount of Disposal Proceeds;

 

(b)the amount of Hedging Prepayment Proceeds;

 

(c)the amount of Lease Prepayment Proceeds;

 

(d)the amount of Insurance Prepayment Proceeds;

 

(e)the amount of Compensation Prepayment Proceeds;

 

(f)the amount of Recovery Prepayment Proceeds; and

 

(g)any amount deposited in the Deposit Account pursuant to Clause
17.3(e)(vii)(A).

 

7.4Application of mandatory prepayments

 

(a)An amount referred to in paragraph (a) of Clause ‎7.3 (Mandatory prepayment)
shall be applied on the date provided for in accordance with paragraph (c) of
Clause ‎17.5 (Disposals Account) or paragraph ‎(d) of Clause ‎21.4 (Disposals),
as applicable, as follows:

 

(i)first:

 

(A)in an amount equal to in the case of the Property (or the shares in the
Borrower), the Secured Liabilities in full; and

 

(B)in or towards payment of prepayment fees, any amount that has or will become
due and payable under the Hedging Agreements and any other amount that is or
will become due and payable in accordance with paragraph ‎(b) of Clause ‎7.8
(Restrictions) as a result of those prepayments; and

 

38

 

 

(ii)secondly, in payment of any surplus to the General Account.

 

(b)An amount referred to in paragraphs (b) to (f) Clause ‎7.3 (Mandatory
prepayment) shall be applied on the date provided for in accordance with
paragraph ‎(c) of Clause ‎17.4 (Deposit Account) as follows:

 

(i)in or towards prepayment of the Loans; and

 

(ii)in payment of prepayment fees, any amount that has or will become due and
payable under the Hedging Agreements and any other amount that is or will become
due and payable in accordance with paragraph ‎(b) of Clause ‎7.8 (Restrictions)
as a result of those prepayments.

 

(c)An amount referred to in Clause 7.3(g) shall be applied on the date provided
for in accordance with Clause 17.4(d) (Deposit Account) as follows:

 

(i)in or towards prepayment of the Loans pro rata; and

 

(ii)in payment of prepayment fees, any amount that has or will become due and
payable under the Hedging Agreements and any other amount that is or will become
due and payable in accordance with paragraph ‎(b) of Clause ‎7.8 (Restrictions)
as a result of those prepayments.

 

7.5Voluntary cancellation

 

The Borrower may, if it gives the Agent not less than ten Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of £1,000,000) of the Available
Facility. Any cancellation under this Clause ‎7.5 shall reduce the Commitments
of the Lenders rateably.

 

7.6Voluntary prepayment of Loans

 

(a)The Borrower may, if it gives the Agent not less than ten Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of any Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of £1,000,000).

 

(b)A Loan may only be prepaid:

 

(i)after the last day of the Availability Period (or, if earlier, the day on
which the Available Facility is zero); and

 

(ii)on an Interest Payment Date.

 

7.7Right of repayment and cancellation in relation to a single Lender

 

(a)If:

 



39

 

 

(i)any sum payable to any Lender by the Borrower is required to be increased
under paragraph ‎(c) of Clause ‎12.2 (Tax gross-up); or

 

(ii)any Lender claims indemnification from the Borrower under Clause ‎12.3 (Tax
indemnity) or Clause ‎13.1 (Increased costs),

 

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender's participation in the Loans.

 

(b)On receipt of a notice of cancellation referred to in paragraph (a) above,
the Commitment of that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Borrower has
given notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender's participation in the Loan.

 

7.8Restrictions

 

(a)Any notice of cancellation or prepayment given by any Party under this Clause
‎7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and subject to any Break Costs, amounts (if any)
payable under the Hedging Agreements in connection with that prepayment and any
prepayment and cancellation fees payable under this Agreement, without premium
or penalty.

 

(c)The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d)The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

(e)No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

(f)If the Agent receives a notice under this Clause ‎7 it shall promptly forward
a copy of that notice either to the Borrower or to the affected Lenders and/or
Hedge Counterparties, as appropriate.

 

(g)If all or part of any Lender's participation in a Loan is repaid or prepaid,
an amount of that Lender's Commitment (equal to the amount of the participation
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment.

 

(h)Any prepayment of the Loan (other than a prepayment to a single Lender
pursuant to Clause 7.1 (Illegality), Clause 7.2 (Change of control) or Clause
7.7 (Right of repayment and cancellation in relation to a single Lender)) shall
be applied pro rata to each Lender's participation in the Loan.

  

40

 

 

SECTION 5
COSTS OF UTILISATION

 

8.INTEREST

 

8.1Calculation of interest

 

The rate of interest on the Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable:

 

(a)Margin; and

 

(b)LIBOR.

 

8.2Payment of interest

 

The Borrower shall pay accrued interest on the Loan on each Interest Payment
Date.

 

8.3Hedging

 

(a)The Borrower shall not enter into any Hedging Agreement other than in
accordance with this Clause 8.3.

 

(b)Not later than 4 p.m. (London time) on the Utilisation Date, the Borrower
shall enter into and shall thereafter maintain Hedging Agreements in accordance
with this Clause 8.3.

 

(c) (i)The Borrower must enter into a Hedging Agreement that constitutes a swap
and the aggregate notional amount of the transactions in respect of such Hedging
Agreement shall be at least 100 per cent. of the aggregate amount of the Total
Commitments.

 

(ii)Each Hedging Agreement shall:

 

(A)be with a Hedge Counterparty approved by the Agent;

 

(B)be for a term ending on the Original Termination Date and, to the extent the
Termination Date of the Loans is extended pursuant to Clause 6.2 (Extension),
for a term ending on the Extended Termination Date;

 

(C)have settlement dates coinciding with the Interest Payment Dates; and

 

(D)be based on an ISDA Master Agreement and otherwise in form and substance
satisfactory to the Agent.

 

(iii)The rights of the Borrower under the Hedging Agreements shall be charged or
assigned by way of security under a Security Agreement.

 

41

 

 

(d) (i)The parties to each Hedging Agreement must comply with the terms of that
Hedging Agreement.

 

(ii)Neither a Hedge Counterparty nor the Borrower may amend, supplement, extend
or waive the terms of any Hedging Agreement without the consent of the Agent.

 

(iii)Paragraph (ii) above shall not apply to an amendment, supplement or waiver
that is administrative and mechanical in nature and does not give rise to a
conflict with any provision of this Agreement.

 

(e) (i)If, at any time, the aggregate notional amount of the transactions in
respect of the Hedging Agreements exceeds or, as a result of a prepayment, will
exceed the aggregate amount of the Loans at that time, the Borrower must
promptly notify the Agent and must, at the request of the Agent, reduce the
aggregate notional amount of those transactions by an amount and in a manner
satisfactory to the Agent so that it no longer exceeds or will not exceed the
aggregate amount of the Loans then or that will be outstanding.

 

(ii)Any reductions in the aggregate notional amount of the transactions in
respect of the Hedging Agreements in accordance with paragraph (i) above will be
apportioned as between those transactions pro rata.

 

(iii)Paragraph (i) above shall not apply to any transactions in respect of the
Hedging Agreements under which the Borrower has no actual or contingent
indebtedness.

 

(iv)The Agent must make a request under paragraph ‎(i) above if so required by
the relevant Hedge Counterparty.

 

(f)Neither a Hedge Counterparty nor the Borrower may terminate or close out any
transactions in respect of any Hedging Agreement (in whole or in part) except:

 

(i)in accordance with paragraph ‎(e) above;

 

(ii)if an Illegality (as that term is defined in the applicable ISDA Master
Agreement) has occurred;

 

(iii)if all the Loans and other amounts outstanding under the Finance Documents
(other than the Hedging Agreements) have been unconditionally and irrevocably
paid and discharged in full;

 

(iv)in the case of termination or closing out by a Hedge Counterparty, if the
Agent serves notice under paragraph ‎(b) of Clause ‎23.18 (Acceleration) or,
having served notice under paragraph ‎(c) of Clause 23.18 (Acceleration), makes
a demand;

 

(v)subject to paragraph (l) below, in the case of termination or closing out by
a Hedge Counterparty, if a Failure to Pay or Deliver (as defined in the
applicable ISDA Master Agreement and, for the avoidance of doubt, after taking
into account any grace period provided for therein and applicable to that
Hedging Agreement) has occurred and notice has been given to the relevant
defaulting party;

 

42

 

 

(vi)if a Tax Event or Tax Event Upon Merger (each term as defined in the
applicable ISDA Master Agreement) has occurred;

 

(vii)subject to paragraph (l) below, in the case of termination or closing out
by a Hedge Counterparty in relation to the Borrower, if any:

 

(A)action, proceeding or other procedure or step described in paragraph (a) of
Clause 23.7 (Insolvency proceedings); or

 

(B)process described in Clause 23.8 (Creditors' process),

 

has been taken in relation to that Borrower or if any of the circumstances
described in Clause 23.6 (Insolvency) applies to the Borrower; or

 

(viii)in the case of any other termination or closing out by a Hedge
Counterparty or the Borrower, with the consent of the Agent.

 

(g)If a Hedge Counterparty is entitled to terminate or close out any transaction
in respect of any Hedging Agreement under paragraph (f)‎(v) above, such Hedge
Counterparty shall promptly terminate or close out such transaction following a
request to do so by the Security Agent.

 

(h)A Hedge Counterparty may only suspend making payments under a transaction in
respect of a Hedging Agreement if the Borrower is in breach of its payment
obligations under any transaction in respect of that Hedging Agreement.

 

(i) (1)Each Hedge Counterparty consents to, and acknowledges notices of, the
charging or assigning by way of security by the Borrower pursuant to the
relevant Security Documents of its rights under the Hedging Agreements to which
it is party in favour of the Security Agent.

 

(i)Any such charging or assigning by way of security is without prejudice to,
and after giving effect to, the operation of any payment or close-out netting in
respect of any amounts owing under any Hedging Agreement.

 

(ii)The Security Agent shall not be liable for the performance of any of the
Borrower's obligations under a Hedging Agreement.

 

(j)Following the whole or part of the Loans being placed in a Securitisation, if
a Hedge Counterparty (or any successor hedge counterparty) (the "Affected
Counterparty") ceases to satisfy the relevant Rating Criteria, the Borrower
shall (if requested by the Agent (acting on the instructions of the Majority
Lenders) in writing (a "Downgrade Cure Request")) (at no cost to the Affected
Counterparty) procure that as soon as reasonably practicable and in any event
within 30 days of the Downgrade Cure Request, the Affected Counterparty is
replaced with a bank or financial institution that: (i) satisfies the relevant
Rating Criteria and the other requirements of this Clause 8.3 and (ii) is
approved by the Majority Lenders (a "Replacement Counterparty") and that either:

 



43

 

 

(i)the Affected Counterparty novates its rights and obligations under each Hedge
Agreement to the Replacement Counterparty; or

 

(ii)the Borrower enters into a Hedging Agreement in accordance with Clause
8.3(c) above with that Replacement Counterparty,

 

and any agreements or documents effecting such novation or new Hedging Agreement
must be:

 

(A)in form and substance satisfactory to the Agent and the Affected Hedge
Counterparty; and

 

(B)with a Replacement Counterparty acceptable to the Affected Counterparty,

 

and, if required by the Agent, the Borrower shall grant security over any new
Hedging Agreements and any ISDA Credit Support Annex in favour of the Security
Agent in form and substance satisfactory to the Agent. Any cost and expense of
the Affected Counterparty incurred in entering into, or as a result of, any
transaction set out in paragraphs (i) or (ii) above (including any capital,
regulatory or other costs incurred as a result of entering into any transaction
with any Replacement Counterparty and any costs and expenses of providing any
related collateral or other credit support) shall be for the account of the
Borrower and the Borrower shall indemnity the Affected Counterparty in relation
thereto. Notwithstanding any other terms of this Clause 8.3, following entry
into any replacement Hedging Agreement under paragraph (j)(ii) above, the
Borrower shall terminate or close out the Hedging Agreement with the relevant
Affected Counterparty, provided that following such termination or closing out,
the Borrower is in compliance with the other provisions of this Clause 8.3.

 

(k)The Agent is entitled to approve the form and substance of the items listed
in paragraph (j) above in accordance with that clause notwithstanding that
(before any Downgrade Cure Request) it has previously approved the form of any
Hedging Agreements (including any ISDA Credit Support Annex).

 

(l)Where a Hedge Counterparty has terminated transactions under the relevant
Hedging Agreement pursuant to paragraph (f)(v) or (f)(vii) above, the close-out
amount corresponding to such terminated transactions will, if and only if it is
payable by the Borrower to such Hedge Counterparty be due and payable on the
date that is the earliest to occur of:

 

(i)the Termination Date;

 

(ii)the date the Agent serves notice under Clause 23.18(b) or 23.18(c)
(Acceleration); or

 

44

 

 

(iii)the date the Security Agent enforces security over all or substantially all
of the assets of the Borrower or the shares in the Borrower.

 

8.4Default interest

 

(a)If the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph ‎(c) below, is 2.00 per cent. per annum higher
than the rate which would have been payable if the overdue amount had, during
the period of non-payment, constituted a Loan in the currency of the overdue
amount for successive Interest Periods, each of a duration selected by the Agent
(acting reasonably), bearing an interest rate per annum which is the aggregate
of:

 

(i)Margin; and

 

(ii)LIBOR.

 

(b)Any interest accruing under this Clause ‎8.4 shall be immediately payable by
the Borrower on demand by the Agent.

 

(c)If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

 

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be 2.00 per cent. per annum higher than the rate which
would have applied if the overdue amount had not become due.

 

(d)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

8.5Notification of rates of interest

 

(a)The Agent shall promptly notify the relevant Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

(b)The Agent shall promptly notify the Borrower of each Funding Rate relating to
a Loan.

 

45

 

 

9.INTEREST PERIODS

 

9.1Length of Interest Periods

 

Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period and end on the
next Interest Payment Date.

 

9.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10.CHANGES TO THE CALCULATION OF INTEREST

 

10.1Unavailability of Screen Rate

 

(a)Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

 

(b)Reference Bank Rate: If no Screen Rate is available for LIBOR for:

 

(i)sterling; or

 

(ii)the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

 

the applicable LIBOR shall be the Reference Bank Rate as of the Specified Time
and for a period equal in length to the Interest Period of that Loan.

 

(c)Cost of funds: If paragraph (b) above applies but no Reference Bank Rate is
available for sterling or the relevant Interest Period there shall be no LIBOR
for that Loan and Clause 10.4 (Cost of funds) shall apply to that Loan for that
Interest Period.

 

10.2Calculation of Reference Bank Rate

 

(a)Subject to paragraph (b) below, if LIBOR is to be determined on the basis of
a Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Banks.

 

(b)If at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.

 

10.3Market disruption

 

If before close of business in London on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 35 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR then Clause 10.4 (Cost of funds) shall apply
to that Loan for the relevant Interest Period.

 

46

 

  

10.4Cost of funds

 

(a)If this Clause 10.4 applies, the rate of interest on each Lender's share of
the relevant Loan for the relevant Interest Period shall be the percentage rate
per annum which is the sum of:

 

(i)the Margin; and

 

(ii)the rate notified to the Agent by that Lender as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period
to be that which expresses as a percentage rate per annum the cost to the
relevant Lender of funding its participation in that Loan from whatever source
it may reasonably select.

 

(b)If this Clause 10.4 applies and the Agent or the Borrower so require, the
Agent and the Borrower shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

 

(c)Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

10.5Break Costs

 

(a)The Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

10.6Break Gains

 

(a)Subject to any contractual or constitutional restrictions to which it is
subject and subject to paragraph (b) below, each Lender shall, within 10
Business Days of demand by the Borrower to such Lender (accompanied by a
certificate from such Lender confirming the amount of its Break Gains for any
Interest Period in which they accrue) pay to the Borrower its Break Gains
attributable to its participation in all or any part of a Loan or Unpaid Sum
being paid by the Borrower on a day other than the last day of an Interest
Period for the Loan or Unpaid Sum.

 

(b)Paragraph (a) shall not apply to a Lender at any time following entry by that
Lender into, or participation by that Lender in, any Balance Sheet Management
Transaction.

 

47

 

  

11.FEES

 

11.1Arrangement fee

 

The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

 

11.2Prepayment and cancellation fee

 

(a)Subject to paragraph (c) below, the Borrower must pay to the Agent for each
Lender a prepayment and cancellation fee on the date of prepayment of all or any
part of a Loan and on the date of cancellation of any part of the Total
Commitments.

 

(b)The amount of the prepayment and cancellation fee referred to in paragraph
(a) above is:

 

(i)if the prepayment or cancellation occurs on or before the first anniversary
of the Utilisation Date, 1.25 per cent. of the amount prepaid;

 

(ii)if the prepayment or cancellation occurs after the first but on or before
the second anniversary of the Utilisation Date, 0.75 per cent. of the amount
prepaid or cancelled;

 

(iii)either (A) upon an extension of the Loans in accordance with Clause 6.2
(Extension), if the prepayment or cancellation occurs after the second but on or
before the third anniversary of the Utilisation Date, 0.50 per cent. of the
amount prepaid or cancelled or (B) if the Loans are not extended in accordance
with Clause 6.2 (Extension), no prepayment or cancellation fee shall be due; and

 

(iv)thereafter, no prepayment or cancellation fee shall be due.

 

(c)No prepayment or cancellation fee shall be payable under this Clause 11.2 if
the prepayment is made under:

 

(i)Clause ‎7.1 (Illegality), Clause ‎7.7 (Right of repayment and cancellation in
relation to a single Lender) or the cancellation is made under paragraph (g) of
Clause ‎7.8 (Restrictions); or

 

(ii)paragraphs (d), (e) or (f) of Clause 7.3 (Mandatory prepayment).

 

48

 

  

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

 

12.TAX GROSS UP AND INDEMNITIES

 

12.1Definitions

 

(a)In this Agreement:

 

"Borrower DTTP Filing" means an HM Revenue & Customs Form DTTP2 duly completed
and filed by the Borrower, which contains the scheme reference number and
jurisdiction of tax residence stated in respect of a Treaty Lender that is a
Lender in the relevant Transfer Certificate or Assignment Agreement, and is
filed with HM Revenue & Customs within 30 days of that Transfer Date.

 

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

"Qualifying Lender" means:

 

(i)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(A)a Lender:

 

(1)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

(2)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

(B)a Lender which is:

 

(1)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(2)a partnership each member of which is:

 

49

 

  

(a)a company so resident in the United Kingdom for United Kingdom tax purposes;
or

 

(b)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 

(3)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

(C)a Treaty Lender; or

 

(ii)a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Finance Document.

 

"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(ii)a partnership each member of which is:

 

(A)a company so resident in the United Kingdom for United Kingdom tax purposes;
or

 

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

50

 

  

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.

 

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

"Tax Payment" means either the increase in a payment made by an Borrower to a
Finance Party under Clause ‎12.2 (Tax gross-up) or a payment under Clause ‎12.3
(Tax indemnity).

 

"Treaty Lender" means a Lender which:

 

(i)is treated as a resident of a Treaty State for the purposes of the Treaty;

 

(ii)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected;

 

(iii)fulfils any other conditions in the Treaty, which must be fulfilled to
obtain full exemption from United Kingdom tax on interest which relate to that
Lender except that for this purpose it shall be assumed that any necessary
procedural formalities are satisfied.

 

"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

"UK Non-Bank Lender" means a Lender which gives a Tax Confirmation in the
Assignment Agreement or Transfer Certificate which it executes on becoming a
Party.

 

(b)Unless a contrary indication appears, in this Clause ‎12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 

(c)This Clause ‎12 shall not apply to any Hedging Agreement.

 

12.2Tax gross-up

 

(a)The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b)The Borrower shall promptly upon becoming aware that the Borrower must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower.

 

51

 

  

(c)If a Tax Deduction is required by law to be made by the Borrower, the amount
of the payment due from the Borrower shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

(d)A payment shall not be increased under paragraph ‎(c) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement (including
without limitation by way of assignment or novation) in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

(ii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender; and:

 

(A)an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a "Direction") under section 931 of the ITA which relates to the payment and
that Lender has received from the Borrower a certified copy of that Direction;
and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(iii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:

 

(A)the relevant Lender has not given a Tax Confirmation to the Borrower; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower, on the basis that the
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA; or

 

(iv)the relevant Lender is a Treaty Lender and the Borrower is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under paragraph ‎(g)
below.

 

(e)If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction to the relevant taxing authority within the time allowed and in the
minimum amount required by law.

 

52

 

  

(f)Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower shall deliver to the Agent
for the Finance Party entitled to the payment a statement under section 975 of
the ITA or other evidence reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority.

 

  (g)(i) Subject to paragraph (ii) below, a Treaty Lender and the Borrower shall
co-operate in completing any procedural formalities necessary for the Borrower
to obtain authorisation to make that payment without a Tax Deduction and in so
co-operating the Treaty Lender shall provide all reasonably requested
information and documents promptly.

 

(ii)A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Transfer Certificate or Assignment Agreement which it executes, and,
having done so, that Lender shall be under no obligation pursuant to paragraph
(i) above for so long as such passport is held by that Lender.

 

(h)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph(g)(ii) above and:

 

(i)the Borrower has not made a Borrower DTTP Filing in respect of that Lender;
or

 

(ii)the Borrower has made a Borrower DTTP Filing in respect of that Lender but:

 

(A)that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(B)HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

 

and, in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for the Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

(i)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, the Borrower shall not
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport Scheme in respect of that Lender's Commitment or its
participation in any Loan unless the Lender otherwise agrees.

 

53

 

  

(j)The Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

 

(k)A UK Non-Bank Lender shall promptly notify the Borrower and the Agent if
there is any change in the position from that set out in the Tax Confirmation.

 

12.3Tax indemnity

 

(a)The Borrower shall (within three Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

(b)Paragraph (a) above shall not apply:

 

(i)with respect to any Tax assessed on a Finance Party:

 

(A)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(B)under the law of the jurisdiction in which that Finance Party's Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party. However any payment to be received or receivable including any
amount treated as income but not actually received by the Finance Party, such as
a Tax Deduction, will not be treated as net income received or receivable for
this purpose; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under Clause ‎12.2 (Tax gross-up);

 

(B)would have been compensated for by an increased payment under Clause ‎12.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph ‎(d) of Clause ‎12.2 (Tax gross-up) applied; or

 

(C)relates to a FATCA Deduction required to be made by a Party.

 

54

 

  

(c)A Protected Party making, or intending to make, a claim under paragraph ‎(a)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrower.

 

(d)A Protected Party shall, on receiving a payment from the Borrower under this
Clause ‎12.3, notify the Agent.

 

12.4Tax Credit

 

(a)If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 

(i)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

 

(ii)that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.

 

(b)If any Finance Party makes a payment to the Borrower pursuant to paragraph
(a) above and such Finance Party subsequently determines that such Tax Credit in
respect of which such payment was made was not available, has been withdrawn or
that it was unable to use such Tax Credit in full, the Borrower shall reimburse
such Finance Party such amount as such Finance Party determines, in its
reasonable discretion, is necessary to place it in the same after-Tax position
as it would have been if such Tax Credit had been obtained, fully used and
retained by such Finance Party.

 

12.5Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to the Borrower, which of the following categories it falls
in:

 

(a)not a Qualifying Lender;

 

(b)a Qualifying Lender (other than a Treaty Lender); or

 

(c)a Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this Clause
‎12.5 then such New Lender shall be treated for the purposes of this Agreement
(including by the Borrower) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Borrower). For the avoidance of doubt, a
Transfer Certificate or Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this Clause ‎12.5.

 

55

 

  

12.6Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand, indemnify each
Secured Party against any cost, loss or liability that Secured Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.7VAT

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph ‎(b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of that VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT payable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

56

 



 

(d)Any reference in this Clause ‎12.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994) .

 

(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

 

12.8FATCA Information

 

(a)Subject to paragraph (c) below, each Party shall, within 10 Business Days of
a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party;

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

 

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a Party confirms to another Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(c)Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

57

 

  

(iii)any duty of confidentiality.

 

(d)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

(e)If the Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within 10 Business Days of:

 

(i)where the Borrower is a US Tax Obligor and the relevant Lender is the
Original Lender, the date of this Agreement;

 

(ii)where the Borrower is a US Tax Obligor on a Transfer Date and the relevant
Lender is a New Lender, the relevant Transfer Date; or

 

(iii)where the Borrower is not a US Tax Obligor, the date of a request from the
Agent,

 

supply to the Agent:

 

(A)a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or

 

(B)any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

(f)The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) above to the Borrower.

 

(g)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Agent by a Lender pursuant to paragraph
(e) above is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the Borrower.

 

(h)The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraphs (e),
(f) or (g) above.

 

58

 

  

12.9FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

 

13.INCREASED COSTS

 

13.1Increased costs

 

(a)Subject to Clause ‎13.3 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation;

 

(ii)compliance with any law or regulation made after the date of this Agreement;
or

 

(iii)the implementation or application of or compliance with Basel III or CRD IV
or any other law or regulation which implements Basel III or CRD IV (whether
such implementation, application or compliance is by a government, regulator,
Finance Party or any of its Affiliates) made after the date of this Agreement,
provided that, in the case of this paragraph (iii), such Increased Costs result
only from a Finance Party’s minimum compliance with the mandatory provisions of
Basel III.

 

(b)In this Agreement:

 

"Basel III" means:

 

(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

59

 

  

(ii)the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement-Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

(iii)any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".

 

"CRD IV" means:

 

(i)Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

(ii)Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 

"Increased Costs" means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party's
(or its Affiliate's) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

13.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause ‎13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

13.3Exceptions

 

(a)Clause ‎13.1 (Increased costs) does not apply to the extent any Increased
Cost is:

 

(i)attributable to a Tax Deduction required by law to be made by the Borrower;

 

(ii)attributable to a FATCA Deduction required to be made by a Party;

 

60

 

  

(iii)compensated for by Clause ‎12.3 (Tax indemnity) (or would have been
compensated for under Clause 12.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph ‎(b) of Clause ‎12.3 (Tax
indemnity) applied);

 

(iv)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

(v)attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 

(b)Clause ‎13.1 (Increased costs) does not apply to the extent the Increased
Cost is incurred by a Hedge Counterparty in its capacity as such.

 

(c)In this Clause ‎13.3, a reference to a "Tax Deduction" has the same meaning
given to the term in Clause ‎12.1 (Definitions).

 

14.OTHER INDEMNITIES

 

14.1Currency indemnity

 

(a)If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 

(i)making or filing a claim or proof against that Obligor; or

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify each Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)The Borrower waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

(c)This Clause ‎14.1 does not apply to any sum due under a Hedging Agreement.

 

61

 

  

14.2Other indemnities

 

The Borrower shall, within three Business Days of demand, indemnify each Secured
Party against any cost, loss or liability incurred by that Secured Party as a
result of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any cost, loss or liability arising as a result of Clause
‎29 (Sharing among the Finance Parties);

 

(c)funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in the Utilisation Request but not made by reason of
the operation of any one or more of the provisions of this Agreement (other than
by reason of default or negligence by that Secured Party alone); or

 

(d)a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

 

14.3Indemnity to the Agent

 

The Borrower shall, within three Business Days of demand, indemnify the Agent
and any Servicer against:

 

(a)any cost, expense (including legal fees), loss or liability incurred by the
Agent and any Servicer (in each case acting reasonably) as a result of:

 

(i)investigating any event which it reasonably believes is a Default;

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

(iii)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; and

 

(b)any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent or any
Servicer (otherwise than by reason of the Agent's or any Servicer’s gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to Clause 30.10 (Disruption to Payment Systems etc.) notwithstanding
the Agent's or any Servicer’s negligence, gross negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent in acting as Agent, or of any Servicer in acting as Servicer, under the
Finance Documents.

 

62

 

  

14.4Indemnity to the Security Agent

 

(a)The Borrower shall, within three Business Days of demand, indemnify the
Security Agent and every Receiver and Delegate and any Servicer against any
cost, expense (including legal fees), loss or liability incurred by any of them
as a result of:

 

(i)any failure by the Borrower to comply with its obligations under Clause ‎16
(Costs and expenses);

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

(iii)the taking, holding, protection or enforcement of the Transaction Security;

 

(iv)the exercise of any of the rights, powers, discretions, authorities and
remedies vested in the Security Agent and each Receiver and Delegate and any
Servicer by the Finance Documents or by law;

 

(v)any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

 

(vi)instructing lawyers, accountants, tax advisers, insurance advisers,
surveyors or other professional advisers or experts as permitted under this
Agreement; or

 

(vii)acting as Security Agent, Receiver or Delegate or Servicer under the
Finance Documents or which otherwise relates to any of the Security Property
(otherwise, in each case, than by reason of the relevant Security Agent's,
Receiver's or Delegate's or Servicer’s gross negligence or wilful misconduct).

 

(b)The Security Agent and every Receiver and Delegate and any Servicer may, in
priority to any payment to the Secured Parties, indemnify itself out of the
Security Assets in respect of, and pay and retain, all sums necessary to give
effect to the indemnity in this Clause 14.4 and shall have a lien on the
Transaction Security and the proceeds of the enforcement of the Transaction
Security for all moneys payable to it.

 

15.MITIGATION BY THE LENDERS

 

15.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause ‎7.1 (Illegality),
Clause ‎12 (Tax gross up and indemnities) or Clause ‎13 (Increased costs)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

63

 

  

(b)Paragraph ‎(a) above does not in any way limit the obligations of the
Borrower under the Finance Documents.

 

15.2Limitation of liability

 

(a)The Borrower shall, within three Business Days of demand, indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause ‎15.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause ‎15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

16.COSTS AND EXPENSES

 

16.1Transaction expenses

 

The Borrower shall, within three Business Days of demand, pay each of the Agent,
the Arranger and the Security Agent the amount of all costs and expenses
(including legal fees (in the case of paragraph (a) below, as agreed, and in the
case of paragraph (b) below, as are reasonable) incurred by any of them (and, in
the case of the Security Agent, by any Receiver or Delegate) in connection with
the negotiation, preparation, printing, execution and perfection of:

 

(a)this Agreement and any other documents referred to in this Agreement or in a
Security Document; and

 

(b)any other Finance Documents executed after the date of this Agreement.

 

16.2Amendment costs

 

If:

 

(a)the Borrower requests an amendment, waiver or consent; or

 

(b)an amendment is required pursuant to Clause ‎30.9 (Change of currency),

 

the Borrower shall, within three Business Days of demand, reimburse each of the
Agent and the Security Agent and any Servicer for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Agent or the Security
Agent or any Servicer (and, in the case of the Security Agent, by any Receiver
or Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.

 

16.3Valuations and insurance reports

 

(a)The Agent may request a Valuation at any time.

 

(b)The Borrower shall promptly on demand pay to the Agent the costs of:

 

64

 

  

(i)the Initial Valuation;

 

(ii)without prejudice to paragraph (b)(i), any Valuation obtained by the Agent
up to two times in any 12 month period;

 

(iii)a Valuation obtained by the Agent in connection with the compulsory
purchase of all or part of the Property; and

 

(iv)a Valuation obtained by the Agent at any time when the Agent believes
(acting reasonably) that a Default is continuing or is likely to occur.

 

(c)The Borrower must supply to the Agent a copy of any valuation of the Property
the Borrower obtains, promptly upon obtaining it.

 

(d)Any Valuation not referred to in paragraph (b) above will be at the cost of
the Lenders.

 

(e)At the time of each renewal of any insurance policies or arrangements of the
Borrower and provided that only to the extent that such renewal is not confirmed
to be on substantially the same or better terms and levels of cover as the
expiring policy or arrangement of the Borrower, the Borrower shall (if so
requested by the Agent), at its own cost, obtain and deliver to the Agent a
report (or confirmation that any previous report remains correct and valid in
relation to the new insurance arrangements) on the insurance policies and
arrangements of the Borrower in form and substance reasonably satisfactory to
the Agent. Any such report shall be provided by Arthur J Gallagher or such other
person reasonably satisfactory to the Agent and shall be addressed to the
Finance Parties.

 

16.4Enforcement and preservation costs

 

The Borrower shall, within three Business Days of demand, pay to each Secured
Party the amount of all costs and expenses (including legal fees) incurred by
that Secured Party in connection with the enforcement (or attempted enforcement)
of, or the preservation (or attempted preservation) of any rights under, any
Finance Document or the Transaction Security and with any proceedings instituted
by or against that Secured Party as a consequence of it entering into a Finance
Document, taking or holding the Transaction Security, or enforcing those rights
and, following the occurrence of any Default, any special servicing, liquidation
or work-out fees, and any other costs, fees and expenses, payable to any Finance
Party, Servicer or any of their professional advisers.

 

65

 

  

SECTION 7
BANK ACCOUNTS

 

17.BANK ACCOUNTS

 

17.1Designation of Accounts

 

(a)The Borrower must maintain the following bank accounts in its name:

 

(i)a rent account designated the "Rent Account";

 

(ii)a deposit account designated the "Deposit Account";

 

(iii)a deposit account designated the "Disposals Account"; and

 

(iv)a current account designated the "General Account".

 

(b)Save for an Existing Account, the Borrower may not, without the prior consent
of the Agent, maintain any other bank account.

 

17.2Account bank

 

(a)Subject to paragraphs (b) and ‎(c) below, each Account must be held at the
Account Bank.

 

(b)An Account must be replaced with a bank account at the same or another bank
at any time if the Agent so requests.

 

(c)The replacement of an Account only becomes effective when the relevant bank
agrees with the Agent and the Borrower, in a manner satisfactory to the Agent,
to fulfil the role of the bank holding that Account.

 

(d)Without limiting paragraph (b) above, if at any time an Account Bank fails to
satisfy the relevant Rating Criteria, the Agent may require that the Account is
moved to another bank of its choice that satisfies the relevant Rating Criteria
within 10 Business Days of the Borrower becoming aware of the same.

 

(e)The Borrower shall immediately notify the Agent on becoming aware that an
Account Bank fails to satisfy the relevant Rating Criteria.

 

17.3Rent Account

 

(a)The Security Agent has sole signing rights in relation to each Rent Account.

 

(b)(i)The Borrower must ensure that:

 

(A)all Net Rental Income is; and

 

66

 

  

(B)any amounts payable to it under any Hedging Agreements are,

 

paid into the Rent Account.

 

(ii)Paragraph (i) above shall not apply to:

 

(A)Hedging Prepayment Proceeds; or

 

(B)Lease Prepayment Proceeds.

 

(c)The Borrower may satisfy its obligations under paragraph (b)(i)(A) above by
ensuring that:

 

(i)a Managing Agent promptly collects all Rental Income and at least two
Business Days before each Interest Payment Date pays all Net Rental Income
received by it into its Rent Account; and

 

(ii)pending payment into its Rent Account, the Managing Agent holds that Net
Rental Income in a trust account in the name of the Managing Agent, into which
only amounts representing Rental Income are paid, with a bank approved by the
Agent.

 

(d)If any payment of any amount referred to in paragraph (b) above is paid into
an Account other than the appropriate Rent Account, that payment must be paid
immediately into the appropriate Rent Account.

 

(e)Except as provided in Clause ‎30.5 (Partial payments) and paragraph ‎(f)
below, on each Interest Payment Date, the Security Agent must withdraw from, and
apply amounts standing to the credit of, the Rent Account, in the following
order:

 

(i)first, in or towards payment pro rata of any unpaid amounts owing to the
Agent, the Arranger, the Security Agent or any Servicer under the Finance
Documents;

 

(ii)secondly, in or towards payment pro rata to the Agent for the relevant
Lenders of any accrued interest on any Property Protection Loans due but unpaid
under this Agreement;

 

(iii)thirdly, in or towards payment pro rata to the Agent for the relevant
Lenders of any principal of Property Protection Loans due but unpaid under this
Agreement;

 

(iv)fourthly, in or towards payment pro rata:

 

(A)to the Agent for the Lenders of any accrued interest and fees due but unpaid
under this Agreement; and

 

(B)to the Hedge Counterparty of any periodical payments (not being payments as a
result of termination or closing out) due but unpaid under the Hedging
Agreements;

 

67

 

  

(v)fifthly, in or towards payment pro rata:

 

(A)to the Agent for the Lenders of any principal due but unpaid under this
Agreement; and

 

(B)to the Hedge Counterparty of any payments as a result of termination or
closing out due but unpaid under the Hedging Agreements;

 

(vi)sixthly, in or towards payment pro rata of any other sum due but unpaid to
the Finance Parties under the Finance Documents; and

 

(vii)seventhly, payment of any surplus:

 

(A)at any time when a Cash Trap Event is continuing, into the Deposit Account;
and

 

(B)if paragraph (A) does not apply, into the General Account.

 

(f)The Security Agent is obliged to make a withdrawal from the Rent Account in
accordance with paragraph (e) above only if:

 

(i)no Default is continuing; and

 

(ii)the Repeating Representations are correct and will be correct immediately
after the withdrawal.

 

17.4Deposit Account

 

(a)The Security Agent has sole signing rights in relation to the Deposit
Account.

 

(b)(i)The Security Agent shall pay amounts into the Deposit Account in
accordance with Clause ‎17.3 (Rent Account).

 

(ii)The Borrower must ensure that all Hedging Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

(iii)The Borrower must ensure that all Lease Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

(iv)The Borrower must ensure that all Insurance Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

(v)The Borrower must ensure that all Compensation Prepayment Proceeds are
promptly upon receipt paid into the Deposit Account.

 

(vi)The Borrower must ensure that all Recovery Prepayment Proceeds are promptly
upon receipt paid into the Deposit Account.

 

68

 

  

(c)Except as provided in Clause ‎30.5 (Partial payments) and paragraphs (d) to
(f) (inclusive) below, on each Interest Payment Date, or earlier at the request
of the Borrower if the Borrower gives the Agent not less than ten Business Days'
notice, the Security Agent must withdraw from, and apply amounts standing to the
credit of, the Deposit Account in accordance with paragraph (b) above and shall
do so in accordance with Clause 7.3 (Mandatory prepayment).

 

(d)If the Agent (acting reasonably) determines that a Cash Trap Event has been
continuing for the duration of two consecutive Interest Periods, the Security
Agent may (on the instructions of the Majority Lenders) at any time thereafter
withdraw from the Deposit Account any amounts deposited in such account pursuant
to Clause 17.3(e)(vii)(A) and apply such amounts in prepayment of the Loans in
accordance with Clause 7.3 (Mandatory prepayment).

 

(e)If the Agent (acting reasonably) determines that no Cash Trap Event has
occurred for the duration of two consecutive Interest Periods, promptly
following such determination by the Agent the Security Agent shall withdraw from
the Deposit Account any amounts deposited in such accounts pursuant to Clause
17.3(e)(vii)(A) and transfer such amounts to the General Account.

 

(f)The Security Agent is obliged to make a withdrawal from the Deposit Account
in accordance with paragraphs ‎(c), (d) and (e) above only if:

 

(i)no Default is continuing; and

 

(ii)the Repeating Representations are correct and will be correct immediately
after the withdrawal.

 

17.5Disposals Account

 

(a)The Security Agent has sole signing rights in relation to the Disposals
Account.

 

(b)The Borrower must ensure that the Disposal Proceeds of the Property are,
unless immediately applied in accordance with Clause ‎‎7.3 (Mandatory
prepayment), paid into the Disposals Account in accordance with Clause ‎21.4
(Disposals).

 

(c)Except as provided in Clause 30.5 (Partial payments) and paragraph (d) below,
on each Interest Payment Date, or earlier at the request of the Borrower if the
Borrower gives the Agent not less than ten Business Days' notice, the Security
Agent must withdraw from, and apply amounts standing to the credit of, the
Disposals Account in accordance with Clause 7.3 (Mandatory prepayment):

 

(d)The Security Agent is obliged to make a withdrawal from the Disposals Account
in accordance with paragraph ‎(c) above only if:

 

(i)no Default is continuing; and

 

69

 

  

(ii)the Repeating Representations are correct and will be correct immediately
after the withdrawal.

 

17.6General Account

 

(a)Except as provided in paragraph (d) below, the Borrower has signing rights in
relation to the General Account.

 

(b)(i)The Borrower must ensure that all Tenant Contributions, unless held in a
trust account in the name of the Managing Agent, are paid into the General
Account.

 

(ii)The Borrower must ensure that any other amount received or receivable by it,
other than any amount specifically required under this Agreement to be paid into
any other Account, is paid into the General Account.

 

(c)Except as provided in paragraph (d) below and subject to:

 

(i)the requirement that amounts paid into the General Account for a particular
purpose must be used for that purpose; and

 

(ii)any restriction in the Subordination Agreement,

 

the Borrower may withdraw any amount from the General Account for any purpose.

 

(d)At any time when a Default is continuing or the Repeating Representations are
not correct, the Security Agent may:

 

(i)operate any General Account;

 

(ii)notify the Borrower that its rights to operate its General Account are
suspended, such notice to take effect in accordance with its terms; and

 

(iii)withdraw from, and apply amounts standing to the credit of, the General
Account in or towards any purpose for which moneys in any Account may be
applied.

 

17.7Miscellaneous Accounts provisions

 

(a)The Borrower must ensure that no Account goes into overdraft.

 

(b)Any amount received or recovered by the Borrower otherwise than by credit to
an Account must be held subject to the security created by the Finance Documents
and immediately be paid to the relevant Account or to the Agent in the same
funds as received or recovered.

 

70

 

  

(c)If any payment is made into an Account in relation to which the Security
Agent has sole signing rights which should have been paid into another Account,
then, unless a Default is continuing, the Security Agent must, at the request of
the Borrower and on receipt of evidence satisfactory to the Security Agent that
the payment should have been made to that other Account, promptly pay that
amount to that other Account.

 

(d)The moneys standing to the credit of an Account may be applied by the
Security Agent in payment of any amount due but unpaid to a Finance Party under
the Finance Documents.

 

(e)No Finance Party is responsible or liable to the Borrower for:

 

(i)any non-payment of any liability of the Borrower which could be paid out of
moneys standing to the credit of an Account; or

 

(ii)any withdrawal wrongly made, if made in good faith.

 

(f)The Borrower must, within five Business Days of any request by the Agent,
supply the Agent with the following information in relation to any payment
received in an Account:

 

(i)the date of payment or receipt;

 

(ii)the payer; and

 

(iii)the purpose of the payment or receipt.

 

(g)If the Borrower is required to open a new account for the purposes of this
Agreement, the Borrower must:

 

(i)grant Security over such account in favour of the Security Trustee in a form
acceptable to the Agent (the "New Account Security"); and

 

(ii)deliver to the Agent such documents as the Agent may reasonably require to
ensure the New Account Security is legal, valid and enforceable including such
legal opinions as the Agent may require.

 

71

 

  

SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18.REPRESENTATIONS

 

The Borrower makes the representations and warranties set out in this Clause ‎18
to each Finance Party on the date of this Agreement.

 

18.1Status

 

(a)It is a limited liability company, duly incorporated and validly existing
under the law of its Original Jurisdiction.

 

(b)It has the power to own its assets and carry on its business as it is being
conducted.

 

(c)It is not a FATCA FFI.

 

18.2Binding obligations

 

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are, subject to the Legal Reservations, legal, valid,
binding and enforceable obligations.

 

18.3Non-conflict with other obligations

 

(a)The entry into and performance by it of, and the transactions contemplated
by, the Transaction Documents and the granting of the Transaction Security do
not and will not conflict with:

 

(i)any law or regulation applicable to it;

 

(ii)its constitutional documents; or

 

(iii)any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument.

 

(b)The entry into and performance by the Company of, and the transactions
contemplated by, the Transaction Documents to which it is a party and the
granting by the Company of the Transaction Security do not and will not conflict
with:

 

(i)its constitutional documents; or

 

(ii)any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument.

 

72

 

  

18.4Power and authority

 

(a)It has the power to enter into, exercise its rights under, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is or will be
a party and the transactions contemplated by those Transaction Documents.

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

 

18.5Validity and admissibility in evidence

 

(a)All Authorisations required or desirable:

 

(i)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

(ii)to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

(b)All Authorisations necessary for the conduct of the business, trade and
ordinary activities of the Borrower have been obtained or effected and are in
full force and effect.

 

18.6Governing law and enforcement

 

Subject to the Legal Reservations:

 

(a)the choice of the governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdictions; and

 

(b)any judgment obtained in relation to a Finance Document in the jurisdiction
of the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.

 

18.7Insolvency

 

No:

 

(a)corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 23.7 (Insolvency proceedings); or

 

(b)creditors' process described in Clause 23.8 (Creditors' process),

 

has been taken or, to the knowledge of the Borrower, threatened in relation to
any Obligor; and none of the circumstances described in Clause 23.6 (Insolvency)
applies to any Obligor.

 

73

 

  

18.8Tax

 

(a)It is not required to make any Tax Deduction (as defined in Clause ‎12.1
(Definitions)) from any payment it may make under any Finance Document to a
Lender which is:

 

(i)a Qualifying Lender:

 

(A)falling within paragraph (i)(A) of the definition of “Qualifying Lender”; or

 

(B)except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (i)(B) of the
definition of "Qualifying Lender"; or

 

(C)falling within paragraph (ii) of the definition of "Qualifying Lender"; or

 

(ii)a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 

(b)It is not required to make any deduction for or on account of any Tax (other
than Tax imposed by the United Kingdom) from any payment it may make under any
Finance Document or any payment made by the other Obligors to it.

 

(c)No Rental Income payable to the Borrower is subject to a requirement to make
a deduction or withholding for or on account of Tax from that Rental Income.

 

(d)It is resident for Tax purposes solely in the jurisdiction of its
incorporation, it is not liable for Taxes in any jurisdictions other than its
jurisdiction of incorporation and, where different, the United Kingdom and does
not have a permanent establishment for Tax purposes through which it carries on
a trading activity in any jurisdiction other than its jurisdiction of
incorporation.

 

(e)It has duly and punctually paid and discharged all Taxes imposed upon it or
its assets within the time period allowed without incurring interest or
penalties (save to the extent that (i) payment is being contested in good faith,
(ii) it has maintained adequate reserves for the payment of such Taxes and (iii)
payment can be lawfully withheld).

 

(f)It is not overdue in the filing of any Tax returns in any material respect.

 

(g)No claims are being or so far as the Borrower is aware (having made due
enquiry) are reasonably likely to be asserted against it with respect to Taxes
such that a liability of, or claim against it of, a material amount is
reasonably likely to arise.

 

(h)None of the transactions entered into by the Borrower when it acquired its
interest in the Property constituted a "notifiable scheme" within the definition
set out in schedule 11A of the Value Added Tax Act 1994.

 

74

 

  

(i)It holds the Property as an investment for United Kingdom Tax purposes.

 

18.9No filing or stamp taxes

 

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be registered, filed, recorded, notarised or enrolled with any court
or other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents except:

 

(a)registration of the Standard Securities at the Land Register of Scotland and
payment of associated fees; and

 

(b)in the case of:

 

(i)court proceedings in a Luxembourg court; or

 

(ii)the presentation of the Finance Documents (either directly or by way of
reference) to an autorité constituée,

 

such court or autorité constituée may require registration of all or part of the
Finance Documents with the Administration de l’Enregistrement et des Domaines in
Luxembourg, which may result in registration duties becoming due and payable, at
a fixed rate of EUR 12 or an ad valorem rate which depends on the nature of the
registered document,

 

which registrations and payments will be made promptly after the date of the
relevant Security Document.

 

18.10VAT

 

(a)It is registered for United Kingdom VAT and is not a member of a value added
tax group.

 

(b)It has exercised its option to charge VAT in respect of supplies made in
relation to its Property and has received confirmation from HM Revenue & Customs
in writing that a notification of such option is acknowledged.

 

(c)None of the transactions entered into by the Borrower when it acquired its
interest in the Property constituted "notifiable arrangements" within the
definition set out in section 306(1) Finance Act 2004 which are of a description
prescribed in Statutory Instrument 2005/1868 (The Stamp Duty Land Tax Avoidance
Schemes (Prescribed Description of Arrangements) Regulations 2005).

 

18.11No default

 

(a)No Event of Default and, as at the date of this Agreement and the Utilisation
Date, no Default is continuing or is reasonably likely to result from the making
of the Utilisation or the entry into, or the performance of, or any transaction
contemplated by, any Transaction Document.

 

75

 

  

(b)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or a
termination event (however described) under any other agreement or instrument
which is binding on it or to which any of its assets are subject which has or is
reasonably likely to have a Material Adverse Effect.

 

18.12Information

 

(a)All information (not including, for the avoidance of doubt, any Relevant
Legal Matters) supplied by it or on its behalf to any Finance Party in
connection with the Transaction Documents was true and accurate in all material
respects as at the date it was provided or as at any date at which it was stated
to be given.

 

(b)Any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date on the basis of recent
historical information and on the basis of reasonable assumptions.

 

(c)It has not omitted to supply any information which, if disclosed, would make
the information referred to in paragraph (a) above untrue or misleading in any
material respect.

 

(d)So far as the Borrower is aware (having made due and careful enquiry), as at
the Utilisation Date, nothing has occurred since the date of the information
referred to in paragraph (a) above which, if disclosed, would make that
information untrue or misleading in any material respect.

 

18.13Financial statements

 

(a)Its Original Financial Statements were prepared in accordance with GAAP
consistently applied and fairly represent its financial condition as at the date
as at which they were prepared

 

(b)There has been no material adverse change in its business or financial
condition since the date as at which the Original Financial Statements were
prepared.

 

(c)Its most recent financial statements delivered pursuant to Clause ‎19.1
(Financial statements):

 

(i)have been prepared in accordance with GAAP; and

 

(ii)give a true and fair view of (if audited) or fairly represent (if unaudited)
its financial condition as at the end of the relevant financial year and
operations during the relevant financial year.

 

(d)Since the date of the most recent financial statements delivered pursuant to
Clause ‎19.1 (Financial statements) there has been no material adverse change in
its business, assets or financial condition.

 

76

 

  

18.14Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.15No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened against it.

 

18.16Valuation

 

(a)All information (not including, for the avoidance of doubt, any Relevant
Legal Matters) supplied by it or on its behalf to the Valuer for the purposes of
each Valuation was true and accurate in all material respects as at its date or
(if appropriate) as at the date (if any) at which it is stated to be given.

 

(b)Any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date, on the basis of recent
historical information and on the basis of reasonable assumptions.

 

(c)It has not omitted to supply any information to the Valuer which, if
disclosed, would adversely affect the Valuation in any material respect.

 

(d)So far as the Borrower is aware (having made due and careful enquiry), as at
the Utilisation Date, nothing material has occurred since the date the
information referred to in paragraph ‎(a) above was supplied which, if it had
occurred prior to the Initial Valuation, would have adversely affected the
Initial Valuation in any material respect (in the Agent’s reasonable
estimation).

 

18.17Title to Property

 

(a)The Borrower:

 

(i)is the registered heritable proprietor of the Property; and

 

(ii)has good and marketable title to the Property and the Borrower has good and
marketable title to all assets over which Transaction Security is, or is
expressed to be, created,

 

in each case free from Security (other than those created by or pursuant to the
Security Documents) and restrictions, onerous covenants, title conditions,
burdens, servitudes and/or encumbrances (other than those set out in the
Property Report in relation to the Property).

 

77

 

  

(b)The Borrower has not sold, transferred or otherwise disposed of the benefit
of or agreed to sell, transfer or otherwise dispose of the benefit of any of its
rights, title and interest in and to any assets over which Security is, or is
expressed to be, created under the Security Documents (other than as expressly
permitted under this Agreement).

 

(c)Except as disclosed in the Property Report relating thereto:

 

(i)no breach of any law, regulation, covenant or undertaking is outstanding
which adversely affects or might reasonably be expected to adversely affect the
value, saleability or use of the Property;

 

(ii)to the best of the Borrower’s knowledge, there is no covenant, agreement,
stipulation, reservation, condition, interest, right, easement, burden, title
condition, servitude, encumbrance or other matter whatsoever adversely affecting
the Property or the income or revenue derived, or capable of being derived, from
the Property;

 

(iii)to the best of the Borrower’s knowledge nothing has arisen or has been
created or is outstanding which would be an overriding interest, or an
unregistered interest which overrides first registration or a registered
disposition, over the Property;

 

(iv)all facilities necessary for the enjoyment and use of the Property
(including those necessary for the carrying on of its business at that Property)
are enjoyed by the Property;

 

(v)none of the facilities referred to in paragraph ‎(iv) above are enjoyed on
terms:

 

(A)entitling any person to terminate or curtail its use of the Property; or

 

(B)which conflict with or restrict its use of the Property;

 

(vi)the Borrower has not received any notice of any adverse claim by any person
in respect of the ownership of the Property or any interest in it which might
reasonably be expected to be determined in favour of that person, nor has any
acknowledgement been given to any such person in respect of the Property; and

 

(vii)to the best of the Borrower’s knowledge, there is no material breach of, or
material non-compliance with, the terms of any Lease Document.

 

(d)All deeds and documents necessary to show good and marketable title to the
Borrower's interests in the Property will from the Utilisation Date be:

 

(i)in possession of the Security Agent;

 

78

 

  

(ii)held at the applicable Land Registry to the order of the Security Agent; or

 

(iii)held to the order of the Security Agent by a firm of solicitors approved by
the Security Agent for that purpose.

 

(e)The Property is insured under insurance policies which are in full force and
effect in the manner and to the extent required by the Finance Documents.

 

(f)All premiums due under each insurance policy under which the Property is
insured have been paid in full, no notice of any payment default in relation to
any such insurance policy has been received by the Borrower and no claim has
been made and is outstanding or (to the best of its knowledge and belief) is to
be made against any such insurance policy.

 

(g)The Property is not:

 

(i)registered; or

 

(ii)subject to any pending application for registration,

 

as a freehold estate in commonhold land under Part 1 of the Commonhold and
Leasehold Reform Act 2002.

 

18.18Environmental Matters

 

(a)To the best of its knowledge and belief, having made due and proper enquiry,
no Contaminative Use has been or is being carried on at or within the immediate
vicinity of the Property.

 

(b)To the best of its knowledge and belief, having made due and proper enquiry,
no Dangerous Substance has been used, generated, stored, transported, treated,
dumped, released, deposited, buried, emitted or disposed of at, on, from or
under the Property in circumstances where this might result in any Environmental
Claim on the Borrower or any occupier of the Property.

 

(c)It has no notice of any Environmental Claim or of any circumstances which
might result in any Environmental Claim being made against it, any occupier of
the Property or otherwise in relation to the Property.

 

(d)It is and has been in full compliance with all applicable Environmental Laws
and there are, to the best of its knowledge and belief after all due enquiry, no
circumstances that may prevent or interfere with such full compliance in the
future.

 

(e)It is and has been in compliance with the terms of all Environmental Permits
necessary for the ownership and operation of the Property and its activities on
the Property as presently owned and operated and as presently proposed to be
owned and operated.

 

79

 

  

(f)So far as it is aware, having made all reasonable enquiries, the past and
present occupiers of the Property have been and are in full compliance with all
applicable Environmental Laws and the terms and conditions of all Environmental
Permits necessary for their activities and operations now and as proposed and it
is not aware, having made all reasonable enquiries, of any circumstance which
might prevent or interfere with such compliance in the future.

 

18.19Information for Property Reports

 

(a)The information (not including, for the avoidance of doubt and Relevant Legal
Matters) supplied by it or on its behalf to the lawyers who prepared any
Property Report for the purpose of that Property Report was true and accurate as
at the date of the Property Report or (if appropriate) as at the date (if any)
at which it is stated to be given.

 

(b)The information referred to in paragraph (a) above was at the date it was
expressed to be given complete and did not omit any information which, if
disclosed would make that information untrue or misleading in any material
respect.

 

(c)As at the Utilisation Date, nothing has occurred since the date of any
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.

 

18.20No other business

 

(a)The Borrower has not traded or carried on any business since the date of its
incorporation except for the ownership and management of its interests in the
Property.

 

(b)As at the date of this Agreement, the Borrower is not a party to any material
agreement other than the Transaction Documents.

 

(c)As at the date of this Agreement the Borrower has no Subsidiaries.

 

(d)The Borrower:

 

(i)has no, or has not had, any employees; and

 

(ii)has no obligation in respect of any retirement benefit or occupational
pension scheme.

 

18.21Centre of main interests and establishments

 

For the purposes of the Regulation, its centre of main interest (as that term is
used in Article 3(1) of the Regulation) is situated in its Original Jurisdiction
and it has no “establishment” (as that term is used in Article 2(h) of the
Regulations) in any other jurisdiction.

 

80

 

  

18.22Ranking of Security

 

Subject to the Legal Reservations, the security conferred by each Security
Document constitutes a valid and effective first priority security interest of
the type described, over the assets referred to, in that Security Document and
those assets are not subject to any prior or pari passu Security.

 

18.23Ownership

 

(a)The Borrower's entire issued share capital is legally and beneficially owned
and controlled by the Company.

 

(b)The shares in the capital of the Borrower are fully paid and are not subject
to any option to purchase or similar rights.

 

(c)The constitutional documents of the Borrower do not and could not restrict or
inhibit any transfer of the shares of the Borrower on creation or enforcement of
the security conferred by the Security Documents.

 

(d)The structure chart delivered to the Agent pursuant to Clause 4.1 (Initial
conditions precedent) is true, accurate and complete.

 

18.24No contracts

 

The Borrower is not a party to nor has entered into any material contracts,
other than:

 

(a)the Transaction Documents (but, in the case of Transaction Documents entered
into after the date of this Agreement, only if entered into in accordance with
this Agreement);

 

(b)any other contract entered into after the date of this Agreement in the
ordinary course of the Borrower’s management and ownership of the Property which
exposes the Borrower to a liability of no more than £25,000 (in aggregate,
together with any other contract entered into in accordance with this paragraph)
or any other amount as the Parties may agree; and

 

(c)any other contract to which the Agent has given its prior written consent.

 

18.25Acquisitions on arms' length

 

The acquisitions pursuant to the Acquisition Documents were carried out on arms'
length terms for full market value and are not liable, and will not be liable,
to be set aside or unwound by any applicable insolvency or other laws.

 

18.26No warranty breach under Acquisition Documents

 

As at the date of this Agreement and the Utilisation Date, there is no breach of
any warranty given by any party to an Acquisition Document.

 

18.27No adverse consequence

 

(a)It is not necessary under the laws of its Relevant Jurisdiction:

 

81

 

  

(i)in order to enable any Finance Party to enforce its rights under any Finance
Document; or

 

(ii)by reason of the execution of any Finance Document or the performance by it
of its obligations under any Finance Document,

 

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdiction.

 

(b)No Finance Party is or will be deemed to be resident, domiciled or carrying
on business in its Relevant Jurisdiction by reason only of the execution,
performance and/or enforcement of any Finance Document.

 

18.28Financial Indebtedness

 

The Borrower does not have any Financial Indebtedness other than under or as
expressly permitted under this Agreement.

 

18.29Intellectual Property

 

It:

 

(a)is the sole legal and beneficial owner of or has licensed to it on arms'
length terms all the Intellectual Property which is material to the conduct by
it of its business and where failure to do so is in the Agent’s opinion (acting
reasonably) likely to have a Material Adverse Effect;

 

(b)does not, in carrying on its businesses, infringe any Intellectual Property
of any third party; and

 

(c)has taken all formal or procedural actions (including payment of fees)
required to maintain any Intellectual Property owned or licensed by it.

 

18.30Transaction Documents

 

(a)The Transaction Documents are in full force and effect in accordance with
their terms, they have been validly executed and they are enforceable by the
Borrower against the other parties thereto.

 

(b)Neither it nor (to the best of its knowledge and belief) any other party to
any Transaction Document is in breach of or in default of any of the terms and
conditions of such Transaction Document.

 

(c)It is not aware of any circumstances in which any other party to any
Transaction Document to which it is party would be entitled not to honour or
otherwise to avoid its obligations under that Transaction Document.

 

18.31Anti-corruption law

 

Each member of the Group and their respective Subsidiaries has conducted its
businesses in compliance with applicable anti-corruption laws and has instituted
and maintains policies and procedures designed to promote and achieve compliance
with anti-corruption laws.

 

82

 

  

18.32Sanctions

 

(a)No member of the Group or their respective directors and employees or any
Subsidiary of any member of the Group, is a Sanctioned Person, and none of any
member of the Group or any member of the Group's directors and employees acts
directly or indirectly on behalf of a Sanctioned Person.

 

(b)No member of the Group is incorporated, located or resident in a country
which is subject to Sanctions.

 

(c)Each member of the Group and their respective Subsidiaries are in compliance
with all applicable Sanctions and is not engaged in any activities that would
reasonably be expected to result in any member of the Group or such Subsidiaries
being designated as a Sanctioned Person.

 

18.33Domiciliation

 

All the legal requirements of the Luxembourg law of 31 May 1999, as amended,
regarding the domiciliation of companies have been complied with by the
Borrower.

 

18.34Repetition

 

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request, on the Utilisation Date and the first day of each Interest Period
(except that those contained in paragraphs (a) to (c) (inclusive) of Clause
18.13 (Financial Statements) will cease to be so made once subsequent financial
statements have been delivered under this Agreement).

 

19.INFORMATION UNDERTAKINGS

 

The undertakings in this Clause ‎19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

19.1Financial statements

 

The Borrower shall supply to the Agent in sufficient copies for all the Finance
Parties as soon as they are available, but in any event within 180 days after
the end of each of its financial years the unaudited (or, if and only if they
are produced, the audited) financial statements of the Borrower for that
financial year.

 

19.2Compliance Certificate

 

(a)The Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to Clause ‎19.1 (Financial statements), a Compliance
Certificate setting out (in reasonable detail) computations as to compliance
with Clause ‎20 (Financial covenants) as at the date as at which those financial
statements were drawn up.

 

83

 



 

(b)The Borrower shall supply to the Agent, with each quarterly report delivered
pursuant to Clause ‎19.3(d) (Monitoring of Property), a Compliance Certificate
setting out (in reasonable detail) computations as to compliance with Clause ‎20
(Financial covenants) as at the Interest Payment Date falling immediately after
the date of delivery of that report.

 

(c)If, at any time, the Agent disagrees in any material respect with the
Borrower’s calculations or any financial information contained, or referred to,
as relevant in any Compliance Certificate, the Utilisation Request or in any
other certificate delivered to the Agent, the Agent shall confer with the
Borrower with a view to agreeing those calculations. After first consulting with
the Borrower and after all parties (acting in good faith) being unable to reach
an agreement, the Agent may (but shall not be obliged to), engage auditors or
other professional advisers for the purposes of reviewing and verifying any
calculations or financial information provided, or referred to, as relevant by
the Borrower in any such Compliance Certificate, the Utilisation Request or
other certificate having reviewed such information or calculations in accordance
with its usual internal procedures. The Borrower will provide such information
as the Agent (acting reasonably) may request for the purpose of this paragraph
(c). The reasonably incurred fees and costs of such auditors or other
professional advisers incurred pursuant to this paragraph (c) shall be at the
cost of the Borrower. Nothing herein shall waive or amend or grant any grace
from the Borrower's obligations to deliver Compliance Certificates (and the
calculations required to be contained therein) in accordance with this
Clause 19.2 (Compliance Certificate).

 

(d)Each Compliance Certificate shall be signed by two directors (or equivalent
officers) of the Borrower.

 

19.3Requirements as to financial statements

 

(a)Each set of financial statements delivered by the Borrower pursuant to Clause
‎19.1 (Financial statements) shall be certified by:

 

(i)two directors (or equivalent officers) of the Borrower as giving a true and
fair view (if audited); or

 

(ii)one director (or equivalent officer) of the Borrower as fairly representing
(if unaudited),

 

its financial condition as at the date as at which those financial statements
were drawn up.

 

(b)The Borrower shall procure that each set of financial statements delivered
pursuant to Clause ‎19.1 (Financial statements) is prepared using GAAP.

 

(c)The Borrower shall procure that each set of financial statements delivered
pursuant to Clause ‎19.1 (Financial statements) is prepared using GAAP and
accounting practices giving a true and fair view (if audited) or fairly
representing (if unaudited) its financial condition consistent (so far as
applicable) with those applied in the preparation of the previous financial
statements provided pursuant to this Clause for the Borrower unless, in relation
to any set of financial statements, it notifies the Agent that there has been a
relevant change in GAAP or such accounting practices and its auditors deliver to
the Agent:

 

84

 

  

(i)a description of any change necessary for those financial statements to
reflect GAAP and accounting practices upon which the previous financial
statements provided pursuant to this Clause for the Borrower were prepared; and

 

(ii)sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to make an accurate comparison between the
financial position indicated in those financial statements and the previous
financial statements provided pursuant to this Clause for the Borrower.

 

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the previous financial statements provided pursuant to this Clause
for the Borrower were prepared.

 

(d)If the financial statements delivered pursuant to Clause 19.1 (Financial
statements) do not enable the Agent to make the calculations as to compliance
with Clause 20.1 (Projected Interest Cover), Clause 20.2 (Loan to Value) or
Clause 20.3 (Loan to Vacant Possession Value), the Borrower shall, promptly upon
request by the Agent, provide such additional financial information as the Agent
may require in order to enable it to make the relevant calculations.

 

19.4Monitoring of Property

 

(a)Unless otherwise agreed in writing by the Agent, on or before the date five
Business Days before each Interest Payment Date, the Borrower must supply to the
Agent (for the Finance Parties) a report containing the following information,
in form and substance satisfactory to the Agent, in respect of (except in the
case of proposed or required capital expenditure or repairs under paragraphs
‎(viii) and ‎(ix) below) the quarterly period ending ten Business Days before
that Interest Payment Date:

 

(i)details of the existing occupational tenant of the Property, showing the
rent, service charge, value added tax and any other amounts payable in that
period by that tenant;

 

(ii)at any time that:

 

(A)an Event of Default is continuing, copies of any management accounts and
management cashflows produced by, or for, the Borrower from time to time; and

 

(B)an Event of Default is not continuing, copies of any full or formal
management accounts or management cashflows that are prepared by or for the
Borrower from time to time. For the avoidance of doubt, if, at any time that an
Event of Default is not continuing, the Borrower does not produce any such full
or formal management accounts or cashflows, then the Borrower shall not be
obliged to produce such management accounts or cashflows under this paragraph
(ii)(B));

 

85

 

  

(iii)details of:

 

(A)any arrears of rents or service charges under any Lease Document; and

 

(B)any other breaches of covenant under any Lease Document,

 

and any steps being taken to recover or remedy them;

 

(iv)details of any insolvency or similar proceedings affecting any occupational
tenant of the Property or any guarantor of that occupational tenant;

 

(v)details of any rent reviews with respect to any Lease Document in progress or
agreed;

 

(vi)details of any Lease Document which has expired or been determined or
surrendered and any new letting proposed;

 

(vii)copies of all material correspondence with insurance brokers handling the
insurance of the Property in respect of any claim or potential claim in excess
of £50,000;

 

(viii)details of any actual or proposed capital expenditure with respect to the
Property;

 

(ix)details of any actual or required material repairs to the Property;

 

(x)details of any matter which may entitle the Borrower to forfeit or irritate
any Lease Document;

 

(xi)details of any notice it is entitled to serve on any former tenant of any
Occupational Lease under section 17(2) of the Landlord and Tenant (Covenants)
Act 1995 or on any guarantor of any such former tenant under section 17(3) of
that Act; and

 

(xii)any other information in relation to the Property reasonably requested by
the Agent.

 

(b)The Borrower must notify the Agent of:

 

(i)any likely occupational tenant of any part of the Property; and

 

(ii)any likely buyer of any part of the Property (including terms of reference).

 

86

 

  

19.5Information: miscellaneous

 

The Borrower shall supply to the Agent (in sufficient copies for all the Finance
Parties, if the Agent so requests):

 

(a)at the same time as they are dispatched, copies of all documents dispatched
by the Borrower to its shareholder or its creditors generally (or any class of
them) at the same time as they are dispatched;

 

(b)promptly, certified copies of any valuation of the Property obtained by the
Borrower;

 

(c)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings or investigations which are current,
threatened or pending against any Obligor, and which, if adversely determined,
are reasonably likely to have a Material Adverse Effect;

 

(d)copies of all material correspondence with insurers handling the insurance of
the Property;

 

(e)promptly upon becoming aware of them, the details of any material claim or
potential material claim made by or on behalf of the Borrower under any
insurance policy;

 

(f)promptly, such further information regarding the financial condition,
business and operations of the Borrower as any Finance Party (through the Agent)
may reasonably request;

 

(g)promptly on becoming aware of them, the details of any Environmental Claim or
other communication received by it in respect of any actual or alleged breach of
or liability under Environmental Law, or any event or circumstance which is
reasonably likely to result in any such claim or notice which, in each case, if
adversely determined would reasonably be expected to result in aggregate
liabilities of or expenditure by the Borrower in respect of that Environmental
Claim in excess of £1,000,000 (or its equivalent in any other currency) in
aggregate;

 

(h)details of any material repairs required to the Property and progress reports
of any refurbishments being carried out on the Property;

 

(i)any management accounts and management cashflow statements produced by or for
the Borrower;

 

(j)any other information that is required by a Lender's standard reporting
package; and

 

(k)any other information regarding:

 

(i)the financial condition, business, assets or operations of the Borrower; or

 

87

 

  

(ii)verification of the information supplied in any Compliance Certificate,

 

that a Lender may reasonably require from time to time.

 

19.6Notification of default

 

(a)The Borrower shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

 

(b)Promptly upon a request by the Agent, the Borrower shall supply to the Agent
a certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

19.7"Know your customer" checks

 

(a)If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)any change in the status of an Obligor or the composition of the
shareholders of an Obligor, after the date of this Agreement;

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations or which it is required to carry out in
accordance with its internal policies and procedures in relation to the
transactions contemplated in the Finance Documents.

 

(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations or which it is required to carry out
in accordance with its internal policies and procedures in relation to the
transactions contemplated in the Finance Documents.

 

88

 

  

(c)Upon completion of any reorganisation of the Obligors as permitted under this
Agreement, the Borrower shall deliver an up to date structure chart setting out
the ownership of each Obligor and the Property and any indebtedness between the
Obligors and their Affiliates (including any Subordinated Liabilities).

 

20.FINANCIAL COVENANTS

 

20.1Projected Interest Cover

 

The Borrower must ensure that:

 

(a)Three Month Projected Interest Cover on each Interest Payment Date is greater
than 375 per cent.; and

 

(b)Twelve Month Projected Interest Cover on each Interest Payment Date is
greater than 375 per cent.

 

20.2Loan to Value

 

The Borrower must ensure that the Loan to Value is not, nor will it exceed, at
any time 65 per cent.

 

20.3Loan to Vacant Possession Value

 

The Borrower must ensure that the Loan to Vacant Possession Value is not, nor
will it exceed, at any time 105 per cent.

 

20.4Remediation

 

(a)If the financial covenants in Clause 20.2 (Loan to Value) or Clause 20.3
(Loan to Vacant Possession Value) are not complied with, the Borrower may, not
later than 5 Business Days of the earlier of a Borrower becoming aware of such
breach and the Agent giving notice to the Borrower, by (at the Borrower's
option), remedy such breach by either:

 

(i)prepaying the Loans by an aggregate amount as may be determined by the Agent
(acting reasonably) to ensure (following such payment) compliance with those
financial covenants; or

 

(ii)depositing into the Deposit Account such amount in cash as the Agent
estimates would need to be prepaid to effect a cure pursuant to paragraph (a)(i)
above (provided that at the time such deposit is made, the Borrower confirms in
writing to the Agent that such deposit is being made pursuant to this paragraph
(a)(ii)).

 

(b)If the Agent (acting reasonably) determines that the covenants set out in
Clauses 20.1 (Projected Interest Cover) to 20.3 (Loan to Vacant Possession
Value) (inclusive) have been complied fully with for two consecutive Interest
Periods (such compliance to be calculated ignoring any amount deposited in the
Deposit Account in accordance with paragraph (a)(ii) above) and provided there
is no other Default continuing, the Security Agent shall transfer to the
appropriate Rent Account such deposited amounts (or any remaining part of such
amounts).

 

89

 

  

(c)If the Agent (acting reasonably) determines that the covenants set out in
Clauses 20.1 (Projected Interest Cover) to 20.3 (Loan to Vacant Possession
Value) (inclusive) have not been fully complied with for two consecutive
Interest Periods (such compliance to be calculated ignoring any amount deposited
in the Deposit Account in accordance with paragraph (a)(ii) above), the Security
Agent (acting on the instruction of the Majority Lenders) may, immediately apply
the proceeds deposited pursuant to paragraph (a)(ii) above (or any remaining
part of such amounts) in prepayment of the Loans.

 

(d)The right to remedy any breach of Clause 20.2 (Loan to Value) or Clause 20.3
(Loan to Vacant Possession Value) to this Clause 20.4 may not be exercised in
aggregate more than four times during the life of the Facility and may not be
exercised in relation to more than two consecutive Interest Payment Dates, in
each case taking into account the aggregate number of times the right to remedy
is exercised under paragraph (a) and irrespective of whether the right to remedy
is exercised in relation to Clause 20.2 (Loan to Value) or Clause 20.3 (Loan to
Vacant Possession Value).

 

(e)During any grace period in which the Borrower may remedy a breach of Clause
20.2 (Loan to Value) or Clause 20.3 (Loan to Vacant Possession Value), such
breach shall constitute a Default (but not an Event of Default). At the end of
any such grace period, unless the relevant breach is remedied in accordance with
this clause, the breach of the relevant financial covenant shall constitute an
Event of Default.

 

(f)Any repayment or prepayment of Loans pursuant to this Clause 20.4 shall be
subject to Clause 7.8 (Restrictions) and Clause 11.2 (Prepayment fee).

 

21.GENERAL UNDERTAKINGS

 

The undertakings in this Clause ‎21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

21.1Authorisations

 

The Borrower shall promptly:

 

(a)obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

(b)supply certified copies to the Agent of,

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

90

 

  

(i)enable it to perform its obligations under the Transaction Documents and to
ensure the legality, validity, enforceability or admissibility in evidence of
any Transaction Document; or

 

(ii)own its assets and carry on its business as it is being conducted.

 

21.2Compliance with laws

 

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.

 

21.3Negative pledge

 

In this Clause ‎21.3, "Quasi-Security" means an arrangement or transaction
described in paragraph (b) below.

 

(a)The Borrower shall not create or permit to subsist any Security over any of
its assets.

 

(b)The Borrower shall not:

 

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor;

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(iv)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, listed below:

 

(i)the Transaction Security;

 

(ii)any lien arising by operation of law and in the ordinary course of trading;

 

(iii)any Security that is released prior to the Utilisation Date.

 

91

 



 

21.4Disposals

 

(a)The Borrower shall not enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
dispose of all or any part of any asset.

 

(b)Paragraph ‎(a) above does not apply to any disposal:

 

(i)permitted under Clause ‎22.2 (Occupational Leases);

 

(ii)of the Property or the shares in the Borrower in accordance with paragraph
‎(c) below;

 

(iii)of cash by way of a payment out of an Account in accordance with this
Agreement;

 

(iv)made in the ordinary course of trading of any asset subject to the floating
charge created under a Security Agreement.

 

(c)An Obligor may dispose of the Property or its shares in the Borrower if:

 

(i)the Lenders have given their consent to that disposal;

 

(ii)no Default is continuing or would result from that disposal;

 

(iii)that disposal is on arm's length terms to an unrelated third party; and

 

(iv)the Disposal Proceeds are not less than the aggregate of:

 

(A)the amount set out in Clause 7.4(a)(i) (Application of mandatory
prepayments); and

 

(B)an amount determined by the Agent in consultation with the Hedge
Counterparties to provide for:

 

(1)prepayment fees payable in accordance with the terms of this Agreement;

 

(2)any amount that will become due and payable under the Hedging Agreements; and

 

(3)any other amount that is or will become due and payable in accordance with
paragraph ‎(b) of Clause ‎7.8 (Restrictions) as a result of the application of
the Disposal Proceeds in prepayment of the Loans.

 

(d)The Borrower must ensure that the Disposal Proceeds are immediately either:

 

(i)applied in accordance with Clause ‎7.3 (Mandatory prepayment); or

 

92

 

  

(ii)(in the case of the disposal of the Property) paid into the Disposals
Account for application in accordance with Clause ‎17.5 (Disposals Account).

 

21.5Financial Indebtedness

 

(a)The Borrower may not incur or permit to be outstanding any Financial
Indebtedness.

 

(b)Paragraph ‎(a) above does not apply to:

 

(i)any Financial Indebtedness incurred under the Finance Documents;

 

(ii)any Financial Indebtedness repaid prior to the Utilisation Date; or

 

(iii)any Subordinated Liabilities.

 

21.6Lending and guarantees

 

(a)The Borrower may not be the creditor in respect of any loan or any form of
credit to any person.

 

(b)The Borrower may not give or allow to be outstanding any guarantee or
indemnity to or for the benefit of any person in respect of any obligation of
any other person or enter into any document under which the Borrower assumes any
liability of any other person other than any guarantee or indemnity given under
the Finance Documents or any guarantee or indemnity given in the ordinary course
of the Borrower’s management and ownership of the Property provided that such
guarantee or indemnity does not expose the Borrower to any liability in excess
of £25,000 (in aggregate, together with any other guarantee or indemnity) or any
other amount as the Parties may agree.

 

21.7Merger

 

(a)The Borrower shall not enter into any amalgamation, demerger, merger or
corporate reconstruction.

 

(b)Paragraph (a) above does not apply to any disposal permitted pursuant to
Clause 21.4 (Disposals).

 

21.8Change of business

 

(a)The Borrower may not carry on any business other than the ownership and
management of its interests in the Property.

 

(b)The Borrower may not have any Subsidiary.

 

93

 

  

21.9Acquisitions

 

The Borrower may not make any acquisition or investment other than as permitted
under this Agreement.

 

21.10Other agreements

 

The Borrower may not without the prior written consent of the Agent enter into
any material agreement other than:

 

(a)the Transaction Documents; and

 

(b)any other agreement expressly allowed under any other term of this Agreement.

 

21.11Transaction Documents

 

The Borrower will:

 

(a)duly observe and perform all of its obligations under each of the Transaction
Documents to which it is (or will be) a party in all material respects and shall
manage the Property at all times in accordance with the Finance Documents;

 

(b)exercise such rights as it may from time to time have under or pursuant to
any of the Transaction Documents to which it is a party to procure the due
performance by each other party thereto of such party's respective obligations
under each such Transaction Document to the extent that it is commercially
reasonable or prudent to do so;

 

(c)take all reasonable steps available to it to preserve and enforce its rights
and pursue any claims and remedies under each of the Transaction Documents to
which it is a party;

 

(d)not amend or consent to an amendment of a Transaction Document without the
prior written consent of the Agent unless the amendment is purely administrative
or technical in nature and would not prejudice the interests of the Finance
Parties;

 

(e)not rescind, cancel, terminate, frustrate, repudiate or otherwise end any
Transaction Document;

 

(f)not do or knowingly permit anything to be done which may make any Transaction
Document void or voidable;

 

(g)notify the Agent (promptly upon becoming aware of the same) of any breach by
any party of its obligations or a default or the exercise of any right of
rescission or termination under any Transaction Document on the part of itself
or any other party, together with the Borrower’s proposals for remedying any
breach or default on its part. Subject to the Agent’s approval of such
proposals, the Borrower shall immediately implement them at its own expense to
the satisfaction of the Agent; and

 

94

 

  

(h)notify the Agent promptly of any claim made or to be made under a Transaction
Document and provide the Agent with reasonable details of that claim and its
progress and notify the Agent as soon as practicable upon that claim being
resolved.

 

21.12Shares, dividends and share redemption

 

(a)The Borrower shall not issue any further shares or amend any rights attaching
to its issued shares.

 

(b)Except as permitted under paragraph ‎(c) below, the Borrower shall not:

 

(i)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

(ii)repay or distribute any dividend or share premium reserve;

 

(iii)pay any management, advisory or other fee to or to the order of the Company
or any of the shareholders of the Company;

 

(iv)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so; or

 

(v)make any repayment or prepayment of any Subordinated Liabilities.

 

(c)Paragraph (b) above does not apply to a Permitted Payment.

 

21.13VAT

 

(a)The Borrower may not be a member of a value added tax group.

 

(b)The Borrower shall ensure that it is at all times registered for United
Kingdom VAT and that it uses all reasonable endeavours promptly to obtain such
recoveries of VAT from HM Revenue & Customs (whether by way of set off or
repayment) that are available to it and shall pay all recoveries of VAT into the
Rent Account.

 

(c)The Borrower shall not take or permit any action that will or may (i)
dis-apply any option to charge VAT made by it over the Property or (ii) give
rise to an adjustment under the provisions of Part XV of the Value Added Tax
Regulations 1995 (SI 1995/2518).

 

21.14Taxes

 

(a)The Borrower must pay all Taxes due and payable by it prior to the accrual of
any fine or penalty for late payment, unless (and only to the extent that):

 

(i)payment of those Taxes is being contested in good faith;

 

95

 

 

(ii)adequate reserves are being maintained for those Taxes and the costs
required to contest them; and

 

(iii)failure to pay those Taxes is not reasonably likely to have a Material
Adverse Effect.

 

(b)The Borrower must ensure that its residence for Tax purposes is in its
Original Jurisdiction.

 

(c)The Borrower shall:

 

(i)ensure that no Tax losses belonging to it or Tax reliefs available to it are
surrendered, waived or otherwise disposed of without the Agent's prior written
consent; and

 

(ii)other than as a result of a transaction expressly permitted under this
Agreement, ensure that no latent capital gains tax or stamp duty land tax
liability of the Borrower is triggered or realised, whether by reason of capital
gains tax degrouping, stamp duty land tax claw back or for any other reason.

 

(d)The Borrower shall obtain and maintain approval from all relevant tax
authorities for Rental Income to be received without deduction or withholding on
account of Tax.

 

(e)The Borrower shall hold the Property as an investment for United Kingdom Tax
purposes.

 

(f)The Borrower must file all Tax returns, filings and notifications required to
be made by the due date of such return, filing or notification (taking into
account any permitted extensions).

 

(g)The Borrower shall not become a FATCA FFI.

 

21.15Jeopardy of assets

 

The Borrower shall not, without the prior written consent of the Agent do,
cause, permit or suffer to be done anything which may depreciate, jeopardise or
otherwise prejudice the value or marketability of any asset over which
Transaction Security is, or is expressed to be, created.

 

21.16Centre of main interest and establishment

 

For the purposes of the Regulation, the Borrower will not cause or allow its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
to be situated other than in its Original Jurisdiction and it will not have an
“establishment” (as that term is used in Article 2(h) of the Regulations) in any
other jurisdiction.

 

21.17Intellectual Property

 

The Borrower shall:

 

96

 

  

(a)promptly provide to the Agent details of any Intellectual Property that is
required to conduct all or any part of its business;

 

(b)preserve and maintain the subsistence and validity of the Intellectual
Property necessary or material for its business;

 

(c)use all reasonable endeavours to prevent any infringement in any material
respect of any Intellectual Property;

 

(d)promptly notify the Agent of any infringements of any Intellectual Property
and take all steps as may be necessary to prevent such infringement and/or to
recover damages in respect thereof;

 

(e)to the extent that it is commercially prudent to do so, make registrations
and pay all registration fees and taxes necessary to maintain any Intellectual
Property in full force and effect and record its interest in any Intellectual
Property;

 

(f)not use or permit any Intellectual Property to be used in a way or take any
step or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil its right to use such property; and

 

(g)not discontinue the use of any Intellectual Property.

 

21.18Balance sheet management

 

(a)The Borrower agrees that all or part of the Loan or Commitment, or any
Lender's interest therein or under any Finance Document may be the subject of a
Balance Sheet Management Transaction.

 

(b)Subject to paragraph (c) below, the Borrower agrees to (and shall ensure that
Moor Park will):

 

(i)co-operate and assist any Lender and provide any information as a Lender may
reasonably request in connection with any steps that Lender may wish to take to
achieve a Balance Sheet Management Transaction. Such assistance to include:

 

(A)making amendments to the Finance Documents and execute such intercreditor
arrangements as a Finance Party, Transferee or Rating Agency may request in
connection with a Balance Sheet Management Transaction and deliver to the Agent
such documents as the Agent may reasonably require to ensure that such
amendments or arrangements are legal, valid and enforceable obligations of the
Borrower, including board minutes, constitutional documents and directors’
certificates, provided such amendments do not require any change in tenor or
aggregate amount of the Loan or any other amount payable thereunder, impose any
adverse change to any obligation under the Finance Documents or materially
prejudice the position of the Borrower under the Finance Documents;

 

97

 

  

(B)providing access (at reasonable times and on reasonable notice) to the
Property for the purpose of site visits by potential Lenders, Transferees,
Rating Agencies or investors;

 

(C)in respect of Moor Park only, participate in, or assist in the preparation
of, presentations to potential Lenders, Transferees or Rating Agencies on a
reasonable number of occasions;

 

(D)obtaining appropriate authorisations from the Borrower's auditors,
consultants, valuers and other professional advisers to release for the benefit
of the Lenders, Transferees or Rating Agencies, any information addressed to the
Borrower and/or the Agent in connection with this Agreement or the Property to
the extent that it is commercially reasonable to do so;

 

(E)in respect of the Borrower and Moor Park only, refraining making any
statement, announcement or publication or doing any act or thing which would
obstruct or have a material negative impact on any Balance Sheet Management
Transaction in any way;

 

(F)assisting the Agent and Arranger in the preparation and review of any
material information which the Agent and/or the Arranger may reasonably require
for the purposes of any Balance Sheet Management Transaction, including
assisting in the preparation of any information memorandum and/or offering
circular; and

 

(G)using commercially reasonable endeavours to take such steps as a Lender,
Transferee or Rating Agency may require to ensure full compliance with the
listing rules of any applicable stock exchange or any other regulatory body that
may become applicable as a result of any Balance Sheet Management Transaction.

 

(c)To the extent Moor Park or the Borrower will incur any third party fees in
complying with any request by a Lender to comply with this Clause 21.18, it
shall not be obliged to comply with any such request until that Lender has
agreed to reimburse the Borrower and/or Moor Park (as the case may be) for any
such agreed third party fees to be reasonably incurred.

 

21.19Anti-corruption law

 

(a)The Borrower shall not directly or indirectly use the proceeds of the
Facility for any purpose which would breach the Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions.

 

(b)The Borrower shall (and the Borrower shall ensure that each other member of
the Group will):

 

98

 

  

(i)conduct its businesses in compliance with applicable anti-corruption laws;
and

 

(ii)maintain policies and procedures designed to promote and achieve compliance
with applicable anti-corruption laws.

 

21.20Compliance with Sanctions

 

(a)The Borrower shall and shall ensure that each other member of the Group
shall:

 

(i)comply in all respects with all applicable Sanctions;

 

(ii)not, and will not permit or authorise any other person, directly or
indirectly, to use, lend, make payments of, or otherwise make available, all or
any part of the proceeds of the Facility:

 

(A)in connection with any trade, business or other activities with or for the
benefit of any Sanctioned Person; or

 

(B)in any other manner that could result in any breach of any applicable
Sanctions or any member of the Group being subject to any penalties or
restrictive measures being imposed pursuant to Sanctions or being designated as
a Sanctioned Person;

 

(iii)not use any revenue or benefit derived from any activity or dealing with a
Sanctioned Person to discharge any obligation due to a Finance Party;

 

(iv)to the extent permitted by law, promptly upon becoming aware of them,
provide to the Agent details of any claim, action, suit, proceedings or
investigation against it with respect to Sanctions by any Sanctions Authority;
and

 

(v)maintain in effect policies and procedures reasonably designed to ensure
compliance by it with applicable Sanctions.

 

22.PROPERTY UNDERTAKINGS

 

22.1Title

 

(a)The Borrower must exercise its rights and comply in all respects with any
law, regulation, condition, covenant, stipulation, burden, title condition or
obligation (restrictive or otherwise) to which it may be subject (whether as
landlord, tenant or otherwise) or affecting or relating to the Property, in each
case now or in the future.

 

(b)The Borrower may not agree to any amendment, supplement, waiver, surrender or
release of any covenant, stipulation, burden, title condition or obligation
(restrictive or otherwise) at any time affecting the Property without the prior
written consent of the Majority Lenders.

 

99

 

 

 

(c)The Borrower must promptly take all such steps as may be necessary or
desirable to enable the Security created by the Security Documents to be
registered, where appropriate, at the Land Registry or the Land Register of
Scotland, as is applicable.

 

(d)The Borrower may not enter into any onerous or restrictive obligation
affecting the Property or create or permit to arise any encumbrance, overriding
interest or any easement, servitude or similar right in or over the Property
without the prior written consent of the Majority Lenders.

 

(e)The Borrower may not permit any person to be registered as proprietor of, or
to become entitled to any proprietary right or interest in, the Property.

 

(f)The Borrower shall not convert, or permit the conversion of, any freehold
estate of the Property to a freehold estate in commonhold land under Part 1 of
the Commonhold and Leasehold Reform Act 2002

 

22.2Occupational Leases

 

(a)The Borrower may not without the consent of the Majority Lenders:

 

(i)enter into any Agreement for Lease;

 

(ii)other than under an Agreement for Lease, grant or agree to grant any new
Occupational Lease;

 

(iii)agree to any amendment, supplement, extension, waiver, surrender,
renunciation or release in respect of any Lease Document or take any action to
lead to forfeiture or irritancy in respect of any Lease Document;

 

(iv)exercise any right to break, determine or extend any Lease Document;

 

(v)commence any forfeiture or irritancy proceedings in respect of any Lease
Document;

 

(vi)grant any licence or right to use or occupy any part of the Property;

 

(vii)consent to any sublease, assignment or assignation of any tenant's interest
under any Lease Document;

 

(viii)agree to any change of use under any Lease Document; or

 

(ix)serve any notice on any former tenant under any Lease Document (or on any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

 

(b)The Borrower must:

 

(i)diligently collect or procure to be collected all Rental Income;

 

100

 

  

(ii)exercise its rights and comply with its obligations under each Lease
Document; and

 

(iii)use its reasonable endeavours to ensure that the tenant complies with its
obligations under each Lease Document,

 

in a proper and timely manner.

 

(c)Any Lease Prepayment Proceeds must be paid into the Deposit Account for
application in accordance with Clause ‎17.4 (Deposit Account).

 

(d)The Borrower must supply to the Agent each Lease Document, each amendment,
supplement or extension to a Lease Document and each document recording any rent
review in respect of a Lease Document promptly upon entering into the same.

 

(e)The Borrower must use their reasonable endeavours to find tenants for any
vacant lettable space in the Property with a view to granting a Lease Document
with respect to that space.

 

(f)The Borrower may not grant or agree to grant any Lease Document without
including in the alienation covenant/clause or irritancy clause (as applicable)
a provision for the proposed assignor on any assignment or assignation to
guarantee the obligations of the proposed assignee until that assignee is
released as tenant under the terms of the Landlord and Tenant (Covenants) Act
1995, or otherwise when that assignee is released as a tenant in the case of the
Property, howsoever that may be.

 

22.3Maintenance

 

The Borrower must ensure that all buildings, plant, machinery, fixtures and
fittings on the Property are in, and maintained in:

 

(a)good and substantial repair and condition and, as appropriate, in good
working order in accordance with good estate management; and

 

(b)such repair, condition and order as to enable them to be let in accordance
with all applicable laws and regulations; for this purpose, a law or regulation
will be regarded as applicable if it is either:

 

(i)in force; or

 

(ii)it is expected to come into force and a prudent property owner in the same
business as the Borrower would ensure that its buildings, plant, machinery,
fixtures and fittings were in such condition, repair and order in anticipation
of that law or regulation coming into force.

 

22.4Development

 

(a)The Borrower may not:

 

101

 

  

(i)make or allow to be made any application for planning permission in respect
of any part of the Property; or

 

(ii)carry out, or allow to be carried out, any demolition, construction,
structural alterations or additions, development or other similar operations in
respect of any part of the Property.

 

(b)Paragraph ‎(a) above shall not apply to:

 

(i)matters which the occupational tenant is permitted to carry out under the
Lease Documents;

 

(ii)the maintenance of the buildings, plant, machinery, fixtures and fittings in
accordance with the Transaction Documents; or

 

(iii)the carrying out of non-structural improvements or alterations which affect
only the interior of any building on the Property.

 

(c)The Borrower must comply in all respects with all planning laws, permissions,
agreements and conditions to which the Property may be subject.

 

22.5Notices

 

(a)The Borrower must, within 14 days after the receipt by the Borrower of any
application, requirement, order or notice served or given by any public or local
or any other authority or any landlord with respect to the Property (or any part
of it):

 

(i)deliver a copy to the Security Agent; and

 

(ii)inform the Security Agent of the steps taken or proposed to be taken to
comply with the relevant requirement, order or notice.

 

(b)The Borrower shall comply with any such notice or order.

 

(c)The Borrower shall, if reasonably requested by the Agent but at the
Borrower's own cost, make or join with the Finance Parties in making such
objections or representations against or in respect of any such notice or order
as the Agent (acting reasonably) shall deem expedient.

 

22.6Investigation of title

 

The Borrower must grant the Security Agent or its lawyers on request all
facilities within the power of the Borrower to enable the Security Agent or its
lawyers to:

 

(a)carry out investigations of title to the Property; and

 

(b)make such enquiries in relation to any part of the Property as a prudent
mortgagee might carry out.

 

102

 

  

22.7Power to remedy

 

(a)If the Borrower fails to perform any obligations under the Finance Documents
affecting the Property, subject to the terms of any Occupational Leases, the
Borrower must allow the Security Agent or its agents and contractors:

 

(i)to enter any part of the Property;

 

(ii)to comply with or object to any notice served on the Borrower in respect of
the Property; and

 

(iii)to take any action that the Security Agent may reasonably consider
necessary or desirable to prevent or remedy any breach of any such term or to
comply with or object to any such notice.

 

(b)The Borrower must immediately on request by the Security Agent pay the costs
and expenses of the Security Agent or its agents and contractors properly
incurred in connection with any action taken by it under this Clause.

 

(c)No Finance Party shall be obliged to account as mortgagee in possession as a
result of any action taken under this Clause.

 

22.8Rents, charges and Taxes

 

The Borrower shall punctually pay or cause to be paid and indemnify the Agent
within three Business Days of demand against all existing and future rents,
Taxes, fees, renewal fees, charges, rates, assessments, impositions and
outgoings whatsoever (including any of a wholly novel nature) which are payable
in respect of the Property.

 

22.9Managing Agents

 

(a)The Borrower may not:

 

(i)appoint any Managing Agent;

 

(ii)amend, supplement, extend or waive the terms of appointment of any Managing
Agent; or

 

(iii)terminate the appointment of any Managing Agent,

 

without the prior consent of, and on terms approved by, the Agent.

 

(b)The Borrower must ensure that each Managing Agent of the Property:

 

(i)enters into a Duty of Care Agreement with the Security Agent in form and
substance satisfactory to the Agent;

 

103

 

  

(ii)acknowledges to the Security Agent that it has notice of the Security
created by the Finance Documents; and

 

(iii)agrees to pay all Net Rental Income received by it into the Rent Account
without any withholding, set-off or counterclaim.

 

(c)If a Managing Agent is in default of its obligations under its management
agreement and, as a result, the Borrower is entitled to terminate that
management agreement, then, if the Agent so requires, the Borrower must promptly
use all reasonable endeavours to:

 

(i)terminate the management agreement; and

 

(ii)appoint a new Managing Agent in accordance with this Clause 22.9.

 

22.10Insurances

 

(a)The Borrower must ensure that at all times Insurances are maintained in full
force and effect, which:

 

(i)insure the Borrower in respect of its interests in the Property and the plant
and machinery on the Property (including fixtures and improvements) for their
full replacement value (being the total cost of entirely rebuilding, reinstating
or replacing the relevant asset if it is completely destroyed, together with all
related fees and demolition costs) and to:

 

(A)provide cover against loss or damage by fire, storm, tempest, flood,
earthquake, lightning, explosion, impact, aircraft and other aerial devices and
articles dropped from them, riot, civil commotion and malicious damage, bursting
or overflowing of water tanks, apparatus or pipes;

 

(B)provide cover for site clearance, shoring or propping up, professional fees
and value added tax together with adequate allowance for inflation;

 

(C)provide cover against acts of terrorism, including any third party liability
arising from such acts;

 

(D)provide cover for loss of rent (in respect of a period of not less than three
years or, if longer, the minimum period required under the Lease Documents)
including provision for any increases in rent during the period of insurance;

 

(ii)include property owners' public liability and third party liability
insurance;

 

(iii)insure such other risks as a prudent company in the same business as the
Borrower would insure; and

 

104

 

  

(iv)in each case are in an amount, and in form, and with an insurance company or
underwriters, acceptable at all times to the Agent.

 

(b)The Borrower must procure that the Security Agent (as agent and trustee for
the Finance Parties) is named as co-insured under each of the Insurances (other
than public liability and third party liability insurances) but without
liability on the part of the Security Agent or any other Finance Party for any
premium in relation to those Insurances.

 

(c)The Borrower must procure that the Insurances comply with the following
requirements:

 

(i)each of the Insurances must contain:

 

(A)a non-invalidation and non-vitiation clause under which the Insurances will
not be vitiated or avoided as against any insured party as a result of any
circumstances beyond the control of that insured party or any misrepresentation,
non-disclosure, or breach of any policy term or condition, on the part of any
other insured party or any agent of any insured party;

 

(B)a waiver of the rights of subrogation of the insurer as against the Borrower,
the Finance Parties and the tenant of the Property; and

 

(C)a loss payee clause in such terms as the Security Agent may reasonably
require in respect of insurance claim payments otherwise payable to the
Borrower;

 

(ii)the insurers must give at least 30 days' notice to the Security Agent if any
insurer proposes to repudiate, rescind or cancel any Insurance, to treat it as
avoided in whole or in part, to treat it as expired due to non-payment of
premium or decline a claim which would otherwise be paid except for the act or
failure to act on the part of or on behalf of any insured party and must give
the opportunity to rectify any such non-payment of premium within the notice
period;

 

(iii)the Borrower must be free to assign all amounts payable to it under each of
its Insurances and all its rights in connection with those amounts in favour of
the Security Agent; and

 

(iv)be with an insurance company or underwriters which satisfies the relevant
Rating Criteria and is otherwise acceptable to the Agent.

 

(d)The Borrower must use all reasonable endeavours to ensure that the Agent
receives copies of the Insurances, receipts for the payment of premiums for
insurance and any information in connection with the insurances and claims under
them which the Agent may reasonably require.

 

(e)The Borrower must promptly notify the Agent of:

 

105

 

  

(i)the proposed terms of any future renewal of any of the Insurances;

 

(ii)any amendment, supplement, extension, termination, avoidance or cancellation
of any of the Insurances made or, to its knowledge, threatened or pending;

 

(iii)any claim, and any actual or threatened refusal of any claim, under any of
the Insurances if the aggregate amount of such claim is or is likely to be
greater than £50,000; and

 

(iv)any event or circumstance which has led or may lead to a breach by the
Borrower of any term of this Clause.

 

(f)The Borrower must:

 

(i)comply with the terms of the Insurances;

 

(ii)not do or permit anything to be done which may make void or voidable any of
the Insurances; and

 

(iii)comply with all reasonable risk improvement requirements of its insurers.

 

(g)The Borrower must ensure that:

 

(i)each premium for the Insurances is paid promptly and in any event prior to
the commencement of the period of insurance for which that premium is payable;
and

 

(ii)all other things necessary are done so as to keep each of the Insurances in
force.

 

(h)If the Borrower fails to comply with any term of this Clause 22.10, the Agent
may, at the expense of the Borrower effect any insurance and generally do such
things and take such other action as the Agent may reasonably consider necessary
or desirable to prevent or remedy any breach of this Clause 22.10.

 

(i)(i)Except as provided below, the proceeds of any Insurances must, if the
Agent so requires, be paid into the Deposit Account for application in
accordance with Clause ‎17.4 (Deposit Account).

 

(ii)To the extent required by the basis of settlement under any Insurances or
under any Lease Document, the Borrower must apply moneys received under any
Insurances in respect of the Property towards replacing, restoring or
reinstating the Property.

 

(iii)The proceeds of any loss of rent insurance will be treated as Rental Income
and applied in such manner as the Agent (acting reasonably) requires to have
effect as if it were Rental Income received over the period of the loss of rent.
All such proceeds received in respect of loss of rent insurance must be paid
into the Rent Account.

 

106

 

  

(iv)Moneys received under liability policies held by the Borrower which are
required by the Borrower to satisfy established liabilities of the Borrower to
third parties must be used to satisfy these liabilities.

 

22.11Environmental matters

 

(a)The Borrower must:

 

(i)comply and ensure that any relevant third party complies with all
Environmental Law;

 

(ii)obtain, maintain and ensure compliance with all requisite Environmental
Permits applicable to it or to the Property; and

 

(iii)implement procedures to monitor compliance with and to prevent liability
under any Environmental Law applicable to it or the Property,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect or result in any liability for a Finance Party.

 

(b)The Borrower must, promptly upon becoming aware, notify the Agent of:

 

(i)any Environmental Claim started, or to its knowledge, threatened;

 

(ii)any circumstances reasonably likely to result in an Environmental Claim; or

 

(iii)any suspension, revocation or notification of any Environmental Permit.

 

(c)The Borrower must indemnify each Finance Party against any loss or liability
which:

 

(i)that Finance Party incurs as a result of any actual or alleged breach of any
Environmental Law by any person; and

 

(ii)would not have arisen if a Finance Document had not been entered into,

 

unless it is caused by that Finance Party's gross negligence or wilful
misconduct.

 

(d)The Borrower must ensure that at all times a Energy Performance Certificate
has been issued and remains valid in respect of the Property has been issued
that certifies that the Property has been assessed to be in band E or higher.

 

107

 

  

22.12Access

 

The Borrower shall permit any person appointed by the Agent, at reasonable
times, upon reasonable notice and subject to the terms of any relevant
occupational leases, to enter upon and inspect the state of the Property,
without the Agent becoming liable to account as mortgagee in possession.

 

22.13Compulsory acquisition

 

The Borrower shall not, without the Agent's prior written consent, consent to,
or enter into any negotiations with any competent authority with regard to, the
compulsory acquisition of the Property. If so requested by the Agent, the
Borrower shall permit the Agent or its representatives to conduct such
negotiations or give such consent on the Borrower’s behalf.

 

23.EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause ‎23 is an Event of
Default (save for Clause ‎23.18 (Acceleration)).

 

23.1Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

(a)its failure to pay is caused solely by administrative or technical error or
by a Disruption Event; and

 

(b)payment is made within 3 Business Days of its due date.

 

23.2Financial covenants

 

Subject to Clause 20.4 (Remediation), any requirement of Clause ‎20 (Financial
covenants) is not satisfied.

 

23.3Other obligations

 

(a)The Borrower does not comply with any term of:

 

(i)Clause ‎19.6 (Notification of default);

 

(ii)Clause ‎21 (General undertakings) (other than Clause 21.1 (Authorisations),
Clause 21.6(a) (Lending and guarantees), Clause 21.10 (Other agreements), Clause
21.11 (Transaction Documents), Clause 21.13 (VAT), Clause 21.14 (Taxes), Clause
21.15 (Jeopardy of assets) and Clause 21.17 (Intellectual Property)) ; or

 

(iii)Clause ‎22.2 (Occupational Leases) or Clause ‎22.10 (Insurances).

 

108

 

  

(b)An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause ‎23.1 (Non-payment), Clause ‎23.2 (Financial
covenants) and paragraph (a) above).

 

(c)No Event of Default under paragraph (b) above will occur if the failure to
comply is capable of remedy and is remedied within 10 Business Days of the
earlier of:

 

(i)the Agent giving notice to the Borrower; and

 

(ii)any Obligor becoming aware of the failure to comply.

 

23.4Misrepresentation

 

(a)Any representation or statement made or deemed to be made by an Obligor in
the Finance Documents or any other document delivered by or on behalf of any
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.

 

(b)No Event of Default under paragraph (a) above will occur if failure to comply
is capable of remedy and is remedied within 10 Business Days of the earlier of
Agent giving notice to the Borrower or the Borrower becoming aware of such
failure to comply.

 

23.5Cross default

 

(a)Any Financial Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period.

 

(b)Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

(c)Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any Obligor as a result of an event of
default (however described).

 

(d)Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any Obligor due and payable prior to its specified
maturity as a result of an event of default (however described).

 

(e)No Event of Default shall occur under this Clause 23.5 in relation to
Financial Indebtedness or any commitment for Financial Indebtedness of any
member of the Group (other than any Obligor) if the aggregate amount of such
Financial Indebtedness and commitment for Financial Indebtedness of the Group
(other than any Obligor) falling within paragraphs (a) to (d) (inclusive) is
less than US$200,000,000 (or its equivalent in any other currency).

 

109

 

  

23.6Insolvency

 

(a)Any member of the Group:

 

(i)is unable or admits inability to pay its debts as they fall due;

 

(ii)is deemed to, or is declared to, be unable to pay its debts under applicable
law;

 

(iii)(in respect of an Obligor) it suspends or threatens to suspend making
payments on any of its debts and (in respect of any other member of the Group)
it suspends or threatens to suspend making payments of its debts generally; or

 

(iv)by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

(b)The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).

 

(c)A moratorium is declared in respect of any indebtedness of any member of the
Group. If a moratorium occurs, the ending of the moratorium will not remedy any
Event of Default caused by that moratorium.

 

23.7Insolvency proceedings

 

(a)Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 

(i)the suspension of payments (or, in the case of any member of the Group which
is not an Obligor, suspension of payments generally), a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any member of
the Group;

 

(ii)a composition, compromise, assignation, assignment or arrangement with any
creditor of any Obligor or the creditors in general of any other member of the
Group;

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of their respective assets;

 

(iv)there occurs, in relation to any Obligor under Luxembourg law, any corporate
action, legal proceedings or other procedure or step in relation to:

 

(A)bankruptcy (faillite) within the meaning of Article 437 ff. of the Commercial
Code or any other insolvency proceedings pursuant to EC Regulation 1346/2000;

 

110

 

  

(B)a controlled management (gestion contrôlée) with the meaning of the grand
ducal regulation of May 24, 1935 on controlled management;

 

(C)a voluntary arrangement with its creditors (concordat préventif de faillite)
with the meaning of the law of April 14, 1866 on arrangements to prevent
insolvency, as amended;

 

(D)a suspension of payment (sursis de paiement) within the meaning of Article
593 ff. of the Commercial Code;

 

(E)judicial or voluntary liquidation (liquidation judiciaire ou voluntaire);

 

(F)fraudulent conveyance (action paulienne);

 

(G)general settlement with creditors, reorganisation or similar proceedings
affecting the rights of creditors generally;

 

(H)the appointment of a liquidator to proceed to its dissolution or liquidation;

 

(I)an administrative or enforceable seizure; or

 

(v)enforcement of any Security over any assets of any Obligor or any other
member of the Group,

 

or any analogous procedure or step is taken in any jurisdiction.

 

(b)Paragraph (a) above shall not apply to any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement.

 

(c)Paragraph (a)(iii) shall not apply in relation to the appointment of any
officer in respect of assets of any member of the Group (other than any Obligor)
if the aggregate value of such assets is less than US$200,000,000.

 

(d)Paragraph (a)(v) shall not apply in relation to the enforcement of Security
over assets of any member of the Group (other than any Obligor) if the aggregate
value of such assets is less than US$200,000,000.

 

23.8Creditors' process

 

(a)Any expropriation, attachment, sequestration, distress, diligence, inhibition
or execution or any analogous process in any jurisdiction affects any asset or
assets of any member of the Group and is not discharged within 14 days.

 

(b)No Event of Default under paragraph (a) shall occur if the relevant process
is in respect of asset or assets of any member of the Group (other than any
Obligor) if the aggregate value of those assets is less than US$200,000,000.

 

111

 

  

23.9Cessation of business

 

An Obligor suspends or ceases, to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business except as a result of any
disposal allowed under this Agreement.

 

23.10Unlawfulness and invalidity

 

(a)It is or becomes unlawful for an Obligor to perform any of its obligations
under the Finance Documents or any Transaction Security created or expressed to
be created or evidenced by the Security Documents ceases to be effective or any
subordination created under the Subordination Agreement is or becomes unlawful.

 

(b)Any obligation or obligations of any Obligor under any Finance Documents are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Finance Parties under the Finance
Documents.

 

(c)Any Finance Document ceases to be in full force and effect or any Transaction
Security or any subordination created under the Subordination Agreement ceases
to be legal, valid, binding, enforceable or effective or is alleged by a party
to it (other than a Finance Party) to be ineffective.

 

23.11Expropriation

 

The authority or ability of any Obligor to conduct its business is materially
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Obligor or any of its assets such that it has or will have a Material
Adverse Effect.

 

23.12Repudiation and rescission of agreements

 

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.

 

23.13Compulsory purchase

 

(a)Any part of the Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of the
Property; and

 

(b)in the opinion of the Majority Lenders, taking into account the amount and
timing of any compensation payable, the compulsory purchase has or will have a
Material Adverse Effect.

 

112

 

  

23.14Major damage

 

(a)Any part of the Property is destroyed or damaged; and

 

(b)in the opinion of the Majority Lenders, taking into account the amount and
timing of receipt of the proceeds of insurance effected in accordance with the
terms of this Agreement, the destruction or damage has or will have a Material
Adverse Effect.

 

23.15Proceedings pending or threatened

 

Litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which are reasonably likely to be adversely determined
and which, if adversely determined, would constitute a Material Adverse Effect
have been started or formally threatened which affects or involves an Obligor
and the Borrower have not demonstrated to the reasonable satisfaction of the
Agent that the relevant Obligor, as applicable, has the funds necessary to meet
the claim assuming it is adversely determined.

 

23.16Auditor's Qualification

 

If at any time the Borrower’s accounts are audited the auditors of the Borrower
qualify the audited annual financial statements of the Borrower in a manner
which is, in the reasonable opinion of the Majority Lenders, materially adverse
in the context of the Finance Documents.

 

23.17Material adverse change

 

Any event or circumstance occurs which, in the opinion of the Majority Lenders,
has or is reasonably likely to have a Material Adverse Effect.

 

23.18Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

 

(a)cancel the Total Commitments whereupon they shall immediately be cancelled;

 

(b)declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

 

(c)declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders; and/or

 

(d)exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

113

 

  

SECTION 9
CHANGES TO PARTIES

 

24.CHANGES TO THE LENDERS AND HEDGE COUNTERPARTIES

 

24.1Assignments and transfers by the Lenders

 

Subject to this Clause ‎24, a Lender (the "Existing Lender") may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

to any other person other than an individual (the "New Lender").

 

24.2Conditions of assignment or transfer

 

(a)An assignment will only be effective on:

 

(i)receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it was the Original Lender; and

 

(ii)performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 

(b)A transfer will only be effective if the procedure set out in Clause ‎24.5
(Procedure for transfer) is complied with.

 

(c)If:

 

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, a Borrower would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause ‎12 (Tax
gross up and indemnities) or Clause ‎13 (Increased costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This paragraph ‎(c)
shall not apply:

 

114

 

  

(iii)in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility; or

 

(iv)in relation to Clause ‎12.2 (Tax gross-up), to a Treaty Lender that has
included a confirmation of its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph ‎(g)‎(ii)‎(B) of Clause 12.2‎ (Tax
gross-up) if the Borrower has not made a Borrower DTTP Filing in respect of that
Treaty Lender.

 

(d)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

24.3Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £1,500.

 

24.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(ii)the financial condition of any Obligor;

 

(iii)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

115

 

  

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause ‎24; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

24.5Procedure for transfer

 

(a)Subject to the conditions set out in Clause ‎24.2 (Conditions of assignment
or transfer) a transfer is effected in accordance with paragraph ‎(c) below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph ‎(b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

(b)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)Subject to Clause ‎24.10 (Pro rata interest settlement), on the Transfer
Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents the
Borrower and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and their respective rights
against one another under the Finance Documents shall be cancelled (being the
"Discharged Rights and Obligations");

 

(ii)each of the Borrower and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower and the New
Lender have assumed and/or acquired the same in place of the Borrower and the
Existing Lender;

 

116

 

  

(iii)the Agent, the Arranger, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been the Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

(iv)the New Lender shall become a Party as a "Lender".

 

24.6Procedure for assignment

 

(a)Subject to the conditions set out in Clause ‎24.2 (Conditions of assignment
or transfer) an assignment may be effected in accordance with paragraph ‎(c)
below when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph ‎(b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 

(b)The Agent shall only be obliged to execute an Assignment Agreement delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 

(c)Subject to Clause ‎24.10 (Pro rata interest settlement), on the Transfer
Date:

 

(i)the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 

(ii)the Existing Lender will be released by the Borrower and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

 

(iii)the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 

(d)Lenders may utilise procedures other than those set out in this Clause ‎24.6
to assign their rights under the Finance Documents (but not without the consent
of the relevant Borrower or unless in accordance with Clause ‎24.5 (Procedure
for transfer), to obtain a release by the Borrower from the obligations owed to
the Borrower by the Lenders nor the assumption of equivalent obligations by a
New Lender) provided that they comply with the conditions set out in Clause
‎24.2 (Conditions of assignment or transfer).

 

117

 

  

24.7Copy of Transfer Certificate or Assignment Agreement to Borrower

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.

 

24.8Additional Hedge Counterparties

 

(a)The Borrower or a Lender may request that a person becomes an Additional
Hedge Counterparty, with the prior approval of the Agent and (in the case of a
request by a Lender) the Borrower, by delivering to the Agent a duly executed
Hedge Counterparty Accession Letter.

 

(b)The relevant person will become an Additional Hedge Counterparty if and when
the Agent enters into the relevant Hedge Counterparty Accession Letter but not
otherwise.

 

(c)If any person other than Lloyds Bank PLC or an Affiliate of Lloyds Bank PLC
becomes an Additional Hedge Counterparty, such person shall become an Additional
Hedge Counterparty such terms (and the obligations owed to such person shall
rank) as the Agent may require, including (without limitation) that such
Additional Hedge Counterparty shall not be a Secured Party and that such
Additional Hedge Counterparty and the Borrower shall grant Security over any new
Hedging Agreements and any related ISDA Credit Support Annex in favour of the
Security Agent in form and substance satisfactory to the Agent.

 

24.9Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause ‎24, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by the Borrower other than or in excess of,
or grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents.

 

118

 

  

24.10Pro rata interest settlement

 

(a)If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 24.5 (Procedure for transfer) or any
assignment pursuant to Clause ‎24.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

(i)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

(ii)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts, so that, for the avoidance of doubt:

 

(A)when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

 

(B)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎24.10, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

(b)In this Clause 24 references to "Interest Period" shall be construed to
include a reference to any other period for accrual of fees.

 

24.11Prohibition on debt purchase transactions

 

(a)The Borrower shall not (and the Borrower shall procure that no Restricted
Affiliate shall), enter into any Debt Purchase Transaction or beneficially own
or control all or any part of the share capital of a company that is a Lender or
a party to a Debt Purchase Transaction.

 

(b)Without prejudice to paragraph (a) above and without limiting the Finance
Parties' rights in respect of any breach of paragraph (a) above, if the Borrower
(or any Restricted Affiliate) enters into a Debt Purchase Transaction, for so
long as the Borrower or any Restricted Affiliate (i) beneficially owns a
Commitment or (ii) has entered into a sub-participation agreement relating to a
Commitment or other agreement or arrangement having a substantially similar
economic effect and such agreement has not been terminated:

 

119

 

  

(i)in ascertaining the Lenders or whether any given percentage (including for
the avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for consent, amendment or other vote under the Finance
Documents such Commitment shall be deemed to be zero;

 

(ii)for the purpose of Clause 36 (Amendments and waivers), the Borrower or any
such person with whom it has entered into such sub-participations, other
agreement or arrangement shall be deemed not to be a Lender; and

 

(iii)the Borrower and Restricted Affiliate that is a Lender agrees that:

 

(A)in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

(B)in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

 

(c)Any Restricted Affiliate which is or becomes a Lender and which enters into a
Debt Purchase Transaction as a purchaser or a participant shall, by 5.00pm on
the Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Agent of the extent of the Commitment(s) or amount
outstanding to which that Debt Purchase Transaction relates. The Agent shall, as
soon as reasonably practicable, disclose such information to the Lenders.

 

24.12Assignment of Luxembourg Security

 

In the case of a novation by an Existing Lender or any Finance Party to one or
several New Lender(s) of all or any part of its rights and obligations under any
of the Finance Documents, the Existing Lender, the Borrower and each Obligor
hereby agree, that in such event, to the extent required under applicable law,
the Existing Lender shall reserve all of its rights under the Luxembourg
Security Documents as expressly permitted under article 1278 et seq. of the
Luxembourg civil code, so that the security constituted by such Luxembourg
Security Document shall automatically, and without any formality, benefit any
such New Lender.

 

25.CHANGES TO THE Borrower

 

25.1Assignments and transfer by Borrower

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2Release of security

 

(a)If the Borrower has ceased to be a Borrower in a manner allowed by this
Agreement and has no further rights or obligations under the Finance Documents,
any security created by that Borrower over its assets under the Security
Documents will be released.

 

120

 

  

(b)If a disposal of any asset subject to security created by a Security Document
is made in the following circumstances:

 

(i)the disposal is permitted by the terms of this Agreement;

 

(ii)all the Lenders agree to the disposal;

 

(iii)the disposal is being made at the request of the Security Agent in
circumstances where any security created by the Security Documents has become
enforceable; or

 

(iv)the disposal is being effected by enforcement of a Security Document,

 

the Security Agent may release the asset(s) being disposed of (and, in the case
of a disposal of shares in the Borrower, all the assets of the Borrower) from
any security over those assets created by a Security Document. However, the
proceeds of any disposal (or an amount corresponding to them) must be applied in
accordance with the requirements of the Finance Documents (if any).

 

(c)If the Security Agent is satisfied that a release is allowed under this
Clause 25.2, (at the request and expense of the Borrower) each Finance Party
must enter into any document and do all such other things which are reasonably
required to achieve that release. Each other Finance Party irrevocably
authorises the Security Agent to enter into any such document. Any release will
not affect the obligations of any other Obligor under the Finance Documents.

 

121

 

  

SECTION 10
THE FINANCE PARTIES

 

26.ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER AND THE REFERENCE
BANKS

 

26.1The Agent and the Security Agent

 

(a)Each of the Arranger, the Lenders and the Hedge Counterparties appoints the
Agent to act as its agent under and in connection with the Finance Documents.

 

(b)The Security Agent declares that it holds the Security Property on trust for
the Secured Parties on the terms contained in this Agreement.

 

(c)Each of the Finance Parties authorises the Agent and the Security Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions (which includes for the purposes of the
entirety of this Clause 26 the making of calculations and determinations)
specifically given to the Agent and the Security Agent (as applicable) under or
in connection with the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

 

26.2Enforcement through Security Agent only

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.

 

26.3Instructions

 

(a)Each of the Agent and the Security Agent shall:

 

(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Agent or Security Agent (as applicable) in accordance with any instructions
given to it by:

 

(A)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

(B)in all other cases, the Majority Lenders; and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above (or, if this Agreement stipulates the
matter is a decision for any other Finance Party or group of Finance Parties,
from that Finance Party or group of Finance Parties).

 

122

 

  

(b)Each of the Agent and the Security Agent shall be entitled to request
instructions, or clarification of any instruction, from the Majority Lenders
(or, if the relevant Finance Document stipulates the matter is a decision for
any other Finance Party or group of Finance Parties, from that Finance Party or
group of Finance Parties) as to whether, and in what manner, it should exercise
or refrain from exercising any right, power, authority or discretion and the
Agent or Security Agent (as applicable) may refrain from acting unless and until
it receives any such instructions or clarification that it has requested.

 

(c)Save in the case of decisions stipulated to be a matter for any other Finance
Party or group of Finance Parties under the relevant Finance Document and unless
a contrary indication appears in a Finance Document, any instructions given to
the Agent or Security Agent (as applicable) by the Majority Lenders shall
override any conflicting instructions given by any other Parties and will be
binding on all Finance Parties.

 

(d)Paragraph (a) above shall not apply:

 

(i)where a contrary indication appears in a Finance Document;

 

(ii)where a Finance Document requires the Agent or the Security Agent to act in
a specified manner or to take a specified action;

 

(iii)in respect of any provision which protects the Agent's or Security Agent's
own position in its personal capacity as opposed to its role of Agent or
Security Agent for the relevant Finance Parties or Secured Parties (as
applicable) including Clause 26.6 (No fiduciary duties) to Clause 26.11
(Exclusion of liability), Clause 26.14 (Confidentiality) to Clause 26.23
(Custodians and nominees) and Clause 26.26 (Acceptance of title) to Clause 26.29
(Disapplication of Trustee Acts);

 

(iv)in respect of the exercise of the Security Agent's discretion to exercise a
right, power or authority under any of:

 

(A)Clause 27.1 (Order of application);

 

(B)Clause 27.2 (Prospective liabilities); and

 

(C)Clause 27.5 (Permitted Deductions).

 

(e)If giving effect to instructions given by the Majority Lenders would (in the
Agent's or (as applicable) the Security Agent's opinion) have an effect
equivalent to an amendment or waiver referred to in Clause 36 (Amendments and
waivers), the Agent or (as applicable) Security Agent shall not act in
accordance with those instructions unless consent to it so acting is obtained
from each Party (other than the Agent or Security Agent) whose consent would
have been required in respect of that amendment or waiver.

 

(f)In exercising any discretion to exercise a right, power or authority under
the Finance Documents where either:

 

123

 



 

(i)it has not received any instructions as to the exercise of that discretion;
or

 

(ii)the exercise of that discretion is subject to paragraph (d)(iv) above,

 

the Agent or Security Agent shall do so having regard to the interests of (in
the case of the Agent) all the Finance Parties and (in the case of the Security
Agent) all the Secured Parties.

 

(g)The Agent or the Security Agent (as applicable) may refrain from acting in
accordance with any instructions of any Finance Party or group of Finance
Parties until it has received any indemnification and/or security that it may in
its discretion require (which may be greater in extent than that contained in
the Finance Documents and which may include payment in advance) for any cost,
loss or liability (together with any applicable VAT) which it may incur in
complying with those instructions.

 

(h)Without prejudice to the remainder of this Clause 26.3 (Instructions), in the
absence of instructions, each of the Agent and the Security Agent may act (or
refrain from acting) as it considers to be in the best interest of (in the case
of the Agent) the Finance Parties and (in the case of the Security Agent) the
Secured Parties.

 

(i)Neither the Agent nor the Security Agent is authorised to act on behalf of a
Finance Party (without first obtaining that Finance Party's consent) in any
legal or arbitration proceedings relating to any Finance Document. This
paragraph (i) shall not apply to any legal or arbitration proceeding relating to
the perfection, preservation or protection of rights under the Transaction
Security Documents or enforcement of the Transaction Security or Transaction
Security Documents.

 

26.4Duties of the Agent and Security Agent

 

(a)The duties of the Agent and the Security Agent under the Finance Documents
are solely mechanical and administrative in nature.

 

(b)Subject to paragraph (c) below, each of the Agent and the Security Agent
shall promptly forward to a Party the original or a copy of any document which
is delivered to the Agent or Security Agent (as applicable) for that Party by
any other Party.

 

(c)Without prejudice to Clause 24.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (b) above shall not apply to any Transfer
Certificate or any Assignment Agreement.

 

(d)Except where a Finance Document specifically provides otherwise, neither the
Agent nor the Security Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(e)If the Agent or the Security Agent receives notice from a Party referring to
any Finance Document, describing a Default and stating that the circumstance
described is a Default, it shall promptly notify the other Finance Parties.

 

124

 



 

(f)If the Agent is aware of the non-payment of any principal, interest or other
fee payable to a Finance Party (other than the Agent, the Arranger or the
Security Agent) under this Agreement, it shall promptly notify the other Finance
Parties.

 

(g)The Agent shall provide to the Borrower, within 10 Business Days of a request
by the Borrower (but no more frequently than once per calendar month), a list
(which may be in electronic form) setting out the names of the Lenders as at
that Business Day, their respective Commitments, the address and fax number (and
the department or officer, if any, for whose attention any communication is to
be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

(h)Each of the Agent and the Security Agent shall have only those duties,
obligations and responsibilities expressly specified in the Finance Documents to
which it is expressed to be a party (and no others shall be implied).

 

26.5Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.6No fiduciary duties

 

(a)Nothing in any Finance Document constitutes:

 

(i)the Agent or the Arranger as a trustee or fiduciary of any other person; or

 

(ii)the Security Agent as an agent, trustee or fiduciary of any Obligor.

 

(b)None of the Agent, the Security Agent or the Arranger shall be bound to
account to any other Finance Party or (in the case of the Security Agent) any
Secured Party for any sum or the profit element of any sum received by it for
its own account.

 

26.7Business with the Group

 

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group or any of their respective Affiliates.

 

125

 



 

26.8Rights and discretions

 

(a)Each of the Agent and the Security Agent may:

 

(i)rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised;

 

(ii)assume that:

 

(A)any instructions received by it from the Majority Lenders, any Finance
Parties or any group of Finance Parties are duly given in accordance with the
terms of the Finance Documents; and

 

(B)unless it has received notice of revocation, that those instructions have not
been revoked; and

 

(iii)rely on a certificate from any person:

 

(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

 

(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

 

(b)Each of the Agent and the Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent or security trustee for the
Finance Parties or Secured Parties) that:

 

(i)no Default has occurred (unless, in the case of the Agent, it has actual
knowledge of a Default arising under Clause 23.1 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or any group
of Finance Parties has not been exercised; and

 

(iii)any notice or request made by the Borrower (other than the Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

(c)Each of the Agent and the Security Agent may engage and pay for the advice or
services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts.

 

(d)Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, each of the Agent and the Security Agent may at any time engage and pay
for the services of any lawyers to act as independent counsel to the Agent or
Security Agent (as applicable), (and so separate from any lawyers instructed by
the Lenders) if the Agent or Security Agent (as applicable), in its reasonable
opinion deems this to be desirable.

 

126

 

  

(e)Each of the Agent and the Security Agent may rely on the advice or services
of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts (whether obtained by the Agent or by the Security Agent or
by any other Party) and shall not be liable for any damages, costs or losses to
any person, any diminution in value or any liability whatsoever arising as a
result of its so relying.

 

(f)Each of the Agent and the Security Agent may act in relation to the Finance
Documents and the Security Property through its officers, employees and agents
and shall not:

 

(i)be liable for any error of judgment made by any such person; or

 

(ii)be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

 

unless such error or such loss was directly caused by the Agent's or the
Security Agent's (as applicable gross negligence or wilful misconduct.

 

(g)Unless a Finance Document expressly provides otherwise each of the Agent and
the Security Agent may disclose to any other Party any information it reasonably
believes it has received as agent or security trustee under the Finance
Documents.

 

(h)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to do or omit
to do anything if it would, or might in its reasonable opinion, constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(i)The Agent may not disclose to any Finance Party any details of the rate
notified to the Agent by any Lender or the identity of any such Lender for the
purpose of paragraph (a)(ii) of Clause 10.3 (Market disruption).

 

(j)Notwithstanding any provision of any Finance Document to the contrary,
neither the Agent nor the Security Agent is obliged to expend or risk its own
funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

 

26.9Responsibility for documentation

 

None of the Agent, the Security Agent or the Arranger, is responsible or liable
for:

 

(a)the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Security Agent, the Arranger, an Obligor or
any other person in or in connection with any Finance Document or the Property
Reports or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

127

 

  

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or the Security Property or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property; or

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party or Secured Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 

26.10No duty to monitor

 

Neither the Agent nor the Security Agent shall be bound to enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 

26.11Exclusion of liability

 

(a)Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Security Agent or any Receiver or Delegate), none of the Agent, the
Security Agent nor any Receiver or Delegate will be liable (including for
negligence or any other category of liability whatsoever) for:

 

(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Security Property,
unless directly caused by its gross negligence or wilful misconduct;

 

(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Security
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Security Property;

 

(iii)any shortfall which arises on the enforcement or realisation of the
Security Property; or

 

128

 

  

(iv)without prejudice to the generality of paragraphs (i) to (iii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

 

(A)any act, event or circumstance not reasonably within its control; or

 

(B)the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

(b)No Party (other than the Agent, the Security Agent, that Receiver or that
Delegate (as applicable)) may take any proceedings against any officer, employee
or agent of the Agent, the Security Agent, a Receiver or a Delegate, in respect
of any claim it might have against the Agent, the Security Agent, a Receiver or
a Delegate or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Security Property
and any officer, employee or agent of the Agent, the Security Agent, a Receiver
or a Delegate may rely on this Clause 26.11 subject to Clause 1.4 (Third Party
Rights) and the provisions of the Third Parties Act.

 

(c)Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent or the Security Agent (as applicable)
if the Agent or Security Agent (as applicable) has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Agent or
the Security Agent (as applicable) for that purpose.

 

(d)Nothing in this Agreement shall oblige the Agent, the Security Agent or the
Arranger to carry out:

 

(i)any "know your customer" or other checks in relation to any person; or

 

(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Finance Party,

 

129

 

  

on behalf of any Finance Party and each Finance Party confirms to the Agent, the
Security Agent and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent, the Security Agent or the Arranger.

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the liability of the Agent, the Security Agent, any Receiver or
Delegate, any liability of the Agent, the Security Agent, any Receiver or
Delegate arising under or in connection with any Finance Document or the
Security Property shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Agent, the Security Agent, Receiver or Delegate
or, if later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent,
the Security Agent, any Receiver or Delegate at any time which increase the
amount of that loss. In no event shall the Agent, the Security Agent, any
Receiver or Delegate be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent, the Security Agent, the
Receiver or Delegate has been advised of the possibility of such loss or
damages.

 

26.12Lenders' indemnity to the Agent and Security Agent

 

(a)Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, the Security
Agent and every Receiver and every Delegate, within three Business Days of
demand, against any cost, loss or liability (including for negligence or any
other category of liability whatsoever) incurred by any of them (otherwise than
by reason of the Agent's, Security Agent's Receiver's or Delegate's gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to Clause 30.10 (Disruption to Payment Systems etc.), notwithstanding
the Agent's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) in
acting as Agent, Security Agent, Receiver, Delegate or attorney of any of the
Obligors under the Finance Documents (unless the relevant Agent, Security Agent,
Receiver or Delegate has been reimbursed by an Obligor pursuant to a Finance
Document).

 

(b)Subject to paragraph (c) below, the Borrower shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent or the
Security Agent pursuant to paragraph (a) above.

 

(c)Paragraph (b) above shall not apply to the extent that the indemnity payment
in respect of which the Lender claims reimbursement relates to a liability of
the Agent or the Security Agent to an Obligor.

 

26.13Resignation of the Agent and the Security Agent

 

(a)Each of the Agent and the Security Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
notice to the other Finance Parties and the Borrower.

 

130

 



 

(b)Alternatively the Agent or the Security Agent may resign by giving 30 days'
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the other Finance Parties and the Borrower) may
appoint a successor Agent or Security Agent (as applicable).

 

(c)If the Majority Lenders have not appointed a successor Agent or Security
Agent in accordance with paragraph (b) above within 20 days after notice of
resignation was given, the retiring Agent or Security Agent (as applicable)
(after consultation with the other Finance Parties and Borrower) may appoint a
successor Agent or Security Agent (as applicable) (acting through an office in
the United Kingdom).

 

(d)If the Agent wishes to resign because (acting reasonably) it has concluded
that it is no longer appropriate for it to remain as agent and the Agent is
entitled to appoint a successor Agent under paragraph (c) above, the Agent may
(if it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this Clause 26 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent's normal fee rates and those amendments will bind the Parties.

 

(e)The retiring Agent or Security Agent (as applicable) shall make available to
the successor Agent or Security Agent (as applicable) such documents and records
and provide such assistance as the successor Agent or Security Agent may
reasonably request for the purposes of performing its functions as Agent or
Security Agent (as applicable) under the Finance Documents. The Borrower shall,
within three Business Days of demand, reimburse the retiring Agent or Security
Agent (as applicable) for the amount of all costs and expenses (including legal
fees) properly incurred by it in making available such documents and records and
providing such assistance.

 

(f)The resignation notice of the Agent or Security Agent (as applicable) shall
only take effect upon:

 

(i)the appointment of a successor; and

 

(ii)(in the case of the Security Agent) the transfer of the Security Property to
that successor.

 

(g)Upon the appointment of a successor, the retiring Agent or Security Agent (as
applicable) shall be discharged from any further obligation in respect of the
Finance Documents (other than its obligations under paragraph (b) of Clause
26.27 (Winding up of trust) and (e) above) but shall remain entitled to the
benefit of Clause 14.3 (Indemnity to the Agent), Clause 14.4 (Indemnity to the
Security Agent) and this Clause 26 (and any fees for the account of the retiring
Agent or Security Agent (as applicable) shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

131

 



 

(h)After consultation with the Borrower, the Majority Lenders may, by giving 30
days' notice to the Agent or Security Agent (as applicable), require it to
resign in accordance with paragraph (b) above. In this event, the Agent or
Security Agent (as applicable) shall resign in accordance with paragraph (b)
above but the cost referred to in paragraph (e) above shall be for the account
of the Borrower.

 

(i)The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

(i)the Agent fails to respond to a request under Clause 12.8 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

(ii)the information supplied by the Agent pursuant to Clause 12.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Agent notifies the Borrower and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date,

 

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

26.14Confidentiality

 

(a)In acting as agent or trustee for the Finance Parties, the Agent or Security
Agent (as applicable) shall be regarded as acting through its agency division
which shall be treated as a separate entity from any other of its divisions or
departments.

 

(b)If information is received by another division or department of the Agent or
Security Agent, it may be treated as confidential to that division or department
and the Agent or Security Agent (as applicable) shall not be deemed to have
notice of it.

 

(c)Notwithstanding and other provision of any Finance Document to the contrary,
none of the Agent, the Security Agent or the Arranger is obliged to disclose to
any other person (i) any confidential information or (ii) any other information
if the disclosure would, or might in its reasonable opinion, constitute a breach
of any law or regulation or a breach of a fiduciary duty.

 

132

 



 

26.15Relationship with the other Finance Parties

 

(a)Subject to Clause 24.10 (Pro rata interest settlement), the Agent may treat
the person shown in its records as Lender or Hedge Counterparty at the opening
of business (in the place of the Agent's principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office or, as the case may be, Hedge Counterparty:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days' prior notice from that
Lender or Hedge Counterparty to the contrary in accordance with the terms of
this Agreement.

 

(b)Any Lender or Hedge Counterparty may by notice to the Agent appoint a person
to receive on its behalf all notices, communications, information and documents
to be made or despatched to that Lender or Hedge Counterparty under the Finance
Documents. Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 32.5 (Electronic communication)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Lender for the purposes of Clause 32.2 (Addresses) and paragraph (a)(ii) of
Clause 32.5 (Electronic communication) and the Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender or Hedge
Counterparty.

 

(c)Each Finance Party shall supply the Security Agent with any information that
the Security Agent may reasonably specify as being necessary or desirable to
enable the Security Agent to perform its functions as Security Agent.

 

26.16Credit appraisal by the Lenders and Hedge Counterparties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
Hedge Counterparty confirms to the Agent, the Security Agent and the Arranger
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

(a)the financial condition, status and nature of each Obligor;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document, the Security Property and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 

133

 



 

(c)whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Security Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 

(d)the adequacy, accuracy or completeness of the Property Reports and any other
information provided by the Agent, the Security Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of, the Security Assets, the priority of any of the Transaction Security or
the existence of any Security affecting the Security Assets.

 

26.17Reference Banks

 

The Agent shall (if so instructed by the Majority Lenders and in consultation
with the Borrower) replace a Reference Bank with another bank or financial
institution.

 

26.18Agent's and Security Agent's management time

 

(a)Any amount payable to the Agent or Security Agent under Clause 14.3
(Indemnity to the Agent), Clause 14.4 (Indemnity to the Security Agent), Clause
16 (Costs and expenses), and Clause 26.12 (Lenders' indemnity to the Agent and
Security Agent) shall include the cost of utilising the management time or other
resources of the Agent or Security Agent (as applicable) and will be calculated
on the basis of such reasonable daily or hourly rates as the Agent, or Security
Agent may notify to the Borrower and the other Finance Parties, and is in
addition to any fee paid or payable to the Agent or Security Agent under Clause
11 (Fees).

 

(b)Without prejudice to paragraph (a) above, in the event of:

 

(i)a Default;

 

(ii)the Security Agent being requested by an Obligor or the Majority Lenders to
undertake duties which the Security Agent and the Borrower agree to be of an
exceptional nature or outside the scope of the normal duties of the Security
Agent under the Finance Documents; or

 

(iii)the Security Agent and the Borrower agreeing that it is otherwise
appropriate in the circumstances,

 

134

 



 

the Borrower shall pay to the Security Agent any additional remuneration that
may be agreed between them or determined pursuant to paragraph (c) below.

 

(c)If the Security Agent and the Borrower fail to agree upon the nature of the
duties, or upon the additional remuneration referred to in paragraph (b) above
or whether additional remuneration is appropriate in the circumstances, any
dispute shall be determined by an investment bank (acting as an expert and not
as an arbitrator) selected by the Security Agent and approved by the Borrower
or, failing approval, nominated (on the application of the Security Agent) by
the President for the time being of the Law Society of England and Wales (the
costs of the nomination and of the investment bank being payable by the
Borrower) and the determination of any investment bank shall be final and
binding upon the Parties.

 

26.19Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

26.20Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the Arranger, the
Agent and the Security Agent has authority to accept on its behalf (and ratifies
the acceptance on its behalf of any letters or reports already accepted by the
Arranger, the Agent or the Security Agent) the terms of any reliance letter or
engagement letters relating to the Property Reports or any reports or letters
provided by accountants, auditors or providers of due diligence reports in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents and to bind it in respect of those Property Reports, reports
or letters and to sign such letters on its behalf and further confirms that it
accepts the terms and qualifications set out in such letters.

 

26.21No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(a)require the deposit with it of any deed or document certifying, representing
or constituting the title of any Obligor to any of the Security Assets;

 

(b)obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

 

(c)register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

 

135

 



 

(d)take, or to require any Obligor to take, any step to perfect its title to any
of the Security Assets or to render the Transaction Security effective or to
secure the creation of any ancillary Security under any law or regulation; or

 

(e)require any further assurance in relation to any Security Document.

 

26.22Insurance by Security Agent and the Agent

 

(a)The Security Agent, the Agent and any Servicer shall not be obliged:

 

(i)to insure any of the Security Assets;

 

(ii)to require any other person to maintain any insurance; or

 

(iii)to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

 

and the Agent, the Security Agent and any Servicer shall not be liable for any
damages, costs or losses to any person as a result of the lack of, or inadequacy
of, any such insurance.

 

(b)Where the Security Agent or the Agent or any Servicer is named on any
insurance policy as an insured party, none of them shall be liable for any
damages, costs or losses to any person as a result of failure by any of them to
notify the insurers of any material fact relating to the risk assumed by such
insurers or any other information of any kind, unless the Majority Lenders
request that person to do so in writing and the Security Agent or the Agent or
the Servicer, as the case may be, fails to do so within fourteen days after
receipt of that request.

 

26.23Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.

 

26.24Delegation by the Security Agent

 

(a)Each of the Security Agent, any Receiver and any Delegate may, at any time,
delegate by power of attorney or otherwise to any person for any period, all or
any right, power, authority or discretion vested in it in its capacity as such.

 

(b)That delegation may be made upon any terms and conditions (including the
power to sub-delegate) and subject to any restrictions that the Security Agent,
that Receiver or that Delegate (as the case may be) may, in its discretion,
think fit in the interests of the Secured Parties.

 

136

 



 

(c)No Security Agent, Receiver or Delegate shall be bound to supervise, or be in
any way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or
sub-delegate.

 

(d)The Security Agent shall not be bound to supervise, or be in any way
responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any person appointed to act
pursuant to paragraph (a) above.

 

26.25Additional Security Agents

 

(a)The Security Agent may at any time appoint (and subsequently remove) any
person to act as a separate trustee or as a co-trustee jointly with it:

 

(i)if it considers that appointment to be in the interests of the Secured
Parties;

 

(ii)for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

 

(iii)for obtaining or enforcing any judgment in any jurisdiction,

 

and the Security Agent shall give prior notice to the Borrower and the Finance
Parties of that appointment.

 

(b)Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

 

(c)The remuneration that the Security Agent may pay to that person, and any
costs and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

 

26.26Acceptance of title

 

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any Obligor may have to any of
the Security Assets and shall not be liable for, or bound to require any Obligor
to remedy, any defect in its right or title.

 

26.27Winding up of trust

 

If the Security Agent, with the approval of the Agent, determines that:

 

(a)all of the Secured Liabilities and all other obligations secured by the
Security Documents have been fully and finally discharged; and

 

137

 



 

(b)no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any
Obligor pursuant to the Finance Documents,

 

then:

 

(i)the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Security Documents; and

 

(ii)any Security Agent which has resigned pursuant to Clause 26.13 (Resignation
of the Agent and the Security Agent) shall release, without recourse or
warranty, all of its rights under each Security Document.

 

26.28Powers supplemental to Trustee Acts

 

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.

 

26.29Disapplication of Trustee Acts

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

26.30Role of Reference Banks

 

(a)No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 

(b)No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

 

(c)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 26.30 subject to Clause
1.4 (Third party rights) and the provisions of the Third Parties Act.

 

138

 



 

26.31Third party Reference Banks

 

A Reference Bank which is not a Party may rely on Clause 26.30 (Role of
Reference Banks), Clause 36.3 (Other exceptions) and Clause 37 (Confidentiality
of Funding Rates and Reference Bank Quotations) subject to Clause 1.4 (Third
party rights) and the provisions of the Third Parties Act.

 

26.32Servicers

 

(a)The Borrower agrees that each Lender is entitled, from time to time, to
appoint a Servicer to act as the representative of that Lender in connection
with the Loan and/or the Finance Documents.

 

(b)Each Lender agrees to notify the Borrower of the name and contact details of
each Servicer appointed by it, and any subsequent change in those details.

 

(c)The relevant Lender agrees to notify the Borrower:

 

(i)if its Servicer has the right to delegate or sub-contract its authority to
act as that Lender's representative under the Finance Documents; and

 

(ii)of any limitation on the authority of its Servicer in connection with the
Finance Documents.

 

(d)The Borrower acknowledges that each Servicer has the authority to act as the
relevant Lender's representative under the Finance Documents, subject to any
limitations notified to the Borrower and the Borrower agrees that, until the
Borrower is notified otherwise by the relevant Lender, the Borrower will act as
instructed or requested by the Servicer as if the Servicer were the relevant
Lender.

 

27.APPLICATION OF PROCEEDS

 

27.1Order of application

 

Subject to Clause ‎27.2 (Prospective liabilities), all amounts from time to time
received or recovered by the Security Agent pursuant to the terms of any Finance
Document or in connection with the realisation or enforcement of all or any part
of the Transaction Security (for the purposes of this Clause ‎27, the
"Recoveries") shall be held by the Security Agent on trust to apply them at any
time as the Security Agent (in its discretion) sees fit, to the extent permitted
by applicable law (and subject to the provisions of this Clause 27, in the
following order:

 

(a)in discharging any sums owing to the Security Agent, any Receiver or any
Delegate or any Servicer;

 

(b)in payment of all costs and expenses incurred by the Agent or any Secured
Party in connection with any realisation or enforcement of the Transaction
Security taken in accordance with the terms of this Agreement; and

 

(c)in payment to the Agent for application in accordance with Clause ‎30.5
(Partial payments).

 

139

 



 

27.2Prospective liabilities

 

Following acceleration in accordance with Clause 23.18 (Acceleration) the
Security Agent may, in its discretion, hold any amount of the Recoveries in an
interest bearing suspense or impersonal account(s) in the name of the Security
Agent with such financial institution (including itself) and for so long as the
Security Agent shall think fit (the interest being credited to the relevant
account) for later application under Clause ‎27.1 (Order of Application) in
respect of:

 

(a)any sum to the Security Agent, any Receiver or any Delegate; and

 

(b)any part of the Secured Liabilities,

 

that the Security Agent reasonably considers, in each case, might become due or
owing at any time in the future.

 

27.3Investment of proceeds

 

Prior to the application of the proceeds of the Recoveries in accordance with
Clause ‎27.1 (Order of Application) the Security Agent may, in its discretion,
hold all or part of those proceeds in an interest bearing suspense or impersonal
account(s) in the name of the Security Agent with such financial institution
(including itself) and for so long as the Security Agent shall think fit (the
interest being credited to the relevant account) pending the application from
time to time of those moneys in the Security Agent's discretion in accordance
with the provisions of this Clause 27.3.

 

27.4Currency Conversion

 

(a)For the purpose of, or pending the discharge of, any of the Secured
Liabilities the Security Agent may convert any moneys received or recovered by
the Security Agent from one currency to another, at a market rate of exchange.

 

(b)The obligations of the Borrower to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

27.5Permitted Deductions

 

The Security Agent shall be entitled, in its discretion:

 

(a)to set aside by way of reserve amounts required to meet, and to make and pay,
any deductions and withholdings (on account of taxes or otherwise) which it is
or may be required by any applicable law to make from any distribution or
payment made by it under this Agreement; and

 

(b)to pay all Taxes which may be assessed against it in respect of any of the
Security Assets, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any of the Finance Documents or otherwise
(other than in connection with its remuneration for performing its duties under
this Agreement).

 

140

 



 

27.6Good Discharge

 

(a)Any payment to be made in respect of the Secured Liabilities by the Security
Agent may be made to the Agent on behalf of the Finance Parties and any payment
made in that way shall be a good discharge, to the extent of that payment, by
the Security Agent.

 

(b)The Security Agent is under no obligation to make the payments to the Agent
under paragraph (a) above in the same currency as that in which the obligations
and liabilities owing to the relevant Finance Party are denominated.

 

28.CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

29.SHARING AMONG THE FINANCE PARTIES

 

29.1Payments to Finance Parties

 

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 30 (Payment
mechanics) (a "Recovered Amount") and applies that amount to a payment due under
the Finance Documents then:

 

(a)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Agent;

 

(b)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause ‎30 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(c)the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the "Sharing Payment") equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 30.5 (Partial payments).

 

141

 



 

29.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the "Sharing Finance Parties") in accordance with Clause 30.5
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

29.3Recovering Finance Party's rights

 

On a distribution by the Agent under Clause ‎29.2 (Redistribution of payments)
of a payment received by a Recovering Finance Party from an Obligor, as between
the relevant Obligor and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by that Obligor.

 

29.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the "Redistributed Amount"); and

 

(b)as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

29.5Exceptions

 

(a)This Clause ‎29 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

 

(ii)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

142

 



 

SECTION 11
ADMINISTRATION

 

30.PAYMENT MECHANICS

 

30.1Payments to the Agent

 

(a)On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency and with such bank as the Agent, in each case,
specifies.

 

30.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause ‎30.3 (Distributions to an Obligor) and Clause ‎30.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days' notice with a bank specified by that Party in the principal
financial centre of the country of that currency.

 

30.3Distributions to a Borrower

 

The Agent may (with the consent of the Borrower or in accordance with Clause ‎31
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

30.4Clawback and pre-funding

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)Unless paragraph (c) below applies, if the Agent pays an amount to another
Party and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

143

 



 

(c)If the Agent is willing to make available amounts for the account of the
Borrower before receiving funds from the Lenders then if and to the extent that
the Agent does so but it proves to be the case that it does not then receive
funds from a Lender in respect of a sum which it paid to the Borrower:

 

(i)the Agent shall notify the Borrower of that Lender's identity and the
Borrower shall on demand refund it to the Agent; and

 

(ii)the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower, shall on demand pay to the Agent the amount
(as certified by the Agent) which will indemnify the Agent against any funding
cost incurred by it as a result of paying out that sum before receiving those
funds from that Lender.

 

30.5Partial payments

 

(a)If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid amount owing to the
Agent, the Security Agent, any Servicer, any Receiver or any Delegate under the
Finance Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest on any
Property Protection Loans due but unpaid under this Agreement;

 

(iii)thirdly, in or towards payment pro rata of any principal of Property
Protection Loans due but unpaid under this Agreement;

 

(iv)fourthly, in or towards payment pro rata of:

 

(A)any accrued interest and fees due but unpaid under this Agreement; and

 

(B)any periodical payments (not being payments as a result of termination or
closing out) due but unpaid under the Hedging Agreements;

 

(v)fifthly, in or towards payment pro rata of:

 

(A)any principal due but unpaid under this Agreement; and

 

(B)any payments as a result of termination or closing out due but unpaid under
the Hedging Agreements; and

 

(vi)sixthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

144

 



 

(b)The Agent shall, if so directed by all the Lenders and the Hedge
Counterparties, vary the order set out in paragraphs ‎(a)‎(ii) to ‎(vi) above.
Any such variation may include the re-ordering of obligations set out in any
such paragraph.

 

(c)Paragraphs ‎(a) and ‎(b) above will override any appropriation made by an
Obligor.

 

30.6No set-off by Borrower

 

(a)All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

(b)Paragraph ‎(a) above shall not affect the operation of any payment or
close-out netting in respect of any amounts owing under any Hedging Agreement.

 

30.7Business Days

 

(a)Any payment under the Finance Documents which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

30.8Currency of account

 

(a)Subject to paragraphs ‎(b) and ‎(c) below, sterling is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(c)Any amount expressed to be payable in a currency other than sterling shall be
paid in that other currency.

 

30.9Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Borrower); and

 

145

 

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

 

30.10Disruption to Payment Systems etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:

 

(a)the Agent may, and shall if requested to do so by the Borrower, consult with
the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facilities as the Agent may deem necessary in
the circumstances;

 

(b)the Agent shall not be obliged to consult with the Borrower in relation to
any changes mentioned in paragraph ‎(a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph ‎(a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

(d)any such changes agreed upon by the Agent and the Borrower shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause ‎36
(Amendments and waivers);

 

(e)the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including for negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) arising as a result of its taking, or
failing to take, any actions pursuant to or in connection with this Clause
‎30.10; and

 

(f)the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph ‎(d) above.

 

31.SET-OFF

 

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

146

 

  

32.NOTICES

 

32.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

32.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Borrower:

 



Address: c/o Moor Park Capital Partners LLP       37 - 38 Margaret Street      
London W1G 0JF     Fax: +44 (0)20 3011 1573     Attention: Graydon Butler



 

(b)in the case of each Lender and each Hedge Counterparty, that identified with
their respective names below or otherwise notified in writing to the Agent on or
prior to the date on which it becomes a Party; and

 

(c)in the case of the Arranger, Agent and the Security Agent, that identified
with its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days' notice.

 

32.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(i)if by way of fax, when received in legible form; or

 

147

 

  

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause ‎32.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or the Security Agent's
signature below (or any substitute department or officer as the Agent or
Security Agent shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the Agent.

 

(d)Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to the Borrower.

 

(e)Any communication or document which becomes effective, in accordance with
paragraphs ‎(a) to ‎(d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

32.4Notification of address and fax number

 

Promptly upon changing its address or fax number, the Agent shall notify the
other Parties.

 

32.5Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including without limitation by way of posting to a secure website) if
those two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days' notice.

 

(b)Any such electronic communication as specified in paragraph (a) above to be
made between the Borrower and a Finance Party may only be made in that way to
the extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

(c)Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or the Security Agent shall specify for this purpose.

 

148

 

  

(d)Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

 

(e)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 32.5.

 

32.6English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

33.CALCULATIONS AND CERTIFICATES

 

33.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

33.2Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

33.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.

 

149

 

  

34.PARTIAL INVALIDITY

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35.REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

36.AMENDMENTS AND WAIVERS

 

36.1Required consents

 

(a)Subject to Clause 36.2 (All Lender matters) and Clause 36.3 (Other
exceptions), any term of the Finance Documents may be amended or waived only
with the consent of the Majority Lenders and the Borrower and any such amendment
or waiver will be binding on all Parties.

 

(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 36.

 

(c)Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
26.8 (Rights and discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement.

 

(d)The Borrower agrees to any such amendment or waiver permitted by this Clause
36 which is agreed to by the Borrower. This includes any amendment or waiver
which would, but for this paragraph (d), require the consent of all of the
Borrower.

 

36.2All Lender matters

 

Subject to Clause 36.4 (Replacement of Screen Rate) an amendment, waiver or (in
the case of a Transaction Security Document) a consent of, or in relation to,
any term of a Finance Document that has the effect of changing or which relates
to:

 

(a)the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 

(b)an extension to the date of payment of any amount under the Finance
Documents;

 

150

 

  

(c)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

(d)a change in currency of payment of any amount under the Finance Documents;

 

(e)an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments rateably under the Facility;

 

(f)a change to the Borrower other than in accordance with Clause 25 (Changes to
the Borrower);

 

(g)any provision which expressly requires the consent of all the Lenders;

 

(h)Clause 2.3 (Finance Parties' rights and obligations), Clause 7.3 (Mandatory
prepayment), Clause 7.4 (Application of mandatory prepayments), Clause 24
(Changes to the Lenders and Hedge Counterparties), Clause 29 (Sharing among the
Finance Parties), this Clause 36, Clause 40 (Governing law) or Clause 41.1
(Jurisdiction);

 

(i)(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

 

(i)the Security Assets; or

 

(ii)the manner in which the proceeds of enforcement of the Transaction Security
are distributed,

 

(except in the case of paragraphs (ii) and (iii) above, insofar as it relates to
a sale or disposal of an asset which is the subject of the Transaction Security
where such sale or disposal is expressly permitted under this Agreement or any
other Finance Document); or

 

(j)the release of any Transaction Security unless permitted under this Agreement
or any other Finance Document or relating to a sale or disposal of an asset
which is the subject of the Transaction Security where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document,

 

shall not be made, or given, without the prior consent of all the Lenders (other
than, following the transfer of any of the Original Lender’s Commitments and
participations in the Loan to another entity in connection with a Securitisation
and for so long as such transferred Commitments and/or participations remain
outstanding, the Original Lender).

 

36.3Other exceptions

 

(a)An amendment or waiver which relates to the rights or obligations of the
Agent, the Security Agent or the Arranger (each in their capacity as such) may
not be effected without the consent of the Agent, the Security Agent or the
Arranger, as the case may be.

 

151

 

  

(b)An amendment or waiver which relates to the rights or obligations of a Hedge
Counterparty (in its capacity as such) may not be effected without the consent
of that Hedge Counterparty.

 

(c)Notwithstanding any other provision of any Finance Document, the terms of the
Facility will not be amended such that different terms or conditions apply to
different participations or interests in the Facility and all participations in
the Facility will at all times have the same terms and conditions. Any
amendment, waiver or other consent which is granted by one or more Lenders
constituting the Majority Lenders, all Lenders or other relevant group of
Lenders in respect of or in connection with the Facility will be deemed to apply
to the whole of the Facility (notwithstanding the terms of such amendment,
waiver or other consent) so that if the terms of part only of the Facility are
amended or waived or otherwise affected by a decision of one or more Lenders
constituting the Majority Lenders, all Lenders or other relevant group of
Lenders, a corresponding amendment, waiver or decision will be deemed to apply
to the entirety of the Facility. In case of a split, re-designation or
replacement of part of the Facility (or a mechanic having a similar result),
this provision will also apply to such split, re-designated or replacement
Facility/ies as if references to the Facility and the parts of the Facility were
references to such split, re-designated or replacement Facility/ies. Any
amendment, waiver or other consent which relates to, or has the effect of
changing, this paragraph may not be made without the consent of the Original
Lender.

 

36.4Replacement of Screen Rate

 

(a)Subject to Clause 36.3 (Other exceptions), if the Screen Rate is not
available for sterling, any amendment or waiver which relates to providing for
another benchmark rate to apply in relation to sterling in place of that Screen
Rate (or which relates to aligning any provision of a Finance Document to the
use of that benchmark rate) may be made with the consent of the Majority Lenders
and the Borrower.

 

(b)If any Lender fails to respond to a request for an amendment or waiver
described in paragraph (a) above within 15 Business Days (unless the Borrower
and the Agent agree to a longer time period in relation to any request) of that
request being made:

 

(i)its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

 

(ii)its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

37.CONFIDENTIALITY

 

37.1Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 37.2
(Disclosure of Confidential Information) and Clause 37.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

152

 

  

37.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners (including
limited partners) and Representatives (including any Servicer) and any person
who invests in or otherwise finances (or may potentially invest in or otherwise
finance or is otherwise subject of a call for capital), directly or indirectly,
a Finance Party or any of the foregoing, such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person's Affiliates, Related
Funds, Representatives and any of its or their officers, directors, employees,
professional advisers, auditors and partners;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person's Affiliates, Related Funds, Representatives and any of its
or their officers, directors, employees, professional advisers, auditors and
partners;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including any person
appointed under paragraph (c) of Clause 26.15 (Relationship with the other
Finance Parties);

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (ii) above and their professional and financial advisors;

 

153

 

  

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

(vi)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(vii)to whom information is disclosed in accordance with Clause 37.3 (Disclosure
to numbering service providers);

 

(viii)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 24.9 (Security over
Lenders' rights) and any agent or professional and financial adviser to that
person;

 

(ix)who is an investor or potential investor in, or any other person (and in
each case their respective financial and professional advisors) for the purposes
of, any Balance Sheet Management Transaction of that Finance Party's rights or
obligations under the Finance Document or any Rating Agency in relation to the
same (and such information may be included in any offering circular or other
information or materials prepared for the primary purposes of disclosure to any
such person or for the purpose of a Balance Sheet Management Transaction);

 

(x)who is an agent or trustee of that Finance Party or in respect of a Balance
Sheet Management Transactions and any agent of or professional and financial
advisor to, that person;

 

(xi)who is a Party, any Obligor or any related entity of an Obligor;

 

(xii)with the consent of the Borrower;

 

(xiii)who has provided insurance relating to the Borrower or the Property and
any insurance broker that has provided services in relation to such insurance,

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information or if the information is required to be included in a
public document in order to achieve a Balance Sheet Management Transaction;

 

154

 

  

(B)in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information, except that there
shall be no requirement for a Confidentiality Undertaking if the information is
required to be included in a public document in order to achieve a Balance Sheet
Management Transaction;

 

(C)in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Borrower and the relevant Finance
Party;

 

(d)to any regulator with jurisdiction over that Finance Party or any Affiliate
or Related Fund of that Finance Party such Confidential Information if and to
the extent that it is requested by such regulator;

 

(e)to any person if the Confidential Information comes into the public domain
(other than as a breach of this Clause 37 (Confidentiality);

 

(f)to any Rating Agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents, any
Balance Management Transaction and/or the Obligors if the Rating Agency to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information; and

 

(g)to any person appointed to provide any service to any issuer in connection
with any Securitisation, such Confidential Information as that Finance Party
shall consider appropriate in connection with any Securitisation.

 

155

 

  

37.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

(i)names of Obligors;

 

(ii)country of domicile of Obligors;

 

(iii)place of incorporation of Obligors;

 

(iv)date of this Agreement;

 

(v)Clause 40 (Governing law);

 

(vi)the names of the Agent and the Arranger;

 

(vii)date of each amendment of this Agreement;

 

(viii)amount of Total Commitments;

 

(ix)currency of the Facility;

 

(x)type of Facility;

 

(xi)ranking of Facility;

 

(xii)Termination Date for Facility;

 

(xiii)changes to any of the information previously supplied pursuant to
paragraphs ‎(i) to ‎(xii) above; and

 

(xiv)such other information agreed between such Finance Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

(c)The Borrower represents that none of the information set out in paragraphs
(a)(i) to (a)‎(xiv) above is, nor will be at any time, unpublished
price-sensitive information.

 

(d)The Agent shall notify the Borrower and the other Finance Parties of:

 

156

 

  

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facility and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

37.4Entire agreement

 

This Clause ‎37 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

37.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

37.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph ‎(b)‎(v) of Clause 37.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 37.

 

37.7Continuing obligations

 

The obligations in this Clause ‎37 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of:

 

(a)the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

157

 

  

38.CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

 

38.1Confidentiality and disclosure

 

(a)The Agent and the Borrower agree to keep each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by paragraphs (b), (c) and (d) below.

 

(b)The Agent may disclose:

 

(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause 8.5 (Notification of
rates of interest); and

 

(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

 

(c)The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
the Borrower may disclose any Funding Rate, to:

 

(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 

(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Agent or the relevant Borrower, as the case may be, it is not
practicable to do so in the circumstances;

 

158

 

  

(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Borrower, as the case may be, it is not practicable to do so in the
circumstances; and

 

(iv)any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 

(d)The Agent's obligations in this Clause 38 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
Clause 8.5 (Notification of rates of interest) provided that (other than
pursuant to paragraph (b)(i) above) the Agent shall not include the details of
any individual Reference Bank Quotation as part of any such notification.

 

38.2Related obligations

 

(a)The Agent and the Borrower acknowledge that each Funding Rate (and, in the
case of the Agent, each Reference Bank Quotation) is or may be price sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and the Borrower undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

 

(b)The Agent and the Borrower agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

 

(i)of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 37.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

(ii)upon becoming aware that any information has been disclosed in breach of
this Clause 38.

 

38.3No Event of Default

 

No Event of Default will occur under Clause 23.3 (Other obligations) by reason
only of the Borrower's failure to comply with this Clause 38.

 

39.COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

159

 

  

SECTION 12
GOVERNING LAW AND ENFORCEMENT

 

40.GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

41.ENFORCEMENT

 

41.1Jurisdiction

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a "Dispute").

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause ‎41.1 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

41.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, the Borrower:

 

(i)irrevocably appoints Moor Park as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

 

(ii)agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower must immediately
(and in any event within 5 days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

160

 

 

SIGNATURES

 

THE BORROWER       HC GLASGOW S.À R.L.       By: /s/ Yves Cheret       Manager  

 

161

 

 

THE ARRANGER       LLOYDS BANK PLC       By: /s/ Klaus Betz-Vais  

 

Address: Lloyds Bank plc       1st Floor       10 Gresham Street       London
EC2V 7AE     Attention: Klaus Betz-Vais     Email:
klaus.betz-vais@lloydsbanking.com

 

THE AGENT       LLOYDS BANK PLC       By: /s/ Klaus Betz-Vais  

 

Address: Lloyds Bank plc       1st Floor       10 Gresham Street       London
EC2V 7AE     Attention: Klaus Betz-Vais     Email:
klaus.betz-vais@lloydsbanking.com

 

162

 

  

THE SECURITY AGENT       LLOYDS BANK PLC       By: /s/ Klaus Betz-Vais  

 

Address: Lloyds Bank plc       1st Floor       10 Gresham Street       London
EC2V 7AE     Attention: Klaus Betz-Vais     Email:
klaus.betz-vais@lloydsbanking.com

 

THE ORIGINAL LENDER       LLOYDS BANK PLC       By: /s/ Klaus Betz-Vais  

 

Address: Lloyds Bank plc       1st Floor       10 Gresham Street       London
EC2V 7AE     Attention: Klaus Betz-Vais     Email:
klaus.betz-vais@lloydsbanking.com

 

163

 

 

THE ORIGINAL HEDGE COUNTERPARTY       LLOYDS BANK PLC       By: /s/ Klaus
Betz-Vais  

 

Address: Lloyds Bank plc       1st Floor       10 Gresham Street       London
EC2V 7AE     Attention: Klaus Betz-Vais     Email:
klaus.betz-vais@lloydsbanking.com

 

164

 